Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
AMENDED AND RESTATED COMMON SHORT CODE LICENSE AGREEMENT
BETWEEN
CTIA — The Wireless Association® AND
NEUSTAR, INC.
Effective June 2, 2008
     This AMENDED AND RESTATED COMMON SHORT CODE LICENSE AGREEMENT (“Agreement”)
is made and entered into on June 2, 2008 (“Effective Date”) by and between CTIA
— The Wireless Association® (formerly known as the Cellular Telecommunications &
Internet Association) (“CTIA” or “Licensor”), a District of Columbia non-profit
corporation, located at 1400 16th Street NW, Suite 600, Washington, D.C. 20036,
and NeuStar, Inc., a Delaware Corporation, having offices at 46000 Center Oak
Plaza, Sterling, Va. 20166 (“Registry” or “Licensee”).
WHEREAS, CTIA is a non-profit trade association providing an array of
professional services, information and programs for its member companies related
to wireless telecommunications services and technology;
WHEREAS, as part of the process of harmonizing technical requirements and
functionalities of Common Short Code services in the United States,
representatives of those CTIA member companies, acting through CTIA in the form
of a Common Short Code Working Group, developed technical requirements and
functionality of the CSC Administration platform to ensure that the platform
meets carrier requirements for providing CSC services in the United States;
WHEREAS, the CTIA Common Short Code Working Group has also recognized that it is
in the best interests of the industry for a single party to administer a catalog
of certain Common Short Codes, subject to the Industry Reserved Rights (as
defined below), the right to assign the Common Short Codes contained in that
catalog to various parties wishing to use such Codes, other CSC Data (as defined
below), CSC Enhancements (as defined below),

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
and such other rights with respect to Common Short Codes as are necessary to
permit Common Short Code services to be uniformly provided industry-wide and to
be uniformly available nationwide (collectively, the “CSC Registry Rights”);
WHEREAS, the CTIA Board of Directors, acting on behalf of all participating
members of the industry, has appointed CTIA to serve as the Common Short Code
Administrator;
WHEREAS, Registry is a leading provider of neutral, third party clearinghouse
services to the telecommunications industry, and provides an array of services,
including numbering and registry services, that enable communications networks
to interoperate;
WHEREAS, CTIA and Registry entered into the Common Short Code License Agreement,
dated October 17, 2003 (“Original Agreement”), pursuant to which Registry
developed and maintains a database of common short codes, processes common short
code applications, assigns common short codes to applicants according to the
rules set forth in the Assignment Guidelines, engages in other Registry Services
on behalf of members of the wireless industry and other persons using Common
Short Codes, and provides other services in connection with the administration
and implementation of the wireless industry’s CSC Program;
WHEREAS, CTIA and Registry subsequently entered into the First, Second, Third,
Fourth, Fifth and Sixth Amendments to the Agreement, and the March 20, 2007
Letter Agreement;
WHEREAS, CTIA and Registry wish to continue their relationship and to
(1) restate the Original Agreement to incorporate the terms of the amendments
and the letter agreement; (2) clarify each party’s rights and obligations; and
(3) incorporate revisions to the Original Agreement;
NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and covenants contained herein, it is hereby agreed as follows:

2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     1. DEFINITIONS. For purposes of this Agreement, unless otherwise defined in
this Agreement, the following definitions shall apply:
     1.1. The term “Agreement” means all the terms and conditions contained
herein, including any Exhibit, appendix, attachment or documents referenced
herein or incorporated herein by reference, including any and all amendments to
this Agreement and each of the foregoing instruments. In the event of a conflict
between or among the terms and conditions contained herein, in any Exhibit,
appendix or attachment, the following shall control in descending order of
precedence (a) the terms and conditions contained herein, (b) the remaining
Exhibits, and any documents attached to such Exhibits; and (c) the Assignment
Guidelines.
     1.2. The term “Applicant” or “Applicants” mean, individually or
collectively, any and all entities which access and/or use the Registry
Services, for purposes of ultimately registering a CSC through Registry.
     1.3. “Application Providers” are entities responsible for providing the
application for a CSC service. For some applications, the Application Provider
and the Connection Aggregator may be the same entity.
     1.4. “Assignment Guidelines” means the guidelines, then currently in
effect, that set forth the requirements for the administration and
implementation of CSCs.The updated Assignment Guidelines, entitled “Common Short
Code Guidelines v. 2.0” are attached hereto as Exhibit D.
     1.5. The term “Billing Cycle” means any calendar month, or portion thereof,
during which Registry Services are rendered hereunder.
     1.6. The term “Branding and Website Guidelines” is defined in
Section 6.6.7. The Branding and Website Guidelines are attached hereto as
Exhibit J.
     1.7. The term “Business Day” means Monday through Friday of each week,
excluding New Year’s Day, Memorial Day, July 4th, Labor Day, Thanksgiving Day,
and December 24th and the 25th.

3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     1.8. The “Carrier” is any entity that offers Commercial Mobile Radio
Service (“CMRS”) as such term is defined by the Federal Communications
Commission.
     1.9. “Common Short Code” or “CSC” shall mean the certain pool of numeric
digits that are utilized through the CTIA and harmonized across all Carriers
participating in the distribution of CSCs, allowing communication to and from a
particular application. For the purposes of this Agreement, the term “CSC”
specifically excludes any strings of digits that include the star symbol (*)
and/or the pound symbol (#). CTIA does not license to Registry the right to
assign numeric strings that contain the star symbol (*) and/or the pound symbol
(#). Registry shall have no obligation under this Agreement to add functionality
to the Registry Services that would provide for numeric strings that contain the
star symbol (*) and/or the pound symbol (#).
     1.10. “Common Short Code Administrator” or “CSCA” refers to the Cellular
Telecommunications & Internet Association, a party to this Agreement, or any
assignee of it under Section 15.
     1.11. The term “Confidential Information” shall have the meaning set forth
in Section 11.
     1.12. A “Content Provider” shall be an entity that owns or has the right to
content, and licenses such content to the Application Provider for delivery to
the End User. For some applications, the Application Provider and the Content
Provider may be the same entity.
     1.13. A “Connection Aggregator” shall be an entity that provides
connectivity to Carrier networks for Application Providers. For some
applications, the Connection Aggregator and Application Provider may be the same
entity.
     1.14. “CSC Data” means all data that is: (a) used to provide Registry
Services, (b) submitted by Applicants, Registrants and/or Visitors, or (c) data
derived by or generated through the performance of Registry Services. For the
purposes of this Agreement, the definition of CSC Data shall include the actual
CSC Data along with the format of such CSC Data as well as the associated CSC
Data dictionary.

4



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     1.15. “CSC Directory” means the official directory of Registrants published
on the CSCA Website.
     1.16. “CSC Service Users” means any entity that accesses and/or uses the
Registry Services, including, but not limited to Carriers, Applicants,
Registrants, Application Providers, Connection Aggregators and Content
Providers.
     1.17. “CSC Enhancement” means any Enhancement made by Registry, in
accordance with procedures set forth in Article 9, at the request of CTIA
pursuant to Section 9.1, in its capacity as CSCA, in order to adapt the CSC
Service to specific requirements of Carriers or other participating members of
the wireless telecommunications industry communicated to CTIA.
     1.18. “CSC Registry Rights” means the following, individually or in any
combination: the Industry Reserved Rights, the right to assign the Common Short
Codes contained in that catalog to various parties wishing to use such Codes,
other CSC Data, CSC Enhancements, and such other rights with respect to Common
Short Codes as are necessary to permit Common Short Code services to be
uniformly provided industry-wide and to be uniformly available nationwide.
     1.19. “CSCA Royalties” shall be the compensation to CTIA, in its capacity
as CSCA, for Registry’s use of the CSC Registry Rights, other confidential
information, and other intellectual property rights in the CSC program as
provided in Article 4 below.
     1.20. The term “Documentation” means technical or user manuals and other
similar written reference or instructional materials that relate to information
about the Registry Services.
     1.21. “End Users” are the persons or entities that will utilize CSCs for
communication with applications.
     1.22. The term “Enhancements” means changes or additions, other than
Maintenance Modifications, to the Registry Services and related Documentation,
including all new functionality that improve existing functions, add new
functions, or significantly improve performance of the Registry Services.

5



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     1.23. “Industry-Reserved Rights” means those rights as to the CSC Registry
Rights retained by the participating members of the wireless telecommunications
industry and exercisable on their behalf by the CTIA Board of Directors, or its
Executive Committee, as described in Article 5.
     1.24. The term “Intellectual Property” means rights afforded under patent,
copyright, trade secret and trademark law, and any other statutory provision or
common law doctrine, relating to rights in and to Software, designs, formulas,
procedures, methods, ideas, inventions and improvements, works of authorship and
other material, recordings, graphs, drawings, graphics, logos, reports,
analyses, other writings, any information in any form and other property of any
type not specifically listed herein, whether or not the foregoing are protected
or protectable under Intellectual Property rights now or in the future.
     1.25. The term “Maintenance Modifications” means any modifications or
revisions, other than Enhancements, to the Registry Software or Documentation
that correct Defects or support new releases of the operating systems with which
the Registry Software is designed to operate.
     1.26. The term “Normal Business Hours” means 9:00 a.m. to 8:00 p.m. Eastern
Time during Business Days.
     1.27. The terms “Party” or “Parties” means CTIA and/or Registry.
     1.28. The term “Registrant” means an entity which has (a) been approved by
Registry to sublease a CSC through the process set forth in Section 6.4 and the
Assignment Guidelines and (b) entered into a Registrant Sublicense Agreement(s)
with Registry in the form of Exhibit B hereto, to access CSCs.
     1.29. “Registrant Sublicense Agreement” means an agreement between Registry
and a Registrant in accordance with this Agreement, and as initially set forth
in Exhibit B.
     1.30. “Registry Database” means the infrastructure used to store the CSC
Data. For the purposes of this Agreement, infrastructure includes, but is not
limited to, engine, server, operating systems, applications, APIs that are not
otherwise CSC Enhancements used in the Registry Services, tools and associated
source codes used to store the CSC Data.

6



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     1.31. “Registry Fees” shall be those fees collected by Registry from
Registrants for the performance of Registry Services pursuant to the license of
the CSC Registry Rights granted by this Agreement.
     1.32. “Registry Services” means the total service solution provided by
Registry as described in this Agreement and in the Assignment Guidelines, for
providing, maintaining, administering, and operating an administration center
and service management system for CSCs, including, but not limited to, the data
processing system used to provide Registry Services, Registry Software
(including any Enhancements or Maintenance Modifications), additional services
permitted to be performed by Registry pursuant to an amendment to this Agreement
through the process set forth in Article 9, provision and maintenance of the
CSCA Website, Registry utilities, hardware, Third Party software, peripherals,
communications equipment and services, and other facilities used by Registry to
provide Registry Services under this Agreement.
     1.33. “Registry Software” means all computer programming code created,
written and developed for or in anticipation of the Registry Services in any
form. If not otherwise specified, the Registry Software shall include object
code and source code. The Registry Software shall include any Maintenance
Modifications created by Registry from time to time, and shall include
Enhancements thereto when added to the Registry Software.
     1.34. “Related Service” means a service independently provided by Licensee,
not including the Registry Services, for which a material purpose is to
encourage or promote the use of CSCs by Content Providers, Application
Providers, Aggregators, and/or Carriers.
     1.35. “Routing Services” means the association of CSC address information
with Registrant information.
     1.36. The term “Service Levels” means the service levels for Registry
Service specified in Exhibit F.
     1.37. The term “Software” means computer programs and related Documentation
and includes application programs, operating system programs, utilities,
templates, parameter tables and settings, interfaces to external programs,
tools, program related data, and local area network management software.

7



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     1.38. “Term” shall mean the Initial Term, the Automatic Renewal Terms, and
any Additional Terms, as set forth in Article 3.
     1.39. The term “Third Party” means any individual, corporation,
partnership, association or other entity, other than the Parties hereto.
     1.40. The term “Unauthorized Access” includes (i) a breach of security on a
systems with Registry’s ownership or control, including local area network or
telecommunications network, which contain, process or transmit CSC Service User
or Visitor data, personal information collected during the performance of the
Registry Services, or Confidential Information, or (ii) unauthorized or illegal
activities by Registry, its employees, subcontractors or agents to obtain money
or information from or through CTIA or any CSC Service User or Visitor, or in
any way to damage CTIA or any CSC Service User.
     1.41 The term “Visitors” means visitors to the CSCA Website who are not or
have not become CSC Service Users.
2. LICENSE.
     2.1. During the term of this Agreement, Registry shall have the exclusive
right to use, in accordance with the Assignment Guidelines and only for the pool
of CSCs utilized through the CTIA, (the “License”) (i) the CSC Registry Rights,
and (ii) a logo specified by CTIA to designate that Registry has been
exclusively licensed by CTIA to serve as the registry for CSCs, together with
(iii) the non-exclusive right to link to pages and documents within the CSCA
Website and otherwise use the CSCA Website (collectively, the “Licensed
Materials”), solely in connection with the provision of Registry Services in the
United States and other services directly related to the provision of Registry
Services, provided that the use of the Licensed Materials is consistent with the
licenses granted under this Agreement. The Parties acknowledge that, through the
exercise of the rights granted to it by the License, Registry shall be the
exclusive registry of the pool of CSCs in the United States utilized through the
CTIA during the Term of this Agreement and shall have the right to state that it
has been so designated by CTIA, and the Parties further agree that during the
Term of this Agreement, Licensee shall serve as the registry for the pool of
CSCs in the United States utilized through the CTIA exclusively through the
Registry Services that are the subject of this Agreement.

8



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     2.2. Nothing in this Agreement shall be construed as granting to Registry a
license to use any of CTIA’s logos, trademarks, service marks, copyrighted
materials or patents (collectively, CTIA’s Intellectual Property), except as
expressly set forth herein. Registry shall not modify or alter any of CTIA’s
Intellectual Property without the express written permission of CTIA. Any uses,
modifications or alteration of CTIA’s Intellectual Property shall be the sole
property of CTIA and shall accrue to the benefit of CTIA exclusively.
     2.3. Pursuant to the License, Registry shall have a nontransferable,
nonexclusive, right to copy, distribute, publish and modify all of the CSC Data,
and CSC Enhancements for the sole purpose of providing the Registry Services,
and for the provision of other services directly related to the provision of
Registry Services, provided that such use is consistent with the rights granted
by the License and this Agreement.
3. TERM.
     3.1. Initial Term. The initial term of this Agreement will commence on the
Effective Date and shall continue until December 31, 2011, unless otherwise
terminated earlier in accordance with Article 16 of this Agreement (“Initial
Term”).
     3.2. Automatic Renewal Terms. At the end of the Initial Term, this
Agreement shall automatically renew for two (2) successive two-year periods
(“Automatic Renewal Terms”), on substantially the same terms and conditions as
contained herein, unless (a) Registry is in material breach of this Agreement,
and such breach has remained uncured for a period of fifteen (15) Business days;
(b) Registry chronically fails to provide the Registry Services, as defined in
Section 16.2 of this Agreement; (c) Registry is merged with or acquired by an
entity which is unable to comply with the Code of Conduct; or (d) Registry
otherwise ceases to be able to comply with the Code of Conduct, and such
cessation continues for a period of thirty (30) days following the date that
Registry first becomes aware of the event causing the cessation of neutrality.
     3.3. Additional Terms At the end of the second Automatic Renewal Term
(i.e., December 31, 2015), this Agreement will renew automatically for
successive one-year periods (each an “Additional Term”) unless it is terminated
by either party by giving written notice to the other party at least ninety
(90) days prior to

9



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
the end of the second Automatic Renewal Term or then-current Additional Term, in
which case this Agreement will terminate automatically upon the expiration of
the then-current Automatic Renewal Term or Additional Term.
4. CSCA ROYALTIES.
     4.1. Amount. In consideration of Licensor’s entering into this Agreement
and Registry’s License to use the Licensed Materials, Registry shall pay to
Licensor the CSCA Royalties in an amount equal to the CSCA Royalty Percentage
specified in Exhibit C-2 to this Agreement.
     4.2. Payment Schedule. For all Registry Fees received by Registry between
the 1st and the final day of each calendar month, Registry shall pay the
applicable CSCA Royalties to Licensor by no later than the 15th day of the
following month. All payments to Licensor shall be in U.S. Dollars. The
obligation to pay CSCA Royalties due hereunder shall survive the expiration or
termination of this Agreement.
     4.3. Accounting. Registry shall provide CTIA with a complete accounting of
all Registry Fees within fifteen (15) days from the last day of each calendar
month. The accounting shall include detailed information, including a list of
CSCs paid for by Registrants, the subscription periods, the amount of Registry
Fees collected, the accounts payable voucher and the wire request form.
     4.4. Audit Rights.
     4.4.1. Audit for 2008. For Registry’s 2008 fiscal year, CTIA will conduct,
at its expense, an audit of the CSC service that is similar in scope to the
audit of the CSC service conducted in 2007. A description of the 2007 audit is
attached hereto as Exhibit H. CTIA will prepare a written plan for the 2008
audit based on the 2007 audit description that details any requested changes to
Exhibit H (“2008 Audit Plan”). The parties will coordinate the scheduling of the
2008 audit and CTIA shall provide the 2008 Audit Plan to Registry thirty
(30) days in advance of the audit being conducted, and not later than
November 15, 2008. CTIA may incorporate into the 2008 Audit Plan, revisions to
Exhibit H requested by the CTIA Audit Committee that specifically relate to the
billing records, financial records, and the internal controls associated with
the CSC service; provided, however, that in the event that such additions and/or
revisions result in an amount of time spent

10



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
by Registry’s internal professionals (such as finance, accounting, systems,
customer support, developers or other professionals necessary to address the
additions and/or revisions (collectively referred to as “Professionals”)) for
preparation, support, or implementation in excess of forty (40) additional hours
above and beyond time spent by Registry’s Professionals for preparation,
support, and implementation of the audit described in Exhibit H, such additional
hours shall be billed to CTIA at Registry’s then current rate set forth in
Exhibit A. If Registry requests such fees, it must provide a detailed and
accurate report of the time spent by its Professionals for (a) the additions
and/or revisions described above, and (b) the audit described in Exhibit H. Such
report will contain the name of the Professional(s), the nature of the work, and
the amount of time spent on each task.
     4.4.2. Audits for 2009 and Beyond.
     4.4.2.1. Beginning with Registry’s 2009 fiscal year, and in every year of
the Term thereafter, Registry will engage, at its own expense, an independent
auditor to issue a SAS-70 Type II report, which will include an opinion on the
Registry’s controls surrounding the CSC service. Registry will provide this
report to CTIA annually, within fifteen (15) days of receipt of the report from
the independent auditor, and in no event later than one hundred twenty
(120) days after the end of Registry’s fiscal year. In the issued report, the
auditor will express an opinion on (1) whether the Registry’s description of
controls surrounding CSCs present fairly, in all material respects, the relevant
aspects of the Registry’s controls, (2) whether the controls were suitably
designed to achieve specified control objectives, and (3) whether the controls
that were tested were operating with sufficient effectiveness to provide
reasonable, but not absolute, assurance that the control objectives were
achieved during the period specified. The control descriptions and control
objectives contained in the SAS-70 Type II report must be mutually agreed to and
reasonable given the audit requirements and the types of services being
performed.
     4.4.2.2. In addition, Registry shall conduct Agreed Upon Procedures (“AUP”)
with respect to whether the CSC Fees and Royalties reported by Registry to CTIA
during the year were properly stated. As part of the AUP, Registry’s auditor
will recalculate the CSC fees and Royalties to determine whether they conform to
the actual CSC Fees received by Registry and the

11



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Royalties paid out to CTIA and that the procedures performed by Registry to
calculate the Royalties were in accordance with the Agreement. The agreed upon
procedures contained in the AUP report must be mutually agreed to and
reasonable.
     4.4.2.3. The parties will agree on controls and processes for the SAS-70
Type II Report as well as the agreed upon procedures contained in the AUP report
according to the following procedures:
     4.4.2.3.1. A high-level description of the processes that will be covered
in the SAS 70 Type II and AUP reports, which has been agreed to by the parties,
is attached hereto as Exhibit I.
     4.4.2.3.2. Registry will prepare detailed control objectives and
descriptions for each process, and will present them to CTIA by July 15, 2008.
CTIA, Registry, and each party’s internal auditors will meet to discuss the
objectives and descriptions, with the first meeting occurring no later than
August 15, 2008. The parties will work in good faith to complete the control
descriptions and objectives by September 30, 2008.
     4.4.2.4. SAS-70 Type II Review.
     4.4.2.4.1 If the Registry’s independent auditor issues a qualified report
in any annual audit, CTIA will have the right, at its sole expense, to have its
own auditor review and test the controls applicable to those exceptions giving
rise to the Qualified Report (“Qualified Exceptions”). Registry will, within a
commercially reasonable period, remedy the control environment that gave rise to
the Qualified Exception and, if warranted by the Qualified Exception, revise the
control descriptions and objectives agreed upon under section 4.4.2.1. CTIA or
its auditors will have the right to review the actions take by Registry to
remedy any Qualified Exception. Although an act or omission giving rise to a
Qualified Exception may constitute a breach of this Agreement for which the
remedies contained in the Agreement may be available, the mere existence of a
Qualified Report or the inclusion of a Qualified Exception in the

12



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Qualified Report will not by itself constitute a breach of this Agreement.
     4.4.2.4.2. If the Registry’s independent auditor determines that there are
exceptions, weaknesses and/or deficiencies that do not merit the issuance of a
Qualified Report (collectively the “Non-material Exceptions”), Registry shall
provide to CTIA a copy of its management response to such Non-material
Exceptions and shall, upon written request by CTIA, meet with CTIA and CTIA’s
external auditors, to discuss its response and any actions Registry may take, if
necessary, to mitigate the Non-material Exceptions. In addition, Registry will
request that its independent auditor be available to CTIA and its external
auditors to discuss such Non-Material Exceptions. CTIA will have the right to
have its own auditor review and test the control(s) applicable to such
Non-material Exceptions; provided, however, that in the event that such review
and/or testing results in an amount of time spent by Registry’s Professionals
for preparation, support, or implementation in excess of sixteen (16) hours,
such hours in excess of sixteen (16) hours shall be billed to CTIA at Registry’s
then current rate set forth in Exhibit A. If Registry requests such fees, it
must provide a detailed and accurate report of the time spent by its internal
Professionals for the review and/or testing described above. Such report will
contain the name of the Professional(s), the nature of the work, and the amount
of time spent on each task. Although an act or omission giving rise to a
Non-material Exception may constitute a breach of this Agreement for which the
remedies contained in the Agreement may be available, the mere existence of a
Non-material Exception will not by itself constitute a breach of this Agreement.
     4.4.2.5 AUP Report Review. If the Registry’s independent auditor determines
that there are exceptions in the AUP report: (a) Registry shall provide to CTIA
a copy of its management response (if applicable) to such AUP exceptions, meet
with CTIA and CTIA’s external auditors, to discuss its response and any actions
Registry may take, if necessary, to mitigate the exceptions, and (b) CTIA will
have the right to have its own auditor re-perform the AUP at CTIA’s expense.

13



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     4.4.2.6. During the Term the parties will make mutually agreeable changes
to the control descriptions and objectives for the SAS 70 Type II Report and AUP
as warranted by changes to the CSC program or applicable auditing standards.
     4.4.3. CTIA’s Independent Right to Review.
     4.4.3.1. CTIA shall have the right, upon thirty (30) days’ prior written
notice to Registry, to cause an independent certified public accountant to
inspect and review written records reasonably related to the application,
registration, approval, billing, and financial records associated with the
collection of Registry Fees and payment of CSCA Royalties to CTIA (“Records”).
CTIA’s right to conduct such reviews is independent of sections 4.4.1 and 4.4.2
above. Such reviews may occur no more than two (2) times per calendar year,
unless the Parties mutually agree to additional reviews. The costs of such
reviews shall be paid by CTIA; provided, however, that if inspection reveals an
underreporting of five percent (5%) or more of any fee category or CSCA
Royalties due, Registry shall pay the reasonable third-party costs for the
review and any underpayment plus interest. Interest shall be calculated at the
rate of three quarters percent (.75%) per month, or at the highest rate allowed
by law, whichever is lower, from the date payment was due Licensor to the date
the underpayment is discovered. If Registry disagrees with the results of the
review, Registry and Licensor shall resolve the dispute in accordance with the
provisions of Article 19 below. Registry shall make such payments to CTIA by no
later than that (i) fifteen (15) days following the discovery of the
underpayment or (ii) fifteen (15) days following the resolution of any dispute
confirming the underpayment, whichever later. CTIA’s right to a review of
records related to CSC service by an independent auditor shall continue for two
(2) years after the expiration or termination of this Agreement.
     4.4.3.2. During any review conducted under this section 4.4., CTIA’s
independent auditor shall have the right to make copies or receive extracts of
Records. The independent auditor shall treat all information provided under this
section as Confidential Information and shall use such information solely for
the purposes of determining whether the Registry Fees and Royalties were
properly stated and paid to CTIA.

14



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     4.5. Records Disputes. During any review conducted under Section 4.4.,
CTIA’s independent auditor may request to review any Records. If the Registry is
unwilling to provide any of those items, then, at Licensor’s request, Registry
will meet to discuss the auditing procedures under the internal dispute
resolution terms of section 19.1; provided, however, that in no event shall
Registry be required to make available any internal or external audit work
papers.
     4.6 Record Retention. Registry shall maintain complete, clear, and accurate
Records.
     4.7. Additional Hours. For any additional Registry professional fees to be
charged to CTIA under this Article 4, Registry must provide to CTIA an estimate
of the number of professional hours required. If CTIA believes that the estimate
is unreasonable, or if the number of hours billed materially exceeds the
estimate, then CTIA may invoke the internal dispute resolution terms of section
19.1.
5. INDUSTRY-RESERVED RIGHTS.
     5.1. Approval of Licensee. The Common Short Code Working Group, acting on
behalf of the participating members of the wireless telecommunications industry,
has consented to CTIA’s licensing of NeuStar, Inc. to act as the Registry of
CSCs pursuant to this Agreement. CTIA’s Board of Directors retains the right,
exercisable as the full Board or through its Executive Committee, to approve any
assignment by Registry of its rights and obligations under this Agreement
pursuant to Article 15 below, and any grant of a license to use the CSC Registry
Rights to a successor provider of Registry Services in connection with the
termination of this Agreement pursuant to Article 16 below.
     5.2. Regulatory and Legislative Considerations. As described in Article 18
below, the CSC Service Users are or may be subject to certain federal and state
laws and regulations promulgated thereunder, as well as rules, regulations,
orders, opinions, decisions and possible approval of the FCC and other
regulatory bodies having jurisdiction or delegated authority over CSC Service
Users and the CSC Service. CTIA’s Board of Directors or its Executive Committee,
acting on behalf of the participating members of the wireless telecommunications
industry, has retained the right to direct CTIA, acting as the Common Short Code
Administrator, to seek changes and modifications to this Agreement or to the
Registrant

15



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Sublicense Agreement to reflect such regulatory and legislative considerations
in accordance with Articles 9 and 18.
     5.3. Technology Changes. The CTIA’s Board of Directors or its Executive
Committee, acting on behalf of the participating members of the wireless
telecommunications industry, has retained the right to direct CTIA, acting as
the Common Short Code Administrator, to seek changes and modifications to this
Agreement or to the Registrant Sublicense Agreement to reflect the experience of
members of the industry in the provision of Registry Services or to reflect
subsequent improvements in available technology that, in either case, indicate
that changes should be made to the then-existing functionality of Registry
Services. Any such changes or modifications shall be in accordance with
Article 9 of this Agreement.
6. REGISTRY SERVICES.
     6.1. In General. In accordance with the license granted by this Agreement,
Registry represents that it shall provide the Registry Services in the manner
described in this Article 6 and will use the Licensed Materials only to provide
Registry Services in the manner so described. In addition, Registry represents
that it shall provide the Registry Services and other services directly related
to the provision of Registry Services, to CSC Service Users and Visitors,
according to the applicable terms and conditions of this Agreement and, where
applicable, in accordance with the Assignment Guidelines set forth in Exhibit D.
CTIA may make changes to the Assignment Guidelines by sending notice of such
changes to Registry. Registry shall comply with such changed Assignment
Guidelines, provided that, if the changes affect Registry or constitute
Additional Services under section 9.1, then such changes are subject to mutual
agreement under the procedures in section 9.1. Registry may use the Licensed
Materials for the provision of Routing Services, provided that such use is
consistent with the licensed granted under this Agreement. Furthermore, Registry
will not utilize the Licensed Materials for any other purpose (other than as set
forth in this Agreement) except to provide additional services authorized from
time to time by the execution of an amendment to this Agreement permitting the
use of the Licensed Materials in connection with such additional services, as
contemplated by Article 9. Registry also represents that it shall maintain the
Registry Database, collect and process CSC applications and registrations, and
provide access by the

16



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Carriers to the Registry Database in accordance with the Assignment Guidelines.
CTIA in no way represents itself as guarantor of the quality of the Registry
Services to be provided by Registry.
     6.2. Leases of CSCs. Individual CSCs will be leased by Registry at a rate
per calendar month, for a minimum of three (3) months, to qualified CSC
participants. CSCs shall be offered in three (3), six (6) and twelve (12) month
terms.
     6.3. Types of CSCs.
     6.3.1. In General. The specific CSCs available for the catalog shall be as
set forth in the Assignment Guidelines, and shall be assigned by Registry on a
first-come, first-served basis from the list of available CSCs. The Parties may
mutually agree to modify the form, type and range of such CSCs pursuant to an
amendment to this Agreement in accordance with Article 9 of this Agreement.
     6.3.2. RESERVED.
     6.3.3. Random CSCs. Unless an Applicant selects one of the CSCs listed in
Section 6.3.4, all CSCs shall be assigned on a random basis.
     6.3.4. Selected CSCs. Selected CSCs shall be those CSCs that are
specifically requested by an Applicant and Registered by a Registrant.
Assignment of these CSCs shall be on a first-come, first-served basis, provided
that those CSCs are available.
     6.3.5. Carrier Reserved CSCs. Carriers may request CSCs that are otherwise
available to be excluded or removed from the general pool of registration.
Carriers may return Carrier Reserved CSCs to the available pool of CSCs at any
time. Nothing in this Agreement is intended to limit a Carrier’s use of Carrier
Reserved CSCs within the pool of CSCs utilized through CTIA for the purpose of
conducting their own promotions and campaigns and may offer access to other
carriers of such codes to further such promotions and campaigns; provided
however, that nothing under this subsection is intended to allow carriers to
reserve CSCs for Third Party sponsored campaigns or promotions.

17



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Registry shall have no obligation to verify whether a Carrier has reserved CSCs
for Third Party sponsored campaigns or promotions, but will have an obligation
to ensure that Carrier-Reserved CSCs are removed from the general pool of
registration.
     6.4. Process for Obtaining a CSC. The process for applying for and
registering a CSC shall be as set forth in the Assignment Guidelines. The
Parties may mutually agree to change, modify or alter such process at any time.
     6.4.1. Registrant Sublicense Agreement
     6.4.1.1. Registry shall enter into a registrant sublicense agreement with
each Registrant (“Registrant Sublicense Agreement”) (a) granting the Registrant
the right to access individual CSCs for the specified term, and (b) entitling
the Registrant to the applicable Registry Services. The Registrant Sublicense
Agreement shall initially be in the form attached to this Agreement as Exhibit B
and may only be modified by Registry with the consent of CTIA, which consent
shall not be unreasonably withheld. Registry shall have the exclusive authority
to enforce the terms and conditions of such Registrant Sublicense Agreement.
     6.4.1.2. Registry shall be entitled to charge and collect the Registry Fees
set forth in Exhibit C-1 and shall timely invoice and collect the Registry Fees
from the Registrants. Registry reserves the right to amend the Registry Fees
throughout the term of this agreement, provided that CTIA consents to such
modifications, which consent shall not be unreasonably withheld. In addition,
the prices may be increased through an amendment to this Agreement as approved
by the Parties, with such approval not to be unreasonably withheld, to reflect
demonstrated increases in the net costs of providing Registry Services arising
from (a) new or revised specifications or policies adopted after the Effective
Date, or (b) legislation or regulations specifically applicable to the provision
of Registry Services adopted and in force after the Effective Date, to ensure
that Registry recovers such costs and a reasonable profit thereon.
     6.5. RESERVED.

18



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     6.6. CSCA Website.
     6.6.1. During the Term of this Agreement, and any Subsequent Term, Registry
shall maintain and host the www.usshortcodes.com website, on which Registry
Services are provided to CSC Service Users (“CSCA Website”). The Parties shall
mutually agree on the format, design and look and feel of the CSCA Website. In
addition to links to the CTIA Site, the CSCA Website shall contain links to
Registry’s website, located at www.neustar.biz along with references to
“NeuStar, Inc.” serving as the Registry for CSCs.
     6.6.2. Registry agrees that it shall maintain the CSCA Website in
accordance with the Service Levels, use commercially reasonable efforts to keep
the CSCA Website free from defects in materials and workmanship, and remedy any
failure of the CSCA Website, any other malfunction, defect or non-conformity in
the product specifications and functions that impairs use of the CSCA Website in
accordance with the Service Level Agreement, set forth in Exhibit F. Except as
set forth in Section 16.2, the remedies set forth in the Service Level Agreement
shall be the sole and exclusive remedies for violations of the Service Levels.
     6.6.3. CTIA shall provide to Registry a reasonable privacy policy for use
in connection with the CSCA Website. Such privacy policy will be posted
conspicuously at the CSCA Website. Registry shall collect, use, store, access
and share personal information collected through the CSCA Website or otherwise
in the performance of the Registry Services in accordance with privacy policy
and in compliance with applicable law. Registry shall be responsible for any
Unauthorized Access or any other unauthorized use or sharing of such personal
information. Registry shall use at least industry standard administrative,
technical, and physical safeguards intended to prevent Unauthorized Access.
     6.6.4. As between CTIA and Registry, CTIA, on behalf of all participating
Carriers, owns all right, title, and interest in the www.usshortcodes.com domain
name, including any trademarks, copyright or other intellectual property rights
associated with the www.usshortcodes.com domain name. Registry neither has, nor
shall acquire, any rights to the www.usshortcodes.com domain name except the
right to use it in order to meet its obligations under this Agreement.

19



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     6.6.5 The www.usshortcodes.com domain name shall reside in a domain name
registration account maintained by CTIA. CTIA will be listed as the domain name
registrant and the technical, administrative, and billing contact in such
account, and Registry will be listed as the “Account Exec” in the current
GoDaddy domain account, or an equivalent position if the domain name is moved to
any other domain registrar.
     6.6.6. CTIA will notify Registry of any changes or modifications in the
registration information for the usshortcodes.com URL that CTIA institutes
during the term of this Agreement, including any changes to the name servers
and/or associated IP addresses (such information, the “URL Information”);
provided that CTIA shall provide advance notice of any changes or modifications
to the name servers and/or associated IP addresses. Registry shall not be liable
for any demands or claims brought by a Third Party against CTIA or Registry if
the CSCA Website becomes unavailable as the result of CTIA’s failure to notify
Registry of CTIA’s changes or if CTIA modifies the URL Information. In addition,
CTIA acknowledges that its failure to notify Registry of CTIA’s changes, or if
CTIA modifies the URL Information, such actions may materially affect the
provision of Registry Services. In addition, the Parties shall cooperate to keep
all URL Information accurate and up-to-date, and shall comply with any
obligations set forth in the registration agreement with the selected domain
name registrar. Therefore, Registry shall not be liable to the CTIA for any
breach of this Agreement as the result of CTIA’s failure to notify Registry of
CTIA’s changes, CTIA’s modifications to the URL Information, and for CTIA’s
non-compliance with its registration agreement.
     6.6.7. Branding and Website Guidelines. CTIA and Registry have agreed on
Branding and Website Guidelines, which are basic guidelines regarding use of
colors, logo(s), types of images, and branding on the CSCA website as well as in
HTML service e-mails from the CSCA to CSC Users. The initial such guidelines are
attached hereto as Exhibit J. Registry will ensure that the CSCA Website,
service e-mails, and any other materials created or published in connection with
the CSC Services are consistent with the Branding and Website Guidelines.
     6.6.8. Changes to the Registry Services and CSCA Website. Registry will not
make any changes to the CSCA Website, registry operation, or the navigation of a
customer’s experience throughout the lease of a CSC, except as follows:

20



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     6.6.8.1. Category 1 Changes.
     6.6.8.1.1. Subject to the requirements of section 6.6.8.1.2 below, Registry
may make the following changes without advance consent by CTIA, so long as it
provides notice to CTIA of such change:
     6.6.8.1.1.1. Existing Copy on Website — Registry may make copy changes and
editing to the content of the CSCA Website if such changes are intended to
improve the language or grammar, or to update the content that relates to
description of the existing CSC programs, provided that such changes are
consistent with the requirements of Exhibit J;
     6.6.8.1.1.2. CSC Directory — Registry may continue to optimize the CSC
Directory’s technical capability to increase ease of use;
     6.6.8.1.1.3. Resource Center — Registry may continue to grow and add to the
resource center, including adding articles, whitepapers, and other resources
related to Common Short Codes, except that any such resources that mention or
relate to the Related Services or other services offered by Registry must be
approved under the Category 2 process specified below. CTIA has the right to
direct Registry to add similar content to the resource center, which Registry
agrees to add as soon as reasonably practical, but in no event later than five
(5) Business Days after such request.
     6.6.8.1.1.4. General Notices — Registry can post notices relevant to
planned service outages and other general operational information related to the
operation of the CSC Registry or the CSCA Website, including Applicants’ and/or
Registrants’ accounts.
     6.6.8.1.2. For the Category 1 changes listed above, Registry must provide
reasonable written notice of the proposed change (including the specifics of
such proposed change). Registry shall be allowed to make such change at its
discretion. If CTIA objects to a Category 1 change, CTIA will provide a detailed
explanation and may offer a proposed rewrite of such changes to make the
proposed changes acceptable to the CTIA.

21



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Registry must promptly reverse the change until the parties resolve the dispute.
The Parties shall then arrange for a conference call, no later than two
(2) Business Days after Registry’s receipt of such objection, to resolve the
dispute.
     6.6.8.2. Category 2 Changes.
     6.6.8.2.1. Subject to the requirements of section 6.6.8.2.2. below,
Registry may make the following changes after providing ten (10) Business Days’
prior notice to CTIA.
     6.6.8.2.1.1. Website tuning — Registry may make CSCA Website navigation
cleaner and more relevant to the visitor. This includes adjustments to the
navigation buttons, pull down items, hotlinks, graphics, mapping, etc.;
     6.6.8.2.1.2. Search — Registry can continue to improve the search
capability;
     6.6.8.2.1.3. Registry may make substantive changes to the content of the
CSCA website related to the policies and procedures of obtaining a CSC;
     6.6.8.2.1.4. Registry may make changes to the Aggregator Tier 1, Tier 2 and
Tier 3 listings;
     6.6.8.2.1.5. Registry may make substantive changes to the content under the
“Obtain a Code” tab on the CSCA Website;
     6.6.8.2.1.6. Registry may include Registry press releases that are related
to the provisioning of CSCs pursuant to this Agreement.
     6.6.8.2.2. For the Category 2 changes listed above, CTIA shall have no more
than ten (10) Business Days to substantively respond to written notice by
stating either its acceptance of the proposed changes, or if there is an
objection, a detailed explanation for the rejection. If, by ten (10) Business
Days after CTIA’s receipt of Registry’s written notice of an intended Category 2
change, CTIA has not responded to Registry’s proposed Content Change, Registry
may implement the Category 2 change.

22



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
However, if at a later date CTIA objects to a Category 2 change, Registry must
remove that Category 2 change as soon as reasonably practicable, but in no event
later than five (5) Business Days after receipt of CTIA’s objection. If CTIA
rejects a proposed Category 2 change, at Registry’s written request, CTIA will
provide, within ten (10) Business Days of such written request, a detailed
explanation and may offer a proposed rewrite of such changes to make the
proposed changes acceptable to the CTIA. The Parties shall then arrange for a
conference call within two (2) Business Days to resolve the dispute.
6.6.8.3. Category 3 Changes. Registry may not make any other changes without
CTIA’s prior written approval, including without limitation:
     6.6.8.3.1. Changes to the policies and procedures for obtaining a CSC or
making payments to obtain a CSC;
     6.6.8.3.2. Any new product or product enhancement to the CSC Registry
functionality that requires a change to the Registrant Sublicense Agreement;
     6.6.8.3.3. Any change to the Registrant Sublicense Agreement;
     6.6.8.3.4. Substantive material changes to the Assignment Guidelines;
     6.6.8.3.5. Any changes to the Exhibits;
     6.6.8.3.6. Any changes to a CSC product offering that requires a change to
the privacy policy, including any changes to the privacy policy;
     6.6.8.3.7. The addition of articles, whitepapers and other resources to the
Resource Center if those resources mention or relate to any services offered by
Registry, including Related Services; and
     6.6.8.3.8. Any changes or additions to the fields of data provided by CSC
Service Users or Visitors.

23



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     6.7. Reserved Rights by the Registry. In addition to the reservation of
right for the Registry in the Registrant Sublicense Agreement, the Parties
acknowledge that Registry shall have the right to suspend access to the Registry
Services by any CSC Service User, including but not limited to, a Carrier, that
either (i) acts in a manner that is inconsistent with the Assignment Guidelines,
or (ii) acts in a manner which prevents the Registry from performing its
obligations under this Agreement and the Assignment Guidelines. In the event of
such a suspension of a Carrier, Registry shall (a) consult with the CTIA
regarding such action; and (b) offer such Carrier a reasonable period to cure
such actions; provided that such actions by the Carrier do not threaten the
stability or integrity of the Registry Services, as determined by Registry, in
its sole discretion. In addition, Registry shall consent to an expedited dispute
resolution process similar to the process set forth in Section 19.2 with any
Carrier that disputes a suspension as set forth in this Section 6.7.
     6.8. Code of Conduct. Registry shall comply with its Code of Conduct
attached as Exhibit E. Any changes to that Code of Conduct will require CTIA’s
approval.
     6.9. Provision of Registry Services; Service Level Adjustments. Registry
shall use commercially reasonable efforts, which shall be no less than the
prevailing industry standard for the performance of comparable Registry
Services, to ensure that it provides the Registry Services in accordance with
the Services Levels, attached hereto and incorporated herein. In the event that
Registry is unable to meet the Service Levels, Registry shall pay the associated
Service Level penalty(ies) set forth in Exhibit F. Registry shall use
commercially reasonable efforts to remedy any Service Level violation(s)
expeditiously. Except in the case of Chronic Failure, as set forth in
Section 16.2, the monetary penalty(ies) set forth in Exhibit F shall be the sole
and exclusive remedy for failure to meet any of the Service Levels.
     6.10. Data Escrow. All CSC Data will be backed up on a nightly basis either
by full or incremental backups. Nightly backups will be contained in the
automatic tape library providing a 24-hour worst case risk exposure. In
addition, Registry shall combine each daily backup per month onto a monthly
backup tape and will retain such tapes at a backup facility, at Registry’s sole
discretion, for a period of no less than two (2) years from expiration or
termination of this

24



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Agreement. Furthermore, Registry shall provide to CTIA a copy of such CSC Data
once per month, or more often as the Parties mutually agree, in human (comma
delimited ASCII) readable form.
     6.11. Security/Unauthorized Access. Registry agrees to take reasonable
steps to develop and maintain the security of the servers that hosts the CSCA
Website, which measures shall not be less than the measures taken by Registry to
protect the security and integrity of Registry’s website. In addition, Registry
shall maintain and enforce safety and physical security procedures at a level
consistent with the level of security provided with respect to any other
comparable service provided to Registry’s customers. In the event Registry
becomes aware of an Unauthorized Access to CSC Data or the Registry Services,
Registry shall immediately (i) notify CTIA in writing; (ii) investigate the
Unauthorized Access; and (iii) subject to reasonable access, security, and
confidentiality requirements, provide CTIA and its respective designees with
reasonable access to all resources and information in Registry’s possession as
may be necessary to investigate the Unauthorized Access, including the results
of such investigation.
     6.12. Data Rights; New Services.
     6.12.1 Related Services using Basic Account, CSCA Website, and CSC
Directory Information.
     6.12.1.1. Subject to the other provisions in the Agreement, and the
confidentiality and privacy policy obligations in the Registrant Sublicense
Agreement and the Common Short Code Administrator Privacy Agreement, Registry
shall have the non-exclusive, royalty-free, limited right to use, solely for the
purposes of providing Related Services: (i) [* * *], (ii) [* * *], and (iii) [*
* *] (such data from subsections (i), (ii), and (iii), collectively the
“Licensed User Data”). If Registrants have opted-in through the mechanisms
specifically set forth in this Agreement and Exhibit K to allow Registry to
retrieve the Licensed User Data from the [* * *], Registry may access the [* *
*] to retrieve such information and may use the Licensed User Data as set forth
in this Agreement. If Registrants have not opted in to allow Registry to access
such Licensed User Data, Registry shall not access or use (a) the CSC Data to
collect or use such information, or (b) any meta-data associated with CSC Data.

25



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     6.12.2. Promotion of Related Services.
     6.12.2.1. Promotion through the CSCA Website. Registry may promote or offer
the Related Services through the use of hyperlinks and/or graphics containing
hyperlinks in accordance with Exhibit K. Except for the above listed hyperlink
placements, the Related Services may not be promoted or offered by Registry
through any other means on the CSCA Website unless otherwise approved in writing
by CTIA. Registry may not promote Related Services during the application
process to lease a CSC, [* * *]. Subject to the restrictions in this Agreement,
the content of such links shall be considered Category 1 changes as defined
below, provided that the links conform to the requirements of Exhibit K.
Registry’s right to place links is nonexclusive and, consistent with the
requirements in Exhibit K, CTIA may grant Third Parties rights of placement on
the CSCA Website, and may require that links to CTIA websites be placed on the
CSCA Website.
     6.12.2.2. Promotion of Related Service through means outside of the CSCA
Website. [* * *] To that end, opt-in language shall be included on pages within
the CSCA website, as provided in Exhibit K. Any such marketing or promotion of
the Related Services shall meet the following requirements:
     6.12.2.2.1. Registry will not send any marketing material to a CSC Service
User unless that CSC Service User has opted-in to receive marketing material
from Registry;
     6.12.2.2.2. Marketing material sent by Registry must not contain any CSCA
branding or logos, or any colors, images, text, or other content that might
cause the recipient to believe that the CSCA is responsible for, or endorses,
the Related Service or the marketing material;

26



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     6.12.2.2.3. All marketing material must clearly state (a) that it is
marketing a Related Service, (b) the nature of the Related Service, and (c) that
Registry is the party offering the Related Service; and
     6.12.2.2.4. All marketing materials must comply with any applicable laws.
     6.12.3. Effective Date of Data Rights and New Services. The rights granted
to Registry under this section 6.12. will not take effect until January 1, 2009.
     6.12.4. Limitations.
     6.12.4.1. Registry shall not use the Licensed User Data for any purpose
other than providing the Related Services, and only as set forth in this
Agreement.
     6.12.4.2. Registry may not use any CSC Data or Licensed User Data to offer,
market, or provide any system of common or carrier-specific short codes, other
than the Registry Services provided under this Agreement. Nothing in this
Section 6.12.4.2. shall be interpreted to mean that Registry may not offer,
market or provide any service that competes with the services provided
hereunder, provided that: (1) the offering of such services do not utilize
Licensed User Data or CSC Data, (2) such services are not promoted by the
Registry on the CSCA Website; and (3) through the processes set forth in
Article 9, the Registry shall allow CTIA to expand the CSC Data collected by the
Registry to include the types of CSC Data collected by Registry for its own CSC
monitoring services or other CSC services; provided, however, that nothing
herein shall (a) require Registry to turn over any data it has collected from
its own monitoring or other services or (b) restricts Registry from continuing
to collect and use such data through sources outside of the performance of
Registry Services.
     6.12.4.3. No Licensed User Data shall be provided to Registry from the CSCA
website or database unless Registry obtains a specific opt-in from an Applicant
or Registrant, which may be obtained through the process set forth in section
6.12.2 above.

27



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     6.12.5. Registry shall indemnify CTIA, under the procedures set forth in
section 12.2 of this Agreement, for all claims arising from the Related
Services, including the content of the links to Related Services or any
articles, whitepapers or other content about the Related Services (even if such
content is reviewed and/or approved by CTIA).
     6.12.6. Reports on the use of the Licensed User Data. Within fifteen
(15) days of the end of every calendar month in which Registry offers Related
Services, Registry will provide to CTIA a report that contains a general
description of each Related Service offered by Registry and the categories of
Licensed User Data used in each such Related Service.
     6.12.7. Equal Access to Advertising and Opt-Ins. If CTIA grants to any
Third Party a right to advertising or opt-in placement in the places on the CSCA
Website in which Registry may place advertising and/or opt-ins (as listed in
Exhibit K), then CTIA shall either (a) require that such Third Party adhere to
the restrictions on advertising and opt-ins stated in this Agreement and in
Exhibit K, or (b) offer Registry the same level of advertising and opt-in
restrictions offered to such Third Party for the duration of the Third Party’s
advertising or opt-placement. If CTIA grants to any Third Party a right to
advertising or opt-in placement in confirmation emails or in places on the CSCA
Website in which Registry may not place advertising and/or opt-ins under this
Agreement, then CTIA shall offer to Registry the right to such placement under
the same terms, conditions, and restrictions (e.g., frequency, size, price, and
advertisement or opt-in type) granted to such Third Party.
     6.13 Carrier Working Group. CTIA will host Carrier working group meetings.
The participants in such meetings will be Registry, CTIA, and those Carriers who
participate in the CSC program and elect to participate in the working group
meetings. To the extent possible, two (2) in-person meetings per year shall be
held during (or immediately prior to or after) CTIA’s existing industry events.
CTIA will host at least two additional meetings per calendar year by phone or in
person.

28



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Registry’s attendance and participation in the meetings will be at its own
expense.
     6.14 Marketing Fund. CTIA and Registry shall discuss the establishment of a
marketing fund to be used for direct, out-of-pocket expenses related to
education, promotion, and generation of awareness of CSCs.
          6.14.1. Neither party will be obligated to contribute to the marketing
fund if the parties cannot agree on a marketing plan.
          6.14.2. If a marketing plan is approved, the parties will meet at
least once per quarter, by phone or in person, to discuss the success of the
marketing plan.
7.     OWNERSHIP AND LICENSE OF INTELLECTUAL PROPERTY.
     7.1.   Ownership of CSC Registry Rights. As between CTIA and Registry, CTIA
shall, on behalf of all Participating Carriers, own all right, title and
interest in the CSC Registry Rights, including the CSC Data, the Assignment
Guidelines and CSC Enhancements and the Intellectual Property and Documentation
associated with them, but excluding Registry IP set forth in Section 7.3.
Registry shall acquire no rights, including Intellectual Property rights, title
or ownership in the CSC Registry Rights, including the CSC Data and the CSC
Enhancements, by virtue of the License granted by this Agreement or by virtue of
its use of the CSC Registry Rights, except the right to use the CSC Registry
Rights in accordance with this Agreement. Except as may be provided otherwise by
this Agreement, all uses of the CSC Registry Rights by Registry shall inure to
the benefit of CTIA on behalf of the Participating Carriers.
     7.2.  Enforcement of Ownership of CSC Registry Rights. Registry
acknowledges that irreparable damage would result from unauthorized use of the
CSC Registry Rights and that CTIA would have no adequate remedy at law to
redress such a breach. Therefore, Registry agrees that, in the event of such a
breach, specific performance and/or injunctive relief, may be awarded by a Court
of competent jurisdiction. Such relief may be obtained without the necessity of
a bond.

29



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     7.3.   Ownership of Other Intellectual Property. Registry shall own
Intellectual Property created by or for Registry in the performance of the
Registry Services pursuant to the License, including the Registry Software,
Registry Database, Maintenance Modifications, and Enhancements and Documentation
related thereto, but excluding CSC Enhancements, CSC Data, the Assignment
Guidelines and the CSCA Website and related Documentation (“Registry IP”). CTIA
shall acquire no rights, including Intellectual Property rights, title or
ownership in the Registry IP by virtue of its use of such service, except the
right to use the Registry IP in accordance with this Agreement. Except as may be
provided otherwise by this Agreement, all uses of the Registry IP by CTIA shall
inure to the benefit of Registry.
     7.4.   Enforcement of Ownership of Registry IP. CTIA acknowledges that
irreparable damage would result from unauthorized use of the Registry IP and
that Registry would have no adequate remedy at law to redress such a breach.
Therefore, CTIA agrees that, in the event of such a breach, specific performance
and/or injunctive relief, without the necessity of a bond, may be awarded by a
Court of competent jurisdiction.
     7.5.   Ownership of CSCA Website. CTIA shall own all right, title and
interest in the content, branding and “look and feel” of the CSCA Website,
including the html code underlying such elements, and in all Intellectual
Property and Documentation associated with those elements, but excluding
Registry IP.
     7.6.  Use of Registry’s Logo by CTIA. Registry hereby grants to CTIA a
non-exclusive, worldwide, royalty-free license during the term of this
Agreement: a) to state that Registry has been designated as the CSC Registry for
the provision of CSCs, (b) to use a logo specified by Registry to signify that
it is designated as such, and (c) to link to pages and documents within the
Registry web site. Nothing in this Agreement shall be construed as granting to
CTIA a license to use any of Registry’s logos, trademarks, service marks,
copyrighted materials or patents (collectively, Registry’s Intellectual
Property), except as expressly set forth herein. CTIA shall not modify or alter
any of Registry’s Intellectual Property without the express written permission
of Registry. Any uses, modifications or alteration of Registry’s Intellectual
Property shall be the sole property of Registry and shall accrue to the benefit
of Registry exclusively.

30



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     7.7.   Press Releases. The Parties shall mutually agree upon joint press
releases, provided, however, that Registry press releases that merely mention
NeuStar, Inc.’s role as the CSC Registry do not require notice or consent of
CTIA. Press releases related to CSCs, Registry Services, and related matters
must mention CTIA first and Registry second. The initial reference to CTIA will
use CTIA’s full name, CTIA – The Wireless Association®.
8.     CSC SERVICE USERS PROBLEM RESOLUTION.
     Registry shall provide a “Help Desk” to CSC Service Users to (i) help CSC
Service Users in answering routine questions and resolving problems with respect
to use of the Registry Services and (ii) enable CSC Service Users to report any
failure of the Registry Services. In addition to telephone access, the “Help
Desk” shall also include access by means of electronic mail service. The Help
Desk shall be made available seven (7) days a week, twenty-four (24) hours a
day. Registry shall provide personnel to answer the Help Desk during Normal
Business Hours and will have personnel on call for calls to the Help Desk during
all other hours. All common carrier charges incurred by CSC Service Users and
all costs of telephone and terminal equipment incurred by CSC Service Users
shall be the responsibility of the CSC Service Users using the Help Desk.
Registry shall make a diligent effort to promptly acknowledge and respond to CSC
Service Users’ contacts to the Help Desk.
9.     ADDITIONAL SERVICES.
     9.1.   Requested by CTIA. During the term of this Agreement, CTIA may
request that Registry provide new or additional services to CSC Service Users or
make certain changes in the Registry Services to CSC Service Users, including,
without limitation, (i) the addition of new or different functionality to the
Registry Services, (ii) a modification, reduction or expansion of existing
functionality of the Registry Services, (iii) the offering of additional
support, training, consulting services or any other addition to or modification
or expansion of the Registry Services, (iv) an increase or decrease in any new
or additional services or changes previously requested pursuant to this
Article 9, or (v) CSC routing services (collectively (including changes,
modifications and reductions) “Additional Services”). CTIA will initiate its
request for Additional Services by delivering a proposal to Registry detailing
the Additional Services being requested and any requirements to be met.

31



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Registry may request further information or clarification, if needed by
Registry, to formulate a response. Within three (3) weeks (or such longer or
shorter period mutually agreed to by the Parties) after Registry’s receipt of
CTIA’s request (or, if later, Registry’s receipt of any information or
clarification requested by it), Registry shall respond with a proposed amendment
to this Agreement, which shall be prepared and finalized in accordance with the
requirements of this Article 9. As part of its response to any request from CTIA
for Additional Services that CTIA states are intended to benefit more than one
CSC Service User, Registry shall offer: (1) a price if paid by CSC Service Users
by a specified date, and (2) a price if paid by CSC Service Users over the
remaining term of this Agreement. Registry shall perform changes in Registry
Services pursuant to this section 9.1 on a time and materials basis at no more
than the blended rate listed on Exhibit A.
     9.2.   Proposed by Registry. During the term of this Agreement, Registry
may propose Additional Services to CTIA and/or CSC Service Users, including
without limitation Enhancements developed by Registry arising out of its own
research and development or in connection with a request for services from a CSC
Service User. Registry will initiate this process by delivering a proposal to
CTIA detailing the Additional Services being proposed. If CTIA wishes to accept
the proposal for Additional Services, it shall notify Registry in writing, and
Registry shall respond within three (3) weeks (or such longer or shorter period
mutually agreed to by the Parties) with a proposed amendment to this Agreement.
The proposed Amendment shall be prepared and finalized in accordance with the
requirements of this Article.
     9.3.   Changes Pursuant to Agreed-Upon Changes in Service Levels. During
the term of this Agreement, CTIA and Registry may agree upon a change in Service
Levels that would necessitate the rendering of Additional Services. In such
cases, Registry shall prepare for CTIA a proposed amendment to this Agreement,
which shall be prepared and finalized in accordance with the provisions of this
Article.
     9.4.   Amendment relating to Additional Services. Each proposed amendment
to this Agreement submitted by either Party pursuant to this Article shall be
specifically identified as being proposed pursuant to this Article 9, and shall
set forth at least the following:

32



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     9.4.1. Description of the work to be performed by Registry, with reference
to the requirements for the Additional Services or Enhancements, if any;
     9.4.2. Identification of ownership in the related Documentation or other
materials.
     9.4.3. Delivery schedule for performance and completion of the work and
initiation of the Additional Services, including milestones and delivery dates,
where appropriate;
     9.4.4. Completion and acceptance criteria (including testing procedures and
quality standards);
     9.4.5. Designation of the names of the key personnel of Registry;
     9.4.6. Any changes to the fees to be charged to CSC Service Users, and the
schedule of effective date(s) for said changes in the fee structure; and
     9.4.7. Identification of any impact on Service Levels, including proposed
revisions thereto.
     Upon receipt of Registry’s proposal under this Article 9, CTIA will review
the proposed amendment and may request changes and modifications. Registry will
then prepare a final amendment containing the provisions agreed upon by both
Parties. Upon CTIA’s acceptance of the final amendment submitted by Registry,
the amendment shall be executed by both Parties. All terms and conditions of
this Agreement shall remain in effect except to the extent specifically changed
by such an amendment. Once an amendment to this Agreement prepared pursuant to
this Article 9 has been executed by each Party, the terms and conditions of that
amendment shall supersede any prior terms and conditions of this Agreement
(including the terms and conditions of any prior amendment to this Agreement)
that are inconsistent with the terms and conditions of that amendment. If a
proposed amendment is never finalized between the Parties, the requested or
proposed Additional Services (including, without limitation, any Enhancement)
will not become a part of the Registry Services.

33



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
10.   INDEPENDENT CONTRACTOR.
     Each Party acknowledges that the relationship between CTIA and Registry is
that of an independent contractor. This Agreement creates no agency,
partnership, joint venture or employment relationship between the Parties.
Personnel utilized by Registry in the performance of Registry Services
(hereinafter “Registry’s Employee(s)”) shall at all times remain under
Registry’s exclusive control and direction and shall be employees of Registry
and not employees of CTIA or of any partnership or joint venture between CTIA
and Registry. Registry further acknowledges that it is not considered an
affiliate or subsidiary of CTIA, and is not entitled to any employee rights or
benefits of CTIA. CTIA also acknowledges that it is not considered an affiliate
or subsidiary of Registry and is not entitled to any employee rights or benefits
of Registry. Neither Party shall have any power or authority to act for or on
behalf, bind or commit the other. Nothing in this Agreement shall be deemed to
render CTIA liable for any of the debts or obligations of Registry that Registry
may have to any Third Party nor shall be deemed to render Registry liable for
any of the debts or obligations of CTIA that CTIA may have to any Third Party.
11.    INFORMATION.
     11.1 Definition of Confidential Information. In carrying out the intentions
and obligations of this Agreement, Registry may come into possession of
proprietary and confidential information of CTIA and CTIA may come into
possession of proprietary and confidential information of Registry. For purposes
of this Agreement, proprietary and confidential information, includes, without
limitations, software, proprietary aspects of the functional requirements and
the systems interface, pricing and financial information and customer records of
either Party or of any CSC Service Users or Visitors, know-how, procedures,
membership data, marketing information, methods of operation, business plans and
procedures, marketing and advertising plans, and computer programs and source
codes, collectively referred to as “Confidential Information.” The Disclosing
Party shall have the right to correct any inadvertent failure to designate
information as “confidential” and/or “proprietary” by written notification to
the Receiving Party. The Receiving Party shall, from that time forward, treat
such information as Confidential Information under this Agreement.

34



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     11.1.1 Exclusions. The Confidential Information does not include any
information that: (i) was known to the Receiving Party prior to its disclosure
hereunder by the Disclosing Party; (ii) is independently developed by the
Receiving Party without use of the Confidential Information of the Disclosing
Party; (iii) is or becomes publicly known through no wrongful act of the
Receiving Party; (iv) has been rightfully received from a Third Party authorized
to make such disclosure without restriction; (v) has been approved for public
release by the Disclosing Party’s prior written authorization; or (vi) must be
produced or disclosed pursuant to applicable law, regulation or court order,
provided that the Receiving Party provides prompt notice thereof to enable the
Disclosing Party to seek a protective order or otherwise prevent such
disclosure.
     11.1.2. Obligations. The Receiving Party agrees not to disclose
Confidential Information of the Disclosing Party to any Third Party without the
Disclosing Party’s express written permission. The Receiving Party may disclose
Confidential Information of the Disclosing Party only to those employees,
contractors, representatives and agents who have a need to know such
Confidential Information. The Receiving Party shall hold Confidential
Information in strict confidence, and use at least the same degree of care as it
uses to safeguard its own most confidential and proprietary information so as to
insure that no unauthorized person has access to it. The Receiving Party may use
Confidential Information of the Disclosing Party only for purposes of fulfilling
its obligations under the Agreement or as permitted under the Agreement. All
Confidential Information shall remain the sole property of the Disclosing Party.
The Receiving Party shall not use or commercially exploit the Disclosing Party’s
Confidential Information, or any portions thereof, except for fulfilling the
obligations under the Agreement.
     11.2. Return or Destruction of Confidential Information. Upon the request
of the Disclosing Party, which may be made at any time, the Receiving Party
shall return (with respect to CSC Data, in the form and on the media then in
use) to the Disclosing Party, or, at the option of the Disclosing Party, shall
destroy or permanently erase, the Confidential Information provided by the
Disclosing Party and all copies thereof (in written, electronic or other form),
and shall destroy or permanently erase any information and materials developed
by it based on the Disclosing Party’s Confidential Information.

35



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Notwithstanding anything to the contrary above, Registry shall not return or
destroy CSC Data or Confidential Information that is necessary for it to provide
Registry Services during the Term of the License. Upon the request of the
Disclosing Party, the Receiving Party shall certify that the destruction or
permanent erasure of Confidential Information provided for herein has occurred.
     11.3. Injunctive Relief. Each party acknowledges that the unauthorized
disclosure or use of Confidential Information may cause irreparable harm and
significant injury, the amount of which may be extremely difficult to estimate.
If the Receiving Party fails to abide by its obligations under this Article, the
Disclosing Party may be entitled to seek immediate injunctive relief, in
addition to any other rights and remedies available to it at law or in equity.
     11.4. Loss of Confidential Information. In the event of any unauthorized
disclosure or loss of, or inability to account for, Confidential Information of
the Disclosing Party, the Receiving Party will notify the Disclosing Party
immediately.
     11.5. Third Party Access to Confidential Information. CTIA acknowledges
that any Third Party having a need to obtain access to Confidential Information
of Registry as a result of such Third Party’s actions as a sub-contractor or
vendor of CTIA, or otherwise through its relationship with CTIA shall, as a
condition to such access, be required to execute a confidentiality agreement,
which confidentiality agreement shall include, at a minimum, the substantive
restrictions set forth in this Article 11. Registry acknowledges that any Third
Party having a need to obtain access to Confidential Information of CTIA as a
result of such Third Party’s actions as a sub-contractor or vendor of Registry,
or otherwise through its relationship with Registry shall, as a condition to
such access, be required to execute a confidentiality agreement, which
confidentiality agreement shall include, at a minimum, the substantive
restrictions set forth in this Article 11.
12.   MUTUAL INDEMNIFICATION.
     12.1. Each Party shall indemnify, defend, and hold harmless the other Party
(“Indemnitee”), including its directors, officers, employees, agents and
affiliates from and against any losses, damages, settlement, recovery, judgment,
expenses and costs (including reasonable attorneys’ fees), or liabilities as a
result of (a) any claims or demands against the Indemnitee by a Third Party for
injury to and death of persons, and damage to and loss of property that are
caused by, or arise from the

36



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Indemnifying Party’s (“Indemnitor”) performance and obligations under the
Agreement; b) any claims or demands against Indemnitee by a Third Party that
products or services furnished by Indemnitor within the scope of the Agreement
actually or allegedly violates, infringes or misappropriates any patent,
copyright, trademark, trade secret or other proprietary rights of the Third
Party; provided that Registry shall not indemnify CTIA for any claim based on
its provision of Registry Services as set forth in the Assignment Guidelines
unless the claim is based on Registry’s negligence or intentional misconduct in
its provision of Registry Services; likewise, CTIA shall not indemnify Registry
for any claim based on Registry’s provision of Registry Services as set forth in
the Assignment Guidelines unless the claim is based on CTIA’s negligence or
intentional misconduct in its performance of its obligations under this
Agreement; c) any claims or demands against Indemnitee by a Third Party to the
extent arising from the negligence or intentional misconduct of Indemnitor
acting or failing to act within the scope of this Agreement; or (d) any claims
or demands against the Indemnitee by a Third Party arising from an actual breach
of any of the Indemnitor’s obligations, representations, or warranties contained
herein. In the event that a Third Party brings a claim or demand against
Registry and such claim or demand arises from a Carrier’s refusal or intentional
failure to abide by the Assignment Guidelines, CTIA shall indemnify Registry for
any direct damages as a result of Carrier’s misconduct with respect to the
Assignment Guidelines, provided that Carriers indemnify CTIA for such Third
Party claims against Registry. CTIA shall use reasonable and good faith efforts
in its attempt to reach an agreement with Carriers concerning indemnification of
CTIA for Third Party claims against Registry.
     12.2. In claiming any indemnification under this Agreement, the Party
claiming indemnification (the “Claimant”) shall provide the other Party with
written notice of any claim, which the Claimant believes falls within the scope
of this Agreement. The Claimant may, at its own expense, assist in the defense
if it so chooses, provided that the other Party shall control such defense and
all negotiations relative to the settlement of any such claim and further
provided that any settlement intended to bind the Claimant shall not be final
without the Claimant’s written consent.
     12.3. Permission & Releases. Both Parties shall obtain permission and
releases necessary for the other Party and CSC Service Users to use any Third
Party’s copyrighted material, trademark, patent or other intellectual property
right

37



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
in the performance of the Agreement. In the event that either Party uses such
copyrighted material, trademark or patent without the owner’s permission, the
other Party shall secure, at its own expense, the right for such Party and CSC
Service Users, whichever applicable, to use such copyrighted material, trademark
or patent.
     12.4. Intellectual Property, Antitrust or Claims against either Party for
Carrier Activity. In the event that there are any claims or demands against
either CTIA or Registry by a Third Party that (a) the CSC Registry Rights or the
Assignment Guidelines actually or allegedly violate, infringe or misappropriate
any patent or other proprietary rights of the Third Party; (b) the CSC Registry
Rights, other aspects of the CSC program, or the Assignment Guidelines actually
or allegedly violate any antitrust laws or regulations; or (c) one or more
Carriers have not performed consistent with the Assignment Guidelines
(collectively, “Emergency Claims”), then either Party shall have the right to
commence the following escalation process:
     12.4.1. With five (5) Business Days written notice to the other Party,
either Party may call a special emergency meeting with the other Party and the
Carriers to discuss the Emergency Claims. The Parties shall use commercially
reasonable efforts to agree on a mutually beneficial resolution to the Emergency
Claims.
     12.4.2. In the event that the Parties with the Carriers are unable to agree
to a mutually beneficial resolution to the Emergency Claims, and either Party
reasonably believes that one or more of the Emergency Claims could result in
substantial cost or damages to that Party, then either Party may call for a
temporary suspension of the Registry Services pending either a (i) mutually
beneficial resolution to the Emergency Claims; (ii) final resolution of the
Emergency Claim(s) by a court or other entity with competent jurisdiction; or
(iii) the occurrence of a Regulatory Event as set forth in Article 18. In the
event that a Regulatory Event is involved, then the processes and procedures set
forth in Article 18 of the Agreement shall control.
     12.4.3. In the event that such temporary suspension lasts for a period of
forty-five (45) days or longer, then this Agreement may be terminated by either
Party.

38



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
If CTIA terminates such Agreement pursuant to this Section 12.4.3, then Registry
shall not be required to provide any of the Transition Services set forth in
Article 17 but shall be obligated to take the steps listed in Section 17.1
including returning the CSC Data to CTIA along with the html source code to the
CSCA Website. In addition, if CTIA elects to terminate this Agreement under this
Section 12.4.3, CTIA shall indemnify, defend and hold harmless, Registry for any
and all claims or demands relating to the provision of Registry Services by
itself, or any Third Party, after the effective date of termination. If Registry
terminates such Agreement pursuant to this Section 12.4.3, the Registry shall
provide the Transition Services set forth in Article 17 and is obligated to take
the steps listed in Section 17.1, including returning the CSC Data to CTIA along
with the html source code to the CSCA Website. In addition, if Registry elects
to terminate this Agreement under this Section 12.4.3, CTIA has no obligation to
indemnify, defend and hold harmless, Registry for any and all claims or demands
relating to the provision of Registry Services by itself, or any Third Party,
after the effective date of termination.
     12.5. Registry’s Obligations If Provision of Registry Services Is
Threatened for Other Reasons. If provision of Registry Services by Registry
shall be prevented or appears likely to be prevented by an injunction or court
order, or by settlement resulting from any claim under Section 12.1 (b), that is
not governed by the preceding Section 12.4, Registry shall, at its own
discretion and expense, either: (a) by license or release from claim of
violation, infringement or misappropriation, procure for CTIA and CSC Service
Users the right to continue using the Registry Software; or (b) modify the
Registry Services so it is functionally equivalent to the original Registry
Services, but is no longer subject to a claim of violation, infringement or
misappropriation; or (c) remove any infringing materials and replace same with
equally suitable materials free from claim of infringement or misappropriation.
13.   LIABILITY; LIMITATION OF LIABILITY.
     13.1. EXCEPT FOR A BREACH BY EITHER PARTY IN CONNECTION WITH ITS
INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL, SPECIAL, PUNITIVE, OR
CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING WITHOUT

39



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
LIMITATION, LOSS OF INCOME, LOSS OF PROFITS OR OTHER PECUNIARY LOSS); OR FOR ANY
LOSSES OR EXPENSES RESULTING FROM ANY CAUSES OF ACTION OF ANY KIND WITH RESPECT
TO THE AGREEMENT OR ANY AMENDMENT THERETO, WHETHER BASED ON BREACH OF CONTRACT,
TORT (INCLUDING NEGLIGENCE AND INTENTIONAL MISCONDUCT) OR OTHERWISE. IN NO EVENT
SHALL REGISTRY BE LIABLE TO CTIA FOR ANY LOSSES OR EXPENSES RESULTING FROM ANY
INACCURACY IN OR OMISSION FROM ANY INFORMATION OR DATA SUPPLIED BY CTIA OR ANY
CSC SERVICE USER TO REGISTRY IN CONNECTION WITH THE REGISTRY SERVICES PERFORMED
BY REGISTRY. THE LIABILITY OF EITHER PARTY TO THE OTHER SHALL NOT EXCEED THE
TOTAL AMOUNT OF THE CSCA ROYALTIES PAID BY REGISTRY FOR THE LICENSE OF THE
LICENSED MATERIALS GRANTED BY THIS AGREEMENT.
     13.2. Direct Damages. EACH PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
DIRECT DAMAGES ARISING OUT OF OR RELATING TO A BREACH OF ITS OBLIGATIONS UNDER
THIS AGREEMENT AND AWARDED BY A COURT OR AN ARBITRATOR IN ACCORDANCE WITH THE
DISPUTE RESOLUTION PROVISIONS UNDER THIS AGREEMENT.
14.   WARRANTIES.
     14.1. Authority. Each Party represents to the other that it has full
authority to enter into and perform all of its obligations under this Agreement,
and that the person signing this Agreement on behalf of the Party has been
properly authorized to enter into this Agreement. Each Party further
acknowledges that it has read this Agreement, understands it, and agrees to be
bound by all of its terms, conditions, and provisions.
     14.2. Ownership Interest in the CSC Registry Rights. CTIA represents and
warrants that, in its capacity as the Common Short Code Administrator, it has
the power and authority to license the use of the CSC Registry Rights to
Registry to provide the Registry Services as described in this Agreement.

40



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     14.3. Experience. Registry represents and warrants to CTIA that: a) it has
the experience and ability to perform the Registry Services; and b) it will
perform the Registry Services in a professional, competent and timely manner.
     14.4. Open Participation. CTIA represents and warrants to Registry that all
telecommunications service providers that are otherwise qualified to provide
CSCs, will be eligible to participate in the CSC program.
     14.5. Card Processing. With respect to the processing of Cards (as defined
below) under this Agreement:
     a. Registry represents and warrants that it shall comply with all
applicable laws of the United States; and
     b. Registry agrees to comply with all applicable Card Association rules,
including, without limitation, the Visa Cardholder Information Security Program,
the MasterCard Site Data Protection Program, and the Payment Card Industry Data
Security Standard.
     For the purposes of this Agreement: (i) “Card Association” shall mean Visa,
MasterCard, or any other card associations or the issuer of any other Card of
any association or network and (ii) “Card” shall mean any valid credit card or
debit card issued by a member of Visa, MasterCard, or any other association or
card issuing organization and bearing its respective trade names, trademarks,
and/or trade symbols.
     14.5. Disclaimer of Warranties. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO
THE SERVICES RENDERED BY ITSELF, ITS SERVANTS, OR ITS AGENTS OR THE RESULTS
OBTAINED FROM THEIR WORK, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE.
15.   ASSIGNMENT.
     This Agreement is personal to the Parties hereto. Their respective rights
and interests hereunder are non-assignable and non-transferable without the
prior

41



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed. Any attempted assignment or transfer of such rights and
interests without such consent in violation of the provisions of this Agreement,
by operation of law or otherwise, shall be void; provided, however, that either
Party may assign and transfer this Agreement without prior consent to a parent,
subsidiary, affiliate or successor of interest that acquires substantially all
of its assets.
16.   TERMINATION.
     16.1. Either Party may terminate this Agreement, and such termination shall
be effective immediately, in the event that the other Party: 1) breaches any
material term of this Agreement and the breach is not cured within fifteen
(15) Business Days (or within a reasonable period of time as mutually agreed
upon by the Parties, such agreement to not be unreasonably withheld) after
receipt of written notice from the non-breaching party; 2) makes a general
assignment for the benefit of creditors; 3) files a voluntary petition in
bankruptcy or for reorganization or arrangement under the bankruptcy laws; 4) if
a petition in bankruptcy is filed against either Party or if a receiver or
trustee is appointed for all or any part of the property or assets of either
Party; 5) under the circumstances related to a regulatory event as set forth in
Article 18 of this Agreement; 6) Registry chronically fails to provide the
Registry Services, as defined in Section 16.2 of this Agreement 7) Registry is
merged with or acquired by an entity which is unable to comply with the Code of
Conduct; or 8) Registry otherwise ceases to be able to comply with the Code of
Conduct, and such cessation continues for a period of thirty (30) days following
the date that Registry first becomes aware of the event causing the cessation of
neutrality.
     16.2. Chronic Failure. CTIA may terminate this Agreement if Registry
frequently fails to provide the Registry Services at one or more of the Service
Levels, and such failure is evidenced by recurring events of the same or similar
nature that are indicative of a systemic problem(s), and such problem(s) has
been unaffected by Registry’s repeated efforts to cure or is reasonably unlikely
to be cured as a result of Registry’s reasonably diligent efforts over a
reasonable period, which in any event shall be no less than thirty (30) days.

42



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
17.   TRANSITION AT EXPIRATION OR TERMINATION OF THIS AGREEMENT.
     17.1. Rights and Obligations Upon Termination. Upon final termination of
this Agreement (hereafter “Termination Event”) and subject to the following
sections of this Article 17 allowing for an orderly transition, (i) all rights
of Registry with respect to the Licensed Materials shall cease and revert to
CTIA, (ii) Registry shall have no further right to promote or provide the
Registry Services, and (iii) Registry shall cease using the CSC Registry Rights
and other Licensed Materials. Also subject to the following sections of this
Article 17, (a) within seven days of a Termination Event (or the last day of any
extension described in Section 17.3 below), Registry shall return to CTIA
(without retaining copies) all Documentation relating to the CSC Registry
Rights, including all copies, in whatever form, of CSC Data or CSC Enhancements
or, at CTIA’s request, destroy all copies of those materials and shall return
the html source code to the CSCA Website; (b) within thirty days after a
Termination Event (or the last day of any extension described in Section 17.3
below), Registry shall pay to CTIA all undisputed CSC Royalties that have
accrued through the effective date of the termination and are actually
collected, and (c) immediately after a Termination Event, Registry shall assign
its rights and obligations in the Registry Sublicense Agreements then in effect
with Registrants to CTIA or its designee. Registry will assist CTIA in the
orderly and timely transition of the www.usshortcodes.com domain name to CTIA or
its designated agent.
     17.2. Registry’s Obligation to Assist with Transition. Upon a Termination
Event and in the event that CTIA informs Registry of its intent to license the
CSC Registry Rights to a successor provider of Registry Services (the “Successor
Registry”), Registry shall assist CTIA in the orderly and timely transition of
the Registry Services specified herein from Registry to the Successor Registry,
consistent with the requirements of this Article.
     17.3. Optional Extension upon Termination. Upon the occurrence of a
Termination Event, and CTIA’s request, Registry shall agree to extend this
Agreement with CTIA for a period which shall not extend beyond the earlier of
either (i) the effective date of a license agreement between CTIA and the
Successor Registry under which a license to use the CSC Registry Rights to
provide Registry Services is granted to the Successor Registry; or (ii) the date
that is six (6) months after the Termination Event.

43



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
During any such extension, Registry shall continue to provide Registry Services
to CSC Service Users in accordance with the Service Levels and Fee Schedule in
effect on the date of notice of termination and shall continue to pay CSC
Royalties to CTIA in accordance with the CSC Royalties Schedule in effect on the
date of notice of termination, unless the Parties mutually agree, pursuant to
good faith negotiations, to the application of a revised Fee Schedule or CSC
Royalties Schedule during that time period. Upon any such extension, Registry
shall provide any Transition Services (as defined below) requested by CTIA;
provided that (i) Registry shall be paid for any additional services at the
blended rates listed in Exhibit A, and (ii) Registry shall have no obligation to
perform any such Transition Services after the extension period has concluded.
Registry’s obligation to perform Services during any extension period is subject
to CTIA using diligent efforts to transition to a Successor Registry, which
shall commence no later than upon notice of termination of this Agreement.
     17.4. Transition Services. Upon the occurrence of a Termination Event, CTIA
may request Registry to perform certain services and assist with the transition
to a Successor Registry. Such request for Transition Services shall be submitted
to Registry in writing on or immediately prior to the expiration or termination
date. CTIA shall pay Registry for the performance of such Transition Services in
accordance with Paragraph 17.3 of this Agreement. Registry shall cooperate with
CTIA in effecting the orderly and timely transition of the Registry Services to
a Successor Registry and agrees to perform the following services (collectively,
the “Transition Services”).
     17.4.1. Provide CTIA with a list or summary, as applicable, of all
documentation of operational and procedural practices required for the orderly
transition to a Successor Registry for the Registry Services;
     17.4.2. Provide CTIA with assistance in transferring the CSCA Website,
content on the CSCA Website, and CSC Data, including the underlying html code
for the look and feel of the CSCA Website.;
     17.4.3. Provide assistance in transitioning the help desk functions
specified in Article 8;

44



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
          17.4.4. Provide joint project planning to ensure an orderly and timely
transition of the Registry Services to a Successor Registry;
     17.4.5. Consistent with Registry’s contractual obligations to Third Parties
regarding nondisclosure, provide CTIA and/or its designees all CSC information
that is reasonably necessary to enable a licensee of CTIA to provide the
Registry Services; and
     17.4.6. Take any actions necessary to effectuate the assignment of the
Registry Sublicense Agreements.
18.   REGULATORY AND LEGISLATIVE CONSIDERATIONS.
     18.1. Some CSC Users are Communications Common Carriers. The Parties
expressly recognize that the CSC Service Users and the Carriers are or may be
subject to certain federal and state laws and regulations promulgated
thereunder, as well as rules, regulations, orders, opinions, decisions and
possible approval of the FCC and other regulatory bodies having jurisdiction or
delegated authority over CSC Service Users and the CSC Service. The Parties also
recognize that this Agreement is subject to changes and modifications required
as a result of any of the foregoing; provided, however, that the Parties hereby
agree that this Agreement and the Registrant Sublicense Agreements shall remain
in full force and effect in accordance with their respective terms and each of
the Parties shall continue to perform all of its respective obligations under
this Agreement, and Registry and each of the CSC Service Users shall continue to
perform all of their respective obligations under the CSC Registrant Agreements,
in accordance with the respective terms thereof until the Parties can agree upon
any amendment that may be required to this Agreement as a result of any such
regulatory change.
     18.2. Failure to Agree Upon Amendment. If the Parties are unable to agree
upon any required amendment, the Parties agree to resolve such dispute pursuant
to an “expedited” arbitration proceeding.
     18.3. Termination as Result of Amendment. Notwithstanding anything to the
contrary above, either Party may terminate this Agreement if the required

45



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
amendment is technically or economically unfeasible or if the regulatory change
requires either Party to terminate this Agreement, except that each Party agrees
it will give the other at least thirty (30) days advance written notice of its
intent to terminate this Agreement on such basis. If, within ten (10) days of
receipt of such notice, the Non-terminating Party delivers its written objection
to the Terminating Party disputing the basis upon which Terminating Party is
exercising its termination right under this provision, the Parties shall resolve
the dispute in an Expedited Arbitration proceeding, with the focus of such
proceeding being whether the required amendment is technically or economically
unfeasible or whether the regulatory change requires the Terminating Party to
terminate this Agreement, as applicable. CTIA shall cooperate fully with
Registry to obtain any necessary regulatory approvals of the Registry Services
or in other regulatory proceedings regarding the Registry Services.
     18.4. Changes in Law and Regulations. CTIA shall notify Registry of any
relevant changes in applicable legislative enactment and regulations of which
CTIA becomes aware in the ordinary course of its business. Any necessary
modifications to the Registry Services as a result of such changes shall be made
in accordance with the provisions of Article 9 [Changes to Services], and
subject to the provisions of Section 18.1.
19.   INTERNAL DISPUTE RESOLUTION AND ARBITRATION.
     19.1. Internal Dispute Resolution. Except in circumstances where the time
required for application of this dispute resolution procedure would cause
irreparable harm, any claim, controversy or dispute arising out of or relating
to this Agreement, which cannot otherwise be resolved after good faith
negotiations by the Parties, shall be resolved as follows:
     19.1.1. The dispute shall initially be referred jointly to Steve Johnson,
Senior Vice President, or his successor and Rob Mesirow, Vice President,
Operations or his successor. These Senior Representatives of the Parties shall
attempt to resolve the dispute within seven (7) calendar days of either Party
submitting the dispute to the Senior Representatives.
     19.1.2. If the Senior Representatives are unable to resolve the dispute
within such time period, the dispute shall be submitted in writing to the chief

46



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
executive officer respectively of CTIA and Registry. The chief executive
officers shall attempt to resolve the dispute within fourteen (14) calendar days
of such submission.
     19.1.3. If the matter has not been resolved under the above procedure
within twenty-one (21) calendar days of the commencement of such procedure, any
Party wishing to pursue the matter may resort to binding arbitration as provided
in the Section 19.2.
     19.1.4. The above calendar day periods may be extended by mutual written
agreement of the Parties.
     19.2.   Arbitration. Any dispute arising out of or related to this
Agreement, which cannot be resolved by negotiation, shall be settled by binding
arbitration in the Commonwealth of Virginia before a single arbitrator. The
arbitration shall be conducted pursuant to the American Arbitration
Association’s (“AAA”) Commercial Arbitration Rules. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
parties shall first attempt to identify a mutually acceptable arbitrator.
However, if the parties are unable to identify a mutually acceptable arbitrator
within twenty (20) days after service of the demand for arbitration upon all of
the Parties to the dispute, then either Party may request that the arbitrator be
appointed by the president of the Association of the Bar of the Commonwealth of
Virginia. The arbitrator’s fees shall be deposited equally by the parties, but
may be awarded by the arbitrator as provided in the Commercial Arbitration
rules. However, under no circumstances shall any Party to this agreement be
responsible for the payment of any administrative fees to the AAA in connection
with this arbitration agreement.
20.   MISCELLANEOUS.
     20.1.  Successors and Assigns. This Agreement and any amendments thereto
shall be binding upon the Parties’ respective successors and assigns.
     20.2.  Attorneys’ Fees. The Party substantially prevailing in any legal
action between the Parties concerning this Agreement shall receive reimbursement
of its reasonable attorneys’ fees and court costs incurred from the other Party.

47



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     20.3.  Advertising or Publicity. Except as set forth in this Agreement,
neither Party shall identify, either expressly or by implication, the other
Party or its corporate affiliates or use any of their names, trademarks, trade
names, service marks, or other proprietary marks in any advertising, sales
presentations, news releases, releases to any professional or trade publication,
advertising or other promotional materials without such other Party’s prior
written consent, which shall not be unreasonably withheld or delayed.
     20.4.  Non-Waiver. No course of dealing or failure of either Party to
enforce strictly any term, right, obligation or provision of this Agreement,
including any amendments thereto, or to exercise any option provided hereunder
or thereunder shall be construed as a waiver of such provision.
     20.5.  Notices. All notices or other communications required or permitted
to be given under this Agreement shall be in writing (unless otherwise
specifically provided herein) and delivered or addressed as follows:
If to CTIA:
CTIA
1400 16th Street, NW
Suite 600
Washington, DC 20036
Attn: Rob Mesirow
(p) (202) 785-0081
with a copy to:
CTIA
1400 16th Street, NW
Suite 600
Washington, DC 20036
Attn: General Counsel
(p) (202) 785-0081
If to Registry:

48



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
NeuStar, Inc.
46000 Center Oak Plaza
Building Ten
Sterling, VA 20166
Attn: Steve Johnson, Senior Vice President
p: (571) 434-5400
f: (571) 434-5401
with a copy to:
NeuStar, Inc.
46000 Center Oak Plaza
Building Ten
Sterling, Va. 20166
Attn: General Counsel
p: (571) 434-5400
f: (571) 434-5735
All notices or other communications shall be deemed effectively given: (a) when
delivered, if personally delivered, including courier, facsimile or overnight
delivery service, (except that notices received after 3:00 p.m. local time will
be deemed received on the following Business Day); (b) on the date of delivery
(or, if refused, the refusal date shown on the return receipt) if mailed
certified or registered mail, return receipt requested; or (c) four (4) days
after mailing if mailed first class.
     20.6.  Governing Law. The construction, interpretation and performance of
this Agreement and all transactions under it shall be governed by the laws of
the Commonwealth of Virginia, excluding its choice of law rules. Registry agrees
to submit to the jurisdiction of any court within the Commonwealth of Virginia
wherein an action is commenced against CTIA under this Agreement.
     20.7.  Severability. If any provision of this Agreement shall be held
invalid or unenforceable, such provision shall be deemed deleted from the
Agreement and replaced by a valid and enforceable provision which reasonably
achieves the Parties’ intent in agreeing to the original provision. The
remaining provisions of the Agreement shall continue in full force and effect.

49



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     20.8.  Remedies. The rights and remedies provided herein shall be
cumulative and in addition to any other remedies available at law or in equity.
     20.9.  Survival. Except as otherwise set forth in this Agreement, all
obligations that by their nature survive the expiration or termination of this
Agreement, including, Sections 4 [CSC Royalties], 6.10 [Data Escrow], 7
[Ownership], 11 [Confidential Information], 12 [Indemnification], 13 [Limitation
of Liability], 14 [Warranties], 17 [Transition], 19 [Dispute Resolution], 20.2
[Attorneys’ Fees], 20.4 [Non-Waiver], 20.5 [Notices], 20.6 [Governing Law], 20.7
[Severability], 20.8 [Remedies], 20.12 [No Third-Party Beneficiaries], 20.13
[Interpretation of the Agreement], and 20.16 [Entire Agreement].
     20.10.  Insurance. During the term of the Agreement, both Parties, at their
sole cost and expense, shall secure and maintain insurance coverage as is
necessary, as a reasonable prudent businessperson, to bear all of their
obligations under this Agreement. Such coverage shall include Commercial General
Liability Insurance, Errors and Omissions Insurance, and Media Insurance.
Maintenance of the foregoing insurance shall in no way be interpreted as
relieving either Party of any responsibility or obligation whatsoever and both
Parties may acquire, at its own expense, such additional insurance, as such
Party deems necessary. Both Parties assume full and complete liability for all
injuries to, or death of, any person, or for any damages to property to the
extent arising from the negligent or willful acts or omissions of such Party.
     20.11.  Force Majeure. Either Party may suspend (or if such suspension
continues for more than 30 days, terminate) its obligations under this Agreement
if such obligations are delayed, prevented, or rendered impractical or
impossible due to circumstances beyond its reasonable control, including,
without limitation, fires, floods, lightning, earthquakes, wars (declared or
undeclared), civil disturbances, accidents, terrorist acts (including
biochemical attacks), acts of any governmental body, damage to its plants and
equipment, network problems caused by any Internet Service Provider or
telecommunications company servicing Registry [and/or CTIA], acts of God
(collectively referred to herein as “Force Majeure”), Each party shall use its
best efforts to minimize the duration and consequences of any failure of or
delay in performance resulting from a Force Majeure event. In such event, the
affected party shall not be liable to the other for delay or failure to perform
its obligations under this Agreement.

50



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     20.12.  No Third-Party Beneficiaries. This Agreement shall not be construed
to create any obligation by either CTIA or Registry to any non-party to this
Agreement, including any CSC Service User.
     20.13.  Interpretation of the Agreement. This Agreement is the joint work
product of representatives of Registry and CTIA; accordingly, in the event of
ambiguities, no inferences will be drawn against either Party, including the
Party that drafted the Agreement in its final form.
     20.14.  Headings. The Article headings contained herein are for purposes of
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning or interpretation of this Agreement in any way.
     20.15.  Counterparts. This Agreement may be executed simultaneously in two
(2) counterparts, each of which shall be deemed an original, but both of which
together shall constitute one (1) and the same instrument.
     20.16.  Entire Agreement. This Agreement constitutes the entire agreement
between Registry and CTIA relating to the subject matter hereof and shall not be
modified or rescinded in any manner except by a written amendment executed by
both Parties. Other than as expressly provided herein, both Registry and CTIA
agree that no prior or contemporaneous oral representations form a part of their
Agreement. Estimates and forecasts furnished by CTIA shall not constitute
commitments. The provisions of this Agreement supersede all contemporaneous oral
agreements and all prior oral and written quotations, communications, agreements
and understandings of the parties with respect to the subject matter of this
Agreement.
        [THIS SPACE IS LEFT INTENTIONALLY BLANK]

51



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed in duplicate by their duly authorized representatives.

              CTIA – The Wireless Association®
  NEUSTAR, INC.

 
           
By:
  /s/ Steven M. Largent   By:   /s/ Jeffrey E. Ganek
 
           
[Name]
  Steven M. Largent   [Name]   Jeffrey E. Ganek
[Title]
  President/CEO   [Title]   Chairman and Chief Executive Officer
Date:
  6/3/08   Date:   June 2, 2008

52



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
LIST OF EXHIBITS

A.   Change Order Fee Schedule   B.   Registrant Sublicense Agreement   C.   1.
CSC Registry Fee Schedule       2. CSCA Royalties Calculation   D.   Assignment
Guidelines   E.   Code of Conduct   F.   Service Levels   G.   Reports   H.  
Description of 2007 Audit   I.   Description of the Processes for SAS 70 Type II
and AUP Reports   J.   Branding and Website Guidelines   K.   Advertising and
Marketing Guidelines and Specifications

53



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT A TO THE COMMON SHORT CODE AGREEMENT
Fee Schedule
     For any of the additional services requested by CTIA for which CTIA will be
charged a fee (as provided in the sections of this Agreement that specifically
reference this Exhibit A), that fee will be charged on a per hour basis at a
blended rate of $[* * *] per hour. This blended rate will increase by three
percent (3%) per year, with the first such increase occurring on June 1, 2009,
but shall not otherwise change during the Term of this Agreement. Registry shall
render invoices to CTIA on a monthly basis. All undisputed payments shall be due
and payable no later than thirty (30) days after the receipt of the invoice.

54



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT B TO THE
COMMON SHORT CODE ADMINISTRATION AGREEMENT
[NOTE TO NEUSTAR: The Online Registrant Agreement from the 5th
Amendment and the Hard Copy Registrant Agreement from the 4th
Amendment have been inserted below.]
ONLINE REGISTRANT SUBLICENSE AGREEMENT v. 4
THIS IS A LEGALLY BINDING AGREEMENT BETWEEN NEUSTAR, INC., THE COMMON SHORT CODE
(“CSC”) REGISTRY OPERATOR (“REGISTRY”), AND “YOU,” THE APPLICANT FOR A LICENSE
TO USE CSC(S) IN ACCORDANCE WITH THE TERMS OF THIS SUBLICENSE AGREEMENT
(“AGREEMENT”). PLEASE BE ADVISED THAT THE MERE APPLICATION FOR OR REGISTRATION
OF A CSC WITH THE REGISTRY DOES NOT GUARANTEE THAT A PARTICIPATING CARRIER WILL
ACCEPT OR IMPLEMENT THE CSC OR THAT YOU WILL BE ABLE TO USE THE CSC AT ALL.
BY SELECTING “I AGREE,” BY USING THE SERVICE, OR BY SIGNIFYING YOUR ACCEPTANCE
IN ANY OTHER WAY, YOU AGREE TO BE BOUND BY THIS AGREEMENT. IF YOU DO NOT AGREE
WITH ALL OF THESE TERMS AND CONDITIONS, YOU ARE NOT AUTHORIZED TO USE THE
SERVICE AND YOU MUST DISCONTINUE ANY FURTHER USE.
1. The Service. Registry administers a method for assignment of CSCs. CSCs are a
string of numeric characters that are interoperable across communication service
providers in the United States that are participating in CSC services
(“Participating Carriers”). The Participating Carriers and other participating
members of the wireless telecommunications industry have appointed the CTIA —
The Wireless Association® (formerly Cellular Telecommunications & Internet
Association) (“CTIA”) to serve as their Common Short Code Administrator and
CTIA, acting in

55



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
that capacity, has granted Registry a license to assign CSCs in the manner
described in this Agreement. Registry makes this Service available to those
seeking to sublicense for the term selected, a CSC. CSCs are intended for use
only in the United States. You may review frequently asked questions regarding
the Service by reviewing the CSC FAQs.
2. Registration, Password and Security. To use the Service and license a CSC,
You will be asked to first create an account and obtain a login name. In
addition, You will be asked to create a password. If any information You provide
is inaccurate, incomplete or not current, Registry may suspend or terminate Your
account and access to the Service. You may change such information at any time
by logging into Your account. You are solely responsible for maintaining the
confidentiality of Your login name and password. You must immediately notify
Registry of any unauthorized use of Your login name and You are responsible for
any unauthorized activities, charges and/or liabilities made on or through Your
login name until Registry receives such notification. You may not transfer or
lend login names to any other third party.
3. Privacy. BY AGREEING TO THE TERMS OF THIS AGREEMENT, YOU ACKNOWLEDGE THAT THE
PRIVACY STATEMENT OF THE CSCA AND GENERALLY DESCRIBE THE COLLECTION AND USE OF
PERSONAL INFORMATION, DO NOT APPLY TO INFORMATION SUBMITTED TO REGISTRY UNDER
THIS AGREEMENT. In addition, Registry will not use the data submitted by You in
a way incompatible with the purposes of this Agreement. You represent and
warrant that You have provided notice to, and obtained consent from, any third
party individuals whose data You supply to us as part of the Service with regard
to: (i) the purposes for which such third party’s data has been collected,
(ii) the intended recipients or categories of recipients of the third party’s
data, (iii) which parts of the third party’s data are obligatory and which
parts, if any, are voluntary; and (iv) how the third party can access and, if
necessary, rectify the data held about them. You further agree to provide such
notice and obtain such consent with regard to any third party data You provide
in the future. Neither Registry nor CTIA are responsible for any consequences
resulting from Your failure to provide notice or receive consent from such
individuals nor for Your providing outdated, incomplete or inaccurate
information. In addition to the above, in the event that You elect to
participate in the optional CSC directory service offered by Registry, You
hereby consent to the publication of such information on a directory that may be
viewable by members of the general public.

56



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
4. Disclosure of Certain Information. In order for Registry to comply with the
rules and policies for the administration of CSCs (which may be updated from
time to time), You consent to the disclosure by Registry to CTIA or to
Participating Carriers, or those acting on behalf of CTIA or Participating
Carriers, through an interactive accessible registration database or otherwise,
the Data. In addition, You acknowledge that the Application identifies those
fields and Data that will be publicly disclosed or made available through the
Registry’s website or otherwise. You further consent to the disclosure of any
Data or other information to any governmental agency upon receipt of lawful
process or in compliance with any law, or to protect the rights or property of
Registry, CTIA, Participating Carriers, or any of their customers or users.
Further, in the event that You agree to participate in the optional CSC
directory service, and indicate such acceptance in your CSC application or
otherwise, You hereby consent to the publication of such required data in the
CSC directory. You acknowledge and agree that such data may be viewable by
members of the general public.
5. The Application.
a. CSC. In order to apply for a CSC through the Service, You must complete the
Registry’s application form for each CSC that You would like to register and pay
the requisite fees set forth in Section 8 below. For each application, the
person/entity listed in the “Content Provider details” must be the actual
Content Provider (as defined above). Once You have submitted a completed
application, Registry will send an email confirming it has received Your
application. You must retain the confirmation e-mail for each application You
submit. You also may review detailed instructions to complete and submit an
application by reviewing Registry’s INSTRUCTIONS. You agree to: (1) provide
certain true, current, complete and accurate information during the application
process; and (2) maintain and update such information according to Registry’s
modification procedures as needed to keep it current, complete and accurate.
b. Types of CSCs. All applications for CSCs are accepted by Registry on a
first-come, first-served basis. Unless You specify a specific CSC in Your
application, once Your application is deemed to be complete by the Registry, You
will be assigned a CSC on a random basis from the pool of available CSCs (a
“Random

57



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
CSC”). A “Selected CSC” shall mean any CSC that You specifically request from
Registry. Selected CSCs shall also be assigned on a first-come, first-served
basis from the pool of available CSCs. Registry makes no representation that any
specific CSC will be available upon request. You acknowledge and agree that
submission of a CSC application or otherwise meeting the eligibility
requirements for registration does not guarantee that Your application will be
approved, that You will ultimately be the sublicensee of a particular CSC, or
that any Participating Carrier will accept, implement or maintain a sublicensed
CSC.
c. Right of Refusal. Registry reserves the right, in its sole discretion, to
refuse to register any Random or Selected CSC. YOU AGREE THAT ANY AND ALL
REGISTRATION FEES PAID TO REGISTRY SHALL NOT BE REFUNDABLE. You agree that
neither Registry nor CTIA shall be liable for any losses or damages that may
result from a refusal to register any CSC. You acknowledge and agree that
neither Registry nor CTIA shall be liable to You or any other party in
connection with claims, damages, losses, expenses or costs incurred or suffered
by You as a result of actions taken or not taken by Participating Carriers.
d. Term of CSCs. All CSCs, whether Selected or Random, shall be available for
terms of three (3), six (6) and twelve (12) months and may be renewed by You for
additional three (3), six (6) and twelve (12) month periods.
e. Activating Your CSC. REGISTERING A CSC IN NO WAY GUARANTEES YOU THE RIGHT TO
SEND OR RECEIVE COMMUNICATIONS USING YOUR CSC OR THE RIGHT TO USE THE CSC IN ANY
OTHER MANNER. IN ORDER TO ACTIVATE YOUR CSC, YOU MUST OBTAIN APPROVAL FROM EACH
INDIVIDUAL PARTICIPATING CARRIER IN WHICH YOU WOULD LIKE TO TRANSMIT CONTENT.
THE TERMS AND CONDITIONS OF ALL SUCH ARRANGEMENTS WITH INDIVIDUAL PARTICIPATING
CARRIERS ARE AT THE SOLE DISCRETION OF THAT PARTICIPATING CARRIER AND SHALL NOT
IN ANY WAY INVOLVE REGISTRY. IN ADDITION, INITIAL APPROVAL OF REGISTRATION OF A
CSC IN NO WAY GUARANTEES THAT YOU WILL BE ABLE TO RETAIN SUCH CSC PAST THE
CURRENT TERM OF YOUR REGISTRATION.

58



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
f. Expiration Grace Period. In the event that Your CSC expires, and has not been
renewed in accordance with this Agreement, You may be given an additional thirty
(30) day grace period, at the sole discretion of the Registry, in which to
re-register such CSC. In the event you do not re-register such CSC within that
period, this Agreement shall be terminated, and the CSC may be made available to
the general public after an appropriate aging period.
g. Opt-in/Opt-Out of CSC Programs. In addition to the prohibitions of the
transmission of unsolicited messages elsewhere in this Agreement, each
individual program or application administered to an end user through a CSC must
be offered on an “opt-in basis.” This may be achieved through the submission of
an MO message to the program or registering to receive messages through a
website operated by the Registrant. In addition, each Registrant must also offer
a convenient, easy-to-use and conspicuous method for an end user to opt-out any
individual program or application administered through a CSC.
h. No Assignment or Transfer of the CSC. You may not transfer or assign Your
sublicense to any CSC or any of Your rights or obligations under this Agreement.
Notwithstanding the foregoing, You may assign Your sublicense to a CSC in
connection with the sale of all or substantially all of Your assets to a third
party successor in interest.
i. Representations. You agree that You may access and use the Service for lawful
purposes only and that You are solely responsible for the knowledge and
adherence to this Agreement, any and all laws, statutes, rules and regulations
pertaining to Your use of the Service and a CSC, including without limitation
laws related to intellectual property, defamation, publicity and privacy. You
represent that (i) You intend to use and will use each sublicensed CSC for the
purpose set forth in Your application and not for the purpose of blocking
another party from using a CSC, (ii) neither Your registration nor use of the
any sublicensed CSC nor the manner in which You intend to use such CSC will
directly or indirectly infringe or violate the legal rights of a third party,
and (iii) You have all requisite power and due authority to execute this
Agreement and to perform Your obligations hereunder. You agree that You will not
(i) use a CSC in violation of this Agreement; (ii) use a CSC to commit a
criminal offense or to encourage conduct that would constitute a criminal
offense or give rise to a civil liability, or otherwise violate any local,
state, Federal or international law or regulation; (iii) use a CSC to upload or
otherwise transmit any content that You do not have a right

59



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
to transmit under any law or contractual or fiduciary duty; (iv) interfere or
infringe with any trademark or proprietary rights of any other party;
(v) interfere with the ability of other users to access or use the Service;
(vi) claim a relationship with or to speak for any individual, business,
association, institution or other organization for which You are not authorized
to claim such a relationship; (vii) interfere with or disrupt the Service or
servers or networks connected to the Service, or disobey any requirements,
procedures, policies or regulations of networks connected to the Service; or
(viii) reproduce, duplicate, copy, use, distribute, sell, resell or otherwise
exploit for any commercial purposes any portion of the Service.
j. BY REGISTERING A CSC, YOU HEREBY ACKNOWLEDGE THAT YOUR USE OF SUCH CSC IS AND
SHALL REMAIN IN COMPLIANCE WITH THE ABOVE. AS SUCH, YOUR CSC MAY BE SUBJECT TO
FUTURE CANCELLATION, DELETION AND/OR REMOVAL IN THE EVENT THAT YOUR USE OF THE
CSC IS DETERMINED TO BE IN VIOLATION OF THIS AGREEMENT.
k. CSC Opt-in Directory. Registry may elect to offer a CSC directory that
provides members of the general public with certain information about Your CSC
and any programs or campaigns offered through the CSC. Participation in the CSC
directory service is optional. You shall have the right to edit, modify or
delete any of Your content displayed within the CSC Directory upon request to
the Registry. You shall also have the right to opt-out or remove any of Your
content within the CSC Directory. You understand that You, and not Registry, are
entirely responsible for all content contained within the CSC directory.
Registry does not control the content posted via the CSC directory and, as such,
does not guarantee the accuracy, integrity or quality of such information. Under
no circumstances shall Registry be liable in any way for any content, including,
but not limited to, any errors or omissions in any content, or any loss or
damage or any kind incurred as a result of the use of any content posted in the
CSC directory. You acknowledge that Registry may or may not pre-screen content
contained within the CSC directory, but that Registry and its designees shall
have the right (but not the obligation) in their sole discretion to pre-screen,
refuse, edit or move any such content that is available through the CSC
directory service. Without limiting the foregoing, Registry shall have the right
to remove or edit any content that violates this Agreement. With respect to any
content you submit or make available for inclusion in the CSC directory, You
provide Registry with a worldwide, royalty-

60



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
free and non-exclusive license to use, distribute, reproduce, modify, adapt and
publicly display such content in the CSC directory during the term of Your
participating in the CSC directory service.
l. CSC Auto-renew Feature.
      i. When you register a CSC, you shall have the option of electing that the
CSC be automatically renewed (“Auto-renew”) upon reaching the expiration date in
accordance with the instructions (and subject to Your agreement to the terms and
conditions pertaining to that process) on our Web site. The default is that the
Auto-renew feature is disabled. In the event You want Your CSC to Auto-renew,
You must check the appropriate box in the Auto-renew section of the CSC
Application. Once enrolled, upon expiration, Your CSC shall Auto-renew for a
period equivalent to the length of the then-expiring registration and Your
credit card on file with the Registry shall be debited the then-current rate for
the renewing CSC. Thus, if you have chosen to register your CSC for one year,
Registry will automatically renew it for one year. If you have chosen to
register your CSC for three months, Registry will automatically renew it for
three months, and so on. CSC renewals will be non refundable.
      ii. You acknowledge and agree that the renewal price may be higher or
lower than the price you paid for the then-current term of the service, and that
we are authorized to charge your credit card on file for the renewal of the
service(s). In any event, you are solely responsible for the credit card
information you provide to the Registry and must promptly inform Registry of any
changes thereto (e.g., change of expiration date or account number or Credit
Card billing address). Registry shall have no liability to you or any third
party in connection with the renewal as described herein, including, but not
limited to, any failure or errors in renewing the services. In order to process
the Auto-renew service, we may use third-party vendors for the purpose of
updating the expiration date and account number of your credit card on file.
Such third-party vendors maintain relationships with various credit card issuers
and may be able to provide us with the updated expiration date and account
number for your credit card by comparing the information we have on file with
the information the third-party has on file. By selecting the Auto-renew
service, you acknowledge and agree that we may share your credit card
information with such a third-party vendor for the purpose of obtaining any
update to your credit card expiration date and account number.

61



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
      iii. If for any reason Registry is not able to take the payment from the
credit card You have on file, Your CSC will expire. It is Your responsibility to
keep Your credit card information current, which includes the expiration date
and current credit card billing address. Any renewal of the CSC is subject to
the Registry’s then-current terms and conditions. If You do not elect that the
CSC be automatically renewed, You have the responsibility of logging into Your
account for that CSC and manually implementing the renewal by the expiration
date (should You in fact want the CSC to be renewed).
      iv. Once enrolled in the Auto-renew service, You may opt-out of such
service at any time prior to seven (7) days before the expiration of the CSC. In
such an event, You shall be solely responsible for manually renewing the CSC in
the event You wish to keep leasing the CSC. Neither the Registry nor the CTIA
shall be responsible for the loss of any CSC caused by Your failure to manually
renew a CSC if You have opted-out of the Auto-renew.
6. Registry Reservation. Registry reserves the right, but does not assume the
obligation, to strictly enforce this Agreement by, without limitation, issuing
warnings, suspending or terminating Service prior to actively investigating
violations and prosecuting them in any court or appropriate venue. Registry may
access, use and disclose transaction information about Your use of the Service,
to the extent permitted by law, in order to comply with the law (e.g., a lawful
subpoena); to enforce or apply this Agreement; to initiate, render, bill, and
collect for the Services; to protect its rights or property; or to protect users
of the Services from fraudulent, abusive, or unlawful use of, the Service.
INDIRECT OR ATTEMPTED VIOLATIONS OF THIS POLICY OR ANY RELATED POLICY, GUIDELINE
OR AGREEMENT, AND ACTUAL OR ATTEMPTED VIOLATIONS BY A THIRD PARTY ON YOUR BEHALF
SHALL BE CONSIDERED VIOLATIONS OF THIS POLICY BY YOU. In addition, Registry
reserves the right to deny, cancel, transfer or otherwise make unavailable any
CSC that it deems necessary, in its sole discretion, (1) to protect the
integrity and stability of the Service; (2) to comply with any applicable laws,
government rules, policies or requirements, requests of law enforcement, in
compliance with any dispute resolution process; (3) to avoid any liability,
civil or criminal, on the part of Registry, as well as its affiliates,
subsidiaries, officers, directors, representatives, employees, and stockholders;
(4) for violations of any agreement between Registry and any third party related
to the Service; (5) to correct mistakes made by Registry, in connection with a
CSC registration.

62



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
7. Fees. As consideration for the Service, You agree to pay Registry a
non-refundable fee of $1000 per month for each “Selected CSC” and $500 per month
for each “Random CSC.” Such fees are subject to change at any time by Registry,
in its sole discretion; provided, however, that the fees in effect at the time
of submission of Your application for a CSC, or at the time of renewal of Your
CSC registration, will remain in effect with respect to such CSC registration
for the period of such initial term or renewal term, as applicable. Except as
set forth below, all fees for the entirety of the term shall be due and payable
before assignment or renewal of the CSC. In the event that you are eligible to
participate in a separate monthly billing promotion, the payment of such fees,
and only the terms and conditions surrounding the payment of such fees, shall be
subject to the terms and conditions as outlined in a separate monthly billing
promotion addendum entered into between You and Registry. Participants in the
monthly billing promotion remain subject to all other terms and conditions
contained in this Agreement. Registry may take all remedies to collect fees
owed. In the event that You dispute any fee, or take any action to initiate a
credit card chargeback for any of the fees described above, such action may
result in Your sublicense of a CSC being suspended until such time as the
dispute is resolved, at which time, depending on the outcome of the dispute, the
sublicense of the CSC may be reinstated or cancelled, whichever applicable. In
addition to the foregoing fees, You are responsible for all taxes associated
with such fees.
8. Ownership. You acknowledge that all right, title and interest in and to the
database of CSCs, each of the CSCs themselves, the underlying technology used in
connection with the Service, the CSC directory, and all software, material,
information, communications, text, graphics, links, electronic art, animations,
audio, video, photos, and other data (collectively, the “Intellectual Property”)
available within the Service are the exclusive property of either the Registry
or, in some instances, of licensors and/or third-party providers from whom
Registry has obtained a license to use their Intellectual Property. You
acknowledge that although you have a sublicense to use CSCs for the duration of
the term, you have no proprietary ownership interest in the CSCs. You agree that
You will not take any action that would cause You to acquire any trademark,
trade name or trade dress rights in the CSC. You acknowledge and agree that the
registration of a CSC

63



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
does not confer immunity from objection to either the registration or use of the
CSC by a third party. Neither Registry, nor CTIA, nor any Participating Carrier
is responsible in any way for any conflict or dispute with or any actual or
threatened claim against You relating to a CSC, including without limitation a
claim that any use of a CSC interferes with or infringes a registered or
unregistered trademark, trade name, service mark or rights relating to a name or
other identifying indicium of a third party or any other intellectual property
rights or proprietary rights (including without limitation rights of publicity)
of a third party or relating to the defamation or interference with the right of
privacy of any third party. Except as expressly authorized by Registry or as may
be posted on the Service, You may not copy, reproduce, publish, distribute,
modify, create derivative works of, rent, lease, sell, transfer, display,
transmit, compile or collect in a database, or in any manner commercially
exploit any part of the Intellectual Property or the Service, in whole or in
part. You may not store any significant portion of any Intellectual Property or
the Service owned by, or licensed to Registry in any form, whether archival
files, computer-readable files, or any other medium. You also may not “mirror”
any Intellectual Property or the Service on any other server.
9. Links. Some links on Registry’s Web site lead to sites posted by independent
site owners. Because Registry does not have control over these sites, it is not
responsible for such sites’ accessibility via the Internet. Registry does not
endorse products, services, or information provided by such sites. As such,
Registry shall not be responsible or liable, directly or indirectly, for any
damage or loss caused or alleged to be caused by or in connection with, use or
reliance on any content, goods or services available on or through any other
site. Further, the inclusion of these links does not imply that the other sites
have given permission for inclusion of these links, or that there is any
relationship between Registry and the linked sites.
10. Trademark Notice. CTIA®, CTIA logos, NeuStar®, NeuStar logos, their taglines
and the look, feel and trade dress of the Service are the exclusive trademarks,
service marks, trade dress and logos of CTIA — The Wireless Association® and
NeuStar, Inc. respectively. All other trademarks, service marks, trade dress,
and logos used on the Service are the trademarks, service marks, trade dress,
and logos of their respective owners.
11. Designated Agent. The Digital Millennium Copyright Act, signed into law on

64



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
October 28, 1998, amended the copyright law to provide limitations for service
provider liability relating to material online. In compliance with such Act,
Registry has a Designated Agent to receive notice of alleged copyright
infringements contained on the Service. All inquiries into alleged copyright
infringement on the Service should be sent to Registry, c/o Jeffrey J. Neuman,
Senior Director, Law & Advanced Services, 46000 Center Oak Plaza, Building Ten,
Sterling, VA 20166.
12. Local Laws; Export Control. Registry controls and operates the Service from
its headquarters in the United States and makes no representation that the
Service is appropriate or available for use in other locations. If You use the
Service from other locations, You are responsible for compliance with applicable
local laws, including, but not limited to, export and import regulations of
other countries. Unless otherwise explicitly stated, all marketing or
promotional materials found on the Service are solely directed to individuals,
companies, or other entities located in the United States.
13. Disclaimer of Warranty, Limitation of Liability. YOU AGREE THAT YOUR ACCESS
TO AND USE OF THE SERVICE AND A CSC ARE AT YOUR OWN RISK. NEITHER REGISTRY,
CTIA, NOR EACH OF THEIR RESPECTIVE PARENTS, SUBSIDIARIES, SHAREHOLDERS, MEMBERS,
OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, SUBCONTRACTORS OR AGENTS WARRANT
THAT THE SERVICE OR A CSC WILL BE UNINTERRUPTED OR ERROR-FREE; NOR DO THEY MAKE
ANY WARRANTY AS TO THE RESULTS THAT MAY BE OBTAINED FROM THE USE OF THE SERVICE
OR A CSC OR AS TO THE ACCURACY, RELIABILITY, OR CONTENT WITHIN THE SERVICE. THE
SERVICE IS PROVIDED ON AN “AS IS, “AS AVAILABLE” BASIS WITHOUT REPRESENTATIONS
OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT. TESTING AND APPROVAL OF A CSC APPLICATION DOES NOT ENSURE THAT
IT WILL RUN WITHOUT ERROR OR THAT IT WILL NOT OTHERWISE CAUSE HARM TO YOU, YOUR
CUSTOMERS OR END USERS OR PARTICIPATING CARRIERS. IN NO EVENT WILL REGISTRY,
CTIA, NOR EACH OF THEIR RESPECTIVE PARENTS, SUBSIDIARIES, SHAREHOLDERS, MEMBERS,
OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, SUBCONTRACTORS AND

65



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
AGENTS BE LIABLE TO YOU OR ANY THIRD PARTY FOR ANY INCIDENTAL, INDIRECT, SPECIAL
OR CONSEQUENTIAL DAMAGES (EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES),
ARISING OUT YOUR USE OF OR INABILITY TO ACCESS OR USE THE SERVICE OR A CSC,
INCLUDING WITHOUT LIMITATION, LOSS OF REVENUE OR ANTICIPATED PROFITS, LOSS OF
GOODWILL, LOST BUSINESS, LOST DATA, COMPUTER FAILURE OR MALFUNCTION, OR ANY AND
ALL OTHER DAMAGES OR LOSSES THAT RESULT FROM MISTAKES, INACCURATELY ENTERED
DATA, UNAUTHORIZED USE, OMISSIONS, INTERRUPTIONS, ERRORS, DEFECTS, DELAYS IN
OPERATION, OR ANY FAILURE OF PERFORMANCE, WHETHER OR NOT LIMITED TO ACTS OF GOD,
COMMUNICATIONS FAILURE, THEFT, DESTRUCTION OR UNAUTHORIZED ACCESS TO
INSTITUTIONS RECORDS, PROGRAMS OR SERVICES. YOU AGREE THAT THE FOREGOING
LIMITATIONS OF LIABILITY REPRESENTS A REASONABLE ALLOCATION OF RISK. IN NO
EVENT, SHALL REGISTRY, CTIA, AND EACH OF THEIR RESPECTIVE PARENTS, SUBSIDIARIES,
SHAREHOLDERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES,
SUBCONTRACTORS AND AGENTS BE LIABLE TO YOU FOR ANY AMOUNT EXCEEDING THE AMOUNT
OF FEES PAID BY YOU FOR A CSC REGISTRATION. THIS PROVISION SHALL SURVIVE
TERMINATION OR EXPIRATION OF THIS AGREEMENT.
14. Indemnification. You agree to indemnify, defend and hold harmless Registry,
CTIA, and each of their respective parents, subsidiaries, shareholders, members,
officers, directors, employees, affiliates and agents (each an “Indemnified
Party”) from any claim or demand, including reasonable attorney’s fees, made by
any third party due to or arising out of or relating to (a) this Agreement or
the breach of Your warranties, representations and obligations under this
Agreement, (b) the Service, CSC or Your use or nonuse of such Service or CSC,
(c) any intellectual property or other proprietary right (including without
limitation right of publicity) or right of privacy of any person or entity,
(d) any content transmitted or received through the CSC, (e) a failure or
inability of any end user to send or receive communications through Your CSC,
(f) a violation of any of our operating rules or policies relating to the
service(s) provided, or (g) any information or data You supplied to Registry,
including, without limitation, any misrepresentation in Your application or the
CSC directory, if applicable.

66



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
When an Indemnified Party is threatened with suit or sued by a third party, the
Indemnified Party may seek written assurances from You concerning Your promise
to indemnify the Indemnified Party; Your failure to provide those assurances may
be considered by the Indemnified Party to be a material breach of this
Agreement. The Indemnified Party shall have the right to participate in any
defense by You of a third-party claim related to Your use of any CSC or this
Service, with counsel of its choice at its own expense. The Indemnified Party
shall reasonably cooperate in the defense at Your request and expense. You shall
have sole responsibility to defend the Indemnified Party against any claim, but
You must receive the Indemnified Party’s prior written consent regarding any
related settlement. The terms of this paragraph will survive any termination or
cancellation of this Agreement.
15. Modifications to the Service. Registry reserves the right at any time to
modify or discontinue, temporarily or permanently, the Service (or any part
thereof) with or without notice. You agree that Registry will not be liable to
You or to any third party for any modification, suspension, or discontinuation
of the Services.
16. Termination.
a. By You. You may discontinue Your participation in and access to the Service
upon at least thirty (30) days written notice to Registry for any reason or as
otherwise provided in this Agreement. This Agreement will continue to apply to
all past use of the Service by You, even if You are no longer using the Service.
You acknowledge and agree that Registry may terminate or block Your use of all
or part of the Service without prior notice for any reason, including, without
limitation, if Registry believes You have engaged in conduct prohibited by this
Agreement.
b. By Registry. Registry may terminate this Agreement or any part of the Service
or Your CSC at any time (i) in the event you breach any obligation hereunder,
(ii) fail to respond within ten (10) calendar days to an inquiry from Registry
concerning the accuracy or completeness of the information You submitted in Your
CSC application, (iii) if you have violated any other policy of Registry,
(iv) pending a dispute regarding Your registered CSC or to resolve a dispute
with a third party regarding Your registered CSC, (v) if Registry receives a
court order or arbitration award requiring Registry to delete, transfer or
modify a CSC; or (vi) if any Participating Carrier terminates Your use of a CSC
for any reason. Registry, in its sole discretion, will determine whether or not
Your conduct is consistent with this Agreement and any operating rules or
policies.

67



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
c. Effect of Termination. Unless otherwise specified in writing by Registry, You
will not receive any refund for payments already made by You as of the date of
termination. If termination of this Agreement is due to Your default hereunder,
You shall bear all costs of such termination, including any reasonable costs
Registry incurs in closing Your account. You agree to pay any and all costs
incurred by Registry in enforcing Your compliance with this Section. You agree
that upon termination or discontinuance for any reason, Registry may delete all
information related to You on the Service, if applicable.
17. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement or the breach, termination or validity hereof, shall be finally
settled in accordance with the commercial arbitration rules of the American
Arbitration Association (the “AAA”) then obtaining, by a panel of three
arbitrators. Judgment upon the award of the Arbitrators may be entered by any
court of competent jurisdiction over the parties on the subject matter of this
Agreement. Each party shall have the right to appoint one arbitrator from the
list of arbitrators supplied to the parties by the AAA, and the two arbitrators
so appointed shall appoint the third. The place of arbitration shall be the
County of Loudoun, VA., U.S.A. The language of the arbitration shall be in
English. The arbitrators shall determine the matters in dispute in accordance
with the internal law of the Commonwealth of Virginia, without reference to the
Convention on Contracts for the International Sale of Goods. Except as precluded
by the United Nations Convention on the Recognition and Enforcements of Foreign
Arbitral Awards, the internal procedural and substantive laws of Virginia and
the United States Federal Arbitration Act shall govern all questions of arbitral
procedure, arbitral review, scope of arbitral authority, and arbitral
enforcement. The parties agree that the award of the arbitrators shall be the
sole and exclusive remedy between them regarding any claims, counterclaims,
issues or accountings presented or pled to the arbitrators, that the award shall
be made and shall be promptly payable in U.S. dollars, free of any tax,
deduction or offset, and that any costs, fees or taxes instant to enforcing the
award shall, to the maximum extent permitted by law, be charged against the
party resisting such enforcement. No claim may be submitted by a party to
arbitration in accordance with this Section 17 unless notified by the other
party within one (1) year of the date on which the submitting party first knew
or should have known of the existence of the facts indicating the existence of
such dispute.

68



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
18. Force Majeure. Neither party shall be deemed in default hereunder, nor shall
it hold the other party responsible for, any cessation, interruption or delay in
the performance of its obligations hereunder due to earthquake, flood, fire,
storm, natural disaster, act of God, war, terrorism, armed conflict, labor
strike, lockout, or boycott, provided that the party relying upon this section
(i) shall have given the other party written notice thereof promptly and, in any
event, within five (5) days of discovery thereof and (ii) shall take all steps
reasonably necessary under the circumstances to mitigate the effects of the
force majeure event upon which such notice is based; provided further, that in
the event a force majeure event described in this Section extends for a period
in excess of thirty (30) days in the aggregate, Registry may immediately
terminate this Agreement.
19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to its
principles of conflicts of law. Any such action shall take place in the County
of Fairfax in the Commonwealth of Virginia.
20. Changes to this Agreement. Registry reserves the right to modify this
Agreement at any time and from time to time. Any such revision or change will be
binding and effective upon sending notification to You by e-mail or United
States mail. If You do not agree with any revision to the Agreement, You may
terminate this Agreement at any time by providing Registry with notice. Your
notice of termination will be effective on receipt and processing by Registry.
Any fees paid by You if You terminate this Agreement are nonrefundable, but You
will not incur any additional fees. By continuing to use the Service after any
revision to this Agreement, You agree to abide by and be bound by any such
revisions or changes.
21. Assignment of Agreement. Except as otherwise set forth herein, Your rights
under this Agreement are not assignable or transferable. Any attempt by Your
creditors to obtain an interest in Your rights under this Agreement, whether by
attachment, levy, garnishment or otherwise, renders this Agreement voidable at
Registry’s option. This Agreement shall inure to the benefit of and be binding
upon Registry’s successors and assigns.
22. Severability. In the event that any provision of this Agreement shall be

69



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
unenforceable or invalid under any applicable law or be so held by applicable
court decision, such unenforceability or invalidity shall not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provision shall be changed and interpreted so as to best accomplish the
objectives of such provision within the limits of applicable law or applicable
court decision.
23. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in writing and signed by an authorized representative of Registry.
The failure of a party, at any time or from time to time, to require performance
of any obligations of the other party hereunder shall not affect its right to
enforce any provision of this Agreement at a subsequent time, and the waiver of
any rights arising out of any breach shall not be construed as a waiver of any
rights arising out of any prior or subsequent breach.
24. Entire Agreement. Except as otherwise set forth in this Agreement, this
Agreement completely and exclusively states the agreement of the parties
regarding the subject matter, and supersedes all prior agreements and
understandings, whether written or oral, with respect to the subject matter of
this Agreement.

70



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
HARD COPY REGISTRANT SUBLICENSE AGREEMENT
     This Common Short Code (“CSC”) Registrant Sublicense Agreement
(“Agreement”) dated           , 200                     (the “Effective Date”)
is entered by and between the applicant listed below on behalf of itself and its
affiliates and subsidiaries (collectively, “You”) and NeuStar, Inc., a Delaware
corporation, located at 46000 Center Oak Plaza, Sterling, VA 20166 (“Registry”).
By signing this Agreement, You agree to be bound by this Agreement. If you do
not agree with all of these terms and conditions, You are not authorized to use
the service. PLEASE BE ADVISED THAT THE MERE APPLICATION FOR OR REGISTRATION OF
A CSC WITH THE REGISTRY DOES NOT GUARANTEE THAT A PARTICIPATING CARRIER WILL
ACCEPT OR IMPLEMENT THE CSC OR THAT YOU WILL BE ABLE TO USE THE CSC AT ALL.

                         
 
  NeuStar, Inc.                                      
 
                       
 
                  (Your Name)    
 
                       
Signature:
          Signature:                                  
 
                       
Name:
          Name:                                  
 
                       
Title:
          Title:                                  
 
                       
Date:
          Date:                                  
 
                                    Billing Contact        
 
                   
 
              Billing Address        
 
                   
 
              P.O. /Billing Ref.        
 
                   
 
              # (if applicable)        
 
                   
 
 
 
                       

1. The Service. Registry administers a method for assignment of CSCs. CSCs are a
string of numeric characters that are interoperable across communication service
providers in the United States that are participating in CSC services
(“Participating Carriers”).

71



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
The Participating Carriers and other participating members of the wireless
telecommunications industry have appointed the CTIA — The Wireless Association®
(formerly Cellular Telecommunications & Internet Association) (“CTIA”) to serve
as their Common Short Code Administrator and CTIA, acting in that capacity, has
granted Registry a license to assign CSCs in the manner described in this
Agreement. Registry makes this Service available to those seeking to sublicense
for the term selected, a CSC. CSCs are intended for use only in the United
States. You may review frequently asked questions regarding the Service by
reviewing the CSC FAQs.
2. Registration, Password and Security. To use the Service and license a CSC, an
account will be created for You and Registry shall submit to you a login name
and initial password. You will be able to modify the password at any time. If
any information You provide is inaccurate, incomplete or not current, Registry
may suspend or terminate Your account and access to the Service. You may change
such information at any time by logging into Your account. You are solely
responsible for maintaining the confidentiality of Your login name and password.
You must immediately notify Registry of any unauthorized use of Your login name
and You are responsible for any unauthorized activities, charges and/or
liabilities made on or through Your login name until Registry receives such
notification. You may not transfer or lend login names to any other third party.
3. Privacy. BY AGREEING TO THE TERMS OF THIS AGREEMENT, YOU ACKNOWLEDGE THAT THE
PRIVACY STATEMENT OF THE CSCA AND GENERALLY DESCRIBE THE COLLECTION AND USE OF
PERSONAL INFORMATION, DO NOT APPLY TO INFORMATION SUBMITTED TO REGISTRY UNDER
THIS AGREEMENT. In addition, Registry will not use the data submitted by You in
a way incompatible with the purposes of this Agreement. You represent and
warrant that You have provided notice to, and obtained consent from, any third
party individuals whose data You supply to us as part of the Service with regard
to: (i) the purposes for which such third party’s data has been collected,
(ii) the intended recipients or categories of recipients of the third party’s
data, (iii) which parts of the third party’s data are obligatory and which
parts, if any, are voluntary; and (iv) how the third party can access and, if
necessary, rectify the data held about them. You further agree to provide such
notice and obtain such consent with regard to any third party data You provide
in the future. Neither Registry nor CTIA are responsible for any consequences
resulting from Your failure to provide notice or receive consent from such
individuals nor for Your providing outdated, incomplete or inaccurate
information. In addition to the above, in the event that You elect to
participate in the optional CSC directory service offered by Registry, You
hereby consent to the publication of such information on a directory that may be
viewable by members of the general public.

72



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
4. Disclosure of Certain Information. In order for Registry to comply with the
rules and policies for the administration of CSCs (which may be updated from
time to time), You consent to the disclosure by Registry to CTIA or to
Participating Carriers, or those acting on behalf of CTIA or Participating
Carriers, through an interactive accessible registration database or otherwise,
the Data. In addition, You acknowledge that the Application identifies those
fields and Data that will be publicly disclosed or made available through the
Registry’s website or otherwise. You further consent to the disclosure of any
Data or other information to any governmental agency upon receipt of lawful
process or in compliance with any law, or to protect the rights or property of
Registry, CTIA, Participating Carriers, or any of their customers or users.
Further, in the event that You agree to participate in the optional CSC
directory service, and indicate such acceptance in your CSC application or
otherwise, You hereby consent to the publication of such required data in the
CSC directory. You acknowledge and agree that such data may be viewable by
members of the general public.
5. The Application.
a. CSC. In order to apply for a CSC through the Service, You must complete the
Registry’s application form, attached hereto as Exhibit 1, for each CSC that You
would like to register and pay the requisite fees set forth in Section 8 below.
For each application, the person/entity listed in the “Content Provider details”
must be the actual Content Provider (as defined above). Once You have submitted
a completed application, Registry will send an email confirming it has received
Your application. You must retain the confirmation e-mail for each application
You submit. You also may review detailed instructions to complete and submit an
application by reviewing Registry’s INSTRUCTIONS. You agree to: (1) provide
certain true, current, complete and accurate information during the application
process; and (2) maintain and update such information according to Registry’s
modification procedures as needed to keep it current, complete and accurate.
b. Types of CSCs. All applications for CSCs are accepted by Registry on a
first-come, first-served basis. Unless You specify a specific CSC in Your
application, once Your application is deemed to be complete by the Registry, You
will be assigned a CSC on a random basis from the pool of available CSCs (a
“Random CSC”). A “Selected CSC” shall mean any CSC that You specifically request
from Registry. Selected CSCs shall also be assigned on a first-come,
first-served basis from the pool of available CSCs.

73



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Registry makes no representation that any specific CSC will be available upon
request. You acknowledge and agree that submission of a CSC application or
otherwise meeting the eligibility requirements for registration does not
guarantee that Your application will be approved, that You will ultimately be
the sublicensee of a particular CSC, or that any Participating Carrier will
accept, implement or maintain a sublicensed CSC.
c. Right of Refusal. Registry reserves the right, in its sole discretion, to
refuse to register any Random or Selected CSC, YOU AGREE THAT ANY AND ALL
REGISTRATION FEES PAID TO REGISTRY SHALL NOT BE REFUNDABLE. You agree that
neither Registry nor CTIA shall be liable for any losses or damages that may
result from a refusal to register any CSC. You acknowledge and agree that
neither Registry nor CTIA shall be liable to You or any other party in
connection with claims, damages, losses, expenses or costs incurred or suffered
by You as a result of actions taken or not taken by Participating Carriers.
d. Term of CSCs. All CSCs, whether Selected or Random, shall be available for
terms of three (3), six (6) and twelve (12) months and may be renewed by You for
additional three (3), six (6) and twelve (12) month periods.
e. Activating Your CSC. REGISTERING A CSC IN NO WAY GUARANTEES YOU THE RIGHT TO
SEND OR RECEIVE COMMUNICATIONS USING YOUR CSC OR THE RIGHT TO USE THE CSC IN ANY
OTHER MANNER. IN ORDER TO ACTIVATE YOUR CSC, YOU MUST OBTAIN APPROVAL FROM EACH
INDIVIDUAL PARTICIPATING CARRIER IN WHICH YOU WOULD LIKE TO TRANSMIT CONTENT.
THE TERMS AND CONDITIONS OF ALL SUCH ARRANGEMENTS WITH INDIVIDUAL PARTICIPATING
CARRIERS ARE AT THE SOLE DISCRETION OF THAT PARTICIPATING CARRIER AND SHALL NOT
IN ANY WAY INVOLVE REGISTRY. IN ADDITION, INITIAL APPROVAL OF REGISTRATION OF A
CSC IN NO WAY GUARANTEES THAT YOU WILL BE ABLE TO RETAIN SUCH CSC PAST THE
CURRENT TERM OF YOUR REGISTRATION.
f. Expiration Grace Period. In the event that Your CSC expires, and has not been
renewed in accordance with this Agreement, You may be given an additional thirty
(30) day grace period, at the sole discretion of the Registry, in which to
re-register such CSC. In the event you do not re-register such CSC within that
period, this Agreement shall be terminated, and the CSC may be made available to
the general public after an appropriate aging period.
g. Opt-in/Opt-Out of CSC Programs.

74



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
In addition to the prohibitions of the transmission of unsolicited messages
elsewhere in this Agreement, each individual program or application administered
to an end user through a CSC must be offered on an “opt-in basis.” This may be
achieved through the submission of an MO message to the program or registering
to receive messages through a website operated by the Registrant. In addition,
each Registrant must also offer a convenient, easy-to-use and conspicuous method
for an end user to opt-out any individual program or application administered
through a CSC.
h. No Assignment or Transfer of the CSC. You may not transfer or assign Your
sublicense to any CSC or any of Your rights or obligations under this Agreement.
Notwithstanding the foregoing, You may assign Your sublicense to a CSC in
connection with the sale of all or substantially all of Your assets to a third
party successor in interest.
i. Representations. You agree that You may access and use the Service for lawful
purposes only and that You are solely responsible for the knowledge and
adherence to this Agreement, any and all laws, statutes, rules and regulations
pertaining to Your use of the Service and a CSC, including without limitation
laws related to intellectual property, defamation, publicity and privacy. You
represent that (I) You intend to use and will use each sublicensed CSC for the
purpose set forth in Your application and not for the purpose of blocking
another party from using a CSC, (ii) neither Your registration nor use of the
any sublicensed CSC nor the manner in which You intend to use such CSC will
directly or indirectly infringe or violate the legal rights of a third party,
and (iii) You have all requisite power and due authority to execute this
Agreement and to perform Your obligations hereunder. You agree that You will not
(i) use a CSC in violation of this Agreement; (ii) use a CSC to commit a
criminal offense or to encourage conduct that would constitute a criminal
offense or give rise to a civil liability, or otherwise violate any local,
state, Federal or international law or regulation; (iii) use a CSC to upload or
otherwise transmit any content that You do not have a right to transmit under
any law or contractual or fiduciary duty; (iv) interfere or infringe with any
trademark or proprietary rights of any other party; (v) interfere with the
ability of other users to access or use the Service; (vi) claim a relationship
with or to speak for any individual, business, association, institution or other
organization for which You are not authorized to claim such a relationship;
(vii) interfere with or disrupt the Service or servers or networks connected to
the Service, or disobey any requirements, procedures, policies or regulations of
networks connected to the Service; or (viii) reproduce, duplicate, copy, use,
distribute, sell, resell or otherwise exploit for any commercial purposes any
portion of the Service.

75



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
j. BY REGISTERING A CSC, YOU HEREBY ACKNOWLEDGE THAT YOUR USE OF SUCH CSC IS AND
SHALL REMAIN IN COMPLIANCE WITH THE ABOVE, AS SUCH, YOUR CSC MAY BE SUBJECT TO
FUTURE CANCELLATION, DELETION AND/OR REMOVAL IN THE EVENT THAT YOUR USE OF THE
CSC IS DETERMINED TO BE IN VIOLATION OF THIS AGREEMENT.
k. CSC Opt-in Directory. Registry may elect to offer a CSC directory, that
provides members of the general public with certain information about Your CSC
and any programs or campaigns offered through the CSC. Participation in the CSC
directory service is optional. You shall have the right to edit, modify or
delete any of Your content displayed within the CSC Directory upon request to
the Registry. You shall also have the right to opt-out or remove any of Your
content within the CSC Directory. You understand that You, and not Registry, are
entirely responsible for all content contained within the CSC directory.
Registry does not control the content posted via the CSC directory and, as such,
does not guarantee the accuracy, integrity or quality of such information. Under
no circumstances shall Registry be liable in any way for any content, including,
but not limited to, any errors or omissions in any content, or any loss or
damage or any kind incurred as a result of the use of any content posted in the
CSC directory. You acknowledge that Registry may or may not pre-screen content
contained within the CSC directory, but that Registry and its designees shall
have the right (but not the obligation) in their sole discretion to pre-screen,
refuse, edit or move any such content that is available through the CSC
directory service. Without limiting the foregoing, Registry shall have the right
to remove or edit any content that violates this Agreement. With respect to any
content you submit or make available for inclusion in the CSC directory, You
provide Registry with a worldwide, royalty-free and non-exclusive license to
use, distribute, reproduce, modify, adapt and publicly display such content in
the CSC directory during the term of Your participating in the CSC directory
service.
6. Registry Reservation. Registry reserves the right, but does not assume the
obligation, to strictly enforce this Agreement by, without limitation, issuing
warnings, suspending or terminating Service prior to actively investigating
violations and prosecuting them in any court or appropriate venue. Registry may
access, use and disclose transaction information about Your use of the Service,
to the extent permitted by law, in order to comply with the law (e.g., a lawful

76



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
subpoena); to enforce or apply this Agreement; to initiate, render, bill, and
collect for the Services; to protect its rights or property; or to protect users
of the Services from fraudulent, abusive, or unlawful use of, the Service.
INDIRECT OR ATTEMPTED VIOLATIONS OF THIS POLICY OR ANY RELATED POLICY, GUIDELINE
OR AGREEMENT, AND ACTUAL OR ATTEMPTED VIOLATIONS BY A THIRD PARTY ON YOUR BEHALF
SHALL BE CONSIDERED VIOLATIONS OF THIS POLICY BY YOU. In addition, Registry
reserves the right to deny, cancel, transfer or otherwise make unavailable any
CSC that it deems necessary, in its sole discretion, (1) to protect the
integrity and stability of the Service; (2) to comply with any applicable laws,
government rules, policies or requirements, requests of law enforcement, in
compliance with any dispute resolution process; (3) to avoid any liability,
civil or criminal, on the part of Registry, as well as its affiliates,
subsidiaries, officers, directors, representatives, employees, and stockholders;
(4) for violations of any agreement between Registry and any third party related
to the Service; (5) to correct mistakes made by Registry, in connection with a
CSC registration.
7. Fees. As consideration for the Service, You agree to pay Registry a
non-refundable fee of $1000 per month for each “Selected CSC” and $500 per month
for each “Random CSC.” Such fees are subject to change at any time by Registry,
in its sole discretion; provided, however, that the fees in effect at the time
of submission of Your application for a CSC, or at the time of renewal of Your
CSC registration, will remain in effect with respect to such CSC registration
for the period of such initial term or renewal term, as applicable. All fees for
the entirety of the term shall be due and payable before assignment or renewal
of the CSC. Registry may take all remedies to collect fees owed. In the event
that You dispute any fee, or take any action to initiate a credit card
chargeback for any of the fees described above, such action may result in Your
sublicense of a CSC being suspended until such time as the dispute is resolved,
at which time, depending on the outcome of the dispute, the sublicense of the
CSC may be reinstated or cancelled, whichever applicable. In addition to the
foregoing fees, You are responsible for all taxes associated with such fees.
8. Ownership. You acknowledge that all right, title and interest in and to the
database of CSCs, each of the CSCs themselves, the underlying technology used in
connection with the Service, the CSC directory, and all software, material,
information, communications, text, graphics, links, electronic art, animations,
audio, video, photos, and other data (collectively, the “Intellectual Property”)
available within the Service are the exclusive property of either the Registry
or, in

77



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
some instances, of licensors and/or third-party providers from whom Registry has
obtained a license to use their Intellectual Property. You acknowledge that
although you have a sublicense to use CSCs for the duration of the term, you
have no proprietary ownership interest in the CSCs. You agree that You will not
take any action that would cause You to acquire any trademark, trade name or
trade dress rights in the CSC. You acknowledge and agree that the registration
of a CSC does not confer immunity from objection to either the registration or
use of the CSC by a third party. Neither Registry, nor CTIA, nor any
Participating Carrier is responsible in any way for any conflict or dispute with
or any actual or threatened claim against You relating to a CSC, including
without limitation a claim that any use of a CSC interferes with or infringes a
registered or unregistered trademark, trade name, service mark or rights
relating to a name or other identifying indicium of a third party or any other
intellectual property rights or proprietary rights (including without limitation
rights of publicity) of a third party or relating to the defamation or
interference with the right of privacy of any third party. Except as expressly
authorized by Registry or as may be posted on the Service, You may not copy,
reproduce, publish, distribute, modify, create derivative works of, rent, lease,
sell, transfer, display, transmit, compile or collect in a database, or in any
manner commercially exploit any part of the Intellectual Property or the
Service, in whole or in part. You may not store any significant portion of any
Intellectual Property or the Service owned by, or licensed to Registry in any
form, whether archival files, computer-readable files, or any other medium. You
also may not “mirror” any Intellectual Property or the Service on any other
server.
9. Links. Some links on Registry’s Web site lead to sites posted by independent
site owners. Because Registry does not have control over these sites, it is not
responsible for such sites’ accessibility via the Internet. Registry does not
endorse products, services, or information provided by such sites. As such,
Registry shall not be responsible or liable, directly or indirectly, for any
damage or loss caused or alleged to be caused by or in connection with, use or
reliance on any content, goods or services available on or through any other
site. Further, the inclusion of these links does not imply that the other sites
have given permission for inclusion of these links, or that there is any
relationship between Registry and the linked sites.
10. Trademark Notice. CTIA®, CTIA logos, NeuStar®, NeuStar logos, their taglines
and the look, feel and trade dress of the Service are the exclusive trademarks,
service marks, trade dress and logos of CTIA — The Wireless Association® and
NeuStar, Inc. respectively. All other trademarks, service marks, trade dress,
and logos used on the Service are the trademarks, service marks, trade dress,
and logos of their respective owners.

78



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
11. Designated Agent. The Digital Millennium Copyright Act, signed into law on
October 28, 1998, amended the copyright law to provide limitations for service
provider liability relating to material online. In compliance with such Act,
Registry has a Designated Agent to receive notice of alleged copyright
infringements contained on the Service. All inquiries into alleged copyright
infringement on the Service should be sent to Registry, c/o Jeffrey J. Neuman,
Director of Law and Policy, 46000 Center Oak Plaza, Building Ten, Sterling, VA
20166.
12. Local Laws; Export Control. Registry controls and operates the Service from
its headquarters in the United States and makes no representation that the
Service is appropriate or available for use in other locations. If You use the
Service from other locations, You are responsible for compliance with applicable
local laws, including, but not limited to, export and import regulations of
other countries. Unless otherwise explicitly stated, all marketing or
promotional materials found on the Service are solely directed to individuals,
companies, or other entities located in the United States.
13. Disclaimer of Warranty, Limitation of Liability. YOU AGREE THAT YOUR ACCESS
TO AND USE OF THE SERVICE AND A CSC ARE AT YOUR OWN RISK. NEITHER REGISTRY,
CTIA, NOR EACH OF THEIR RESPECTIVE PARENTS, SUBSIDIARIES, SHAREHOLDERS, MEMBERS,
OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, SUBCONTRACTORS OR AGENTS WARRANT
THAT THE SERVICE OR A CSC WILL BE UNINTERRUPTED OR ERROR-FREE; NOR DO THEY MAKE
ANY WARRANTY AS TO THE RESULTS THAT MAY BE OBTAINED FROM THE USE OF THE SERVICE
OR A CSC OR AS TO THE ACCURACY, RELIABILITY, OR CONTENT WITHIN THE SERVICE. THE
SERVICE IS PROVIDED ON AN “AS IS, “AS AVAILABLE” BASIS WITHOUT REPRESENTATIONS
OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT. TESTING AND APPROVAL OF A CSC APPLICATION DOES NOT ENSURE THAT
IT WILL RUN WITHOUT ERROR OR THAT IT WILL NOT OTHERWISE CAUSE HARM TO YOU, YOUR
CUSTOMERS OR END USERS OR PARTICIPATING CARRIERS. IN NO EVENT WILL REGISTRY,
CTIA, NOR EACH OF THEIR RESPECTIVE PARENTS, SUBSIDIARIES, SHAREHOLDERS, MEMBERS,
OFFICERS,

79



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
DIRECTORS, EMPLOYEES, AFFILIATES, SUBCONTRACTORS AND AGENTS BE LIABLE TO YOU OR
ANY THIRD PARTY FOR ANY INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES
(EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), ARISING OUT YOUR USE OF OR
INABILITY TO ACCESS OR USE THE SERVICE OR A CSC, INCLUDING WITHOUT LIMITATION,
LOSS OF REVENUE OR ANTICIPATED PROFITS, LOSS OF GOODWILL, LOST BUSINESS, LOST
DATA, COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER DAMAGES OR LOSSES
THAT RESULT FROM MISTAKES, INACCURATELY ENTERED DATA, UNAUTHORIZED USE,
OMISSIONS, INTERRUPTIONS, ERRORS, DEFECTS, DELAYS IN OPERATION, OR ANY FAILURE
OF PERFORMANCE, WHETHER OR NOT LIMITED TO ACTS OF GOD, COMMUNICATIONS FAILURE,
THEFT, DESTRUCTION OR UNAUTHORIZED ACCESS TO INSTITUTIONS RECORDS, PROGRAMS OR
SERVICES. YOU AGREE THAT THE FOREGOING LIMITATIONS OF LIABILITY REPRESENTS A
REASONABLE ALLOCATION OF RISK. IN NO EVENT, SHALL REGISTRY, CTIA, AND EACH OF
THEIR RESPECTIVE PARENTS, SUBSIDIARIES, SHAREHOLDERS, MEMBERS, OFFICERS,
DIRECTORS, EMPLOYEES, AFFILIATES, SUBCONTRACTORS AND AGENTS BE LIABLE TO YOU FOR
ANY AMOUNT EXCEEDING THE AMOUNT OF FEES PAID BY YOU FOR A CSC REGISTRATION. THIS
PROVISION SHALL SURVIVE TERMINATION OR EXPIRATION OF THIS AGREEMENT.
14. Indemnification. You agree to indemnify, defend and hold harmless Registry,
CTIA, and each of their respective parents, subsidiaries, shareholders, members,
officers, directors, employees, affiliates and agents (each an “Indemnified
Party”) from any claim or demand, including reasonable attorney’s fees, made by
any third party due to or arising out of or relating to (a) this Agreement or
the breach of Your warranties, representations and obligations under this
Agreement, (b) the Service, CSC or Your use or nonuse of such Service or CSC,
(c) any intellectual property or other proprietary right (including without
limitation right of publicity) or right of privacy of any person or entity,
(d) any content transmitted or received through the CSC, (e) a failure or
inability of any end user to send or receive communications through Your CSC,
(f) a violation of any of our operating rules or policies relating to the
service(s) provided, or (g) any information or data You supplied to Registry,
including, without limitation, any misrepresentation in Your application or the
CSC directory, if applicable.

80



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
When an Indemnified Party is threatened with suit or sued by a third party, the
Indemnified Party may seek written assurances from You concerning Your promise
to indemnify the Indemnified Party; Your failure to provide those assurances may
be considered by the Indemnified Party to be a material breach of this
Agreement. The Indemnified Party shall have the right to participate in any
defense by You of a third-party claim related to Your use of any CSC or this
Service, with counsel of its choice at its own expense. The Indemnified Party
shall reasonably cooperate in the defense at Your request and expense. You shall
have sole responsibility to defend the Indemnified Party against any claim, but
You must receive the Indemnified Party’s prior written consent regarding any
related settlement. The terms of this paragraph will survive any termination or
cancellation of this Agreement.
15. Modifications to the Service. Registry reserves the right at any time to
modify or discontinue, temporarily or permanently, the Service (or any part
thereof) with or without notice. You agree that Registry will not be liable to
You or to any third party for any modification, suspension, or discontinuation
of the Services.
16. Termination.
a. By You. You may discontinue Your participation in and access to the Service
upon at least thirty (30) days written notice to Registry for any reason or as
otherwise provided in this Agreement. This Agreement will continue to apply to
all past use of the Service by You, even if You are no longer using the Service.
You acknowledge and agree that Registry may terminate or block Your use of all
or part of the Service without prior notice for any reason, including, without
limitation, if Registry believes You have engaged in conduct prohibited by this
Agreement.
b. By Registry. Registry may terminate this Agreement or any part of the Service
or Your CSC at any time (i) in the event you breach any obligation hereunder,
(ii) fail to respond within ten (10) calendar days to an inquiry from Registry
concerning the accuracy or completeness of the information You submitted in Your
CSC application, (iii) if you have violated any other policy of Registry,
(iv) pending a dispute regarding Your registered CSC or to resolve a dispute
with a third party regarding Your registered CSC, (v) if Registry receives a
court order or arbitration award requiring Registry to delete, transfer or
modify a CSC; or (vi) if any Participating Carrier terminates Your use of a CSC
for any reason. Registry, in its sole discretion, will determine whether or not
Your conduct is consistent with this Agreement and any operating rules or
policies.
c. Effect of Termination. Unless otherwise specified in writing by Registry, You
will not receive any refund for payments already made by You as of the date of
termination.

81



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
If termination of this Agreement is due to Your default hereunder, You shall
bear all costs of such termination, including any reasonable costs Registry
incurs in closing Your account. You agree to pay any and all costs incurred by
Registry in enforcing Your compliance with this Section. You agree that upon
termination or discontinuance for any reason, Registry may delete all
information related to You on the Service, if applicable.
17. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement or the breach, termination or validity hereof, shall be finally
settled in accordance with the commercial arbitration rules of the American
Arbitration Association (the “AAA”) then obtaining, by a panel of three
arbitrators. Judgment upon the award of the Arbitrators may be entered by any
court of competent jurisdiction over the parties on the subject matter of this
Agreement. Each party shall have the right to appoint one arbitrator from the
list of arbitrators supplied to the parties by the AAA, and the two arbitrators
so appointed shall appoint the third. The place of arbitration shall be the
County of Loudoun, VA., U.S.A. The language of the arbitration shall be in
English. The arbitrators shall determine the matters in dispute in accordance
with the internal law of the Commonwealth of Virginia, without reference to the
Convention on Contracts for the International Sale of Goods. Except as precluded
by the United Nations Convention on the Recognition and Enforcements of Foreign
Arbitral Awards, the internal procedural and substantive laws of Virginia and
the United States Federal Arbitration Act shall govern all questions of arbitral
procedure, arbitral review, scope of arbitral authority, and arbitral
enforcement. The parties agree that the award of the arbitrators shall be the
sole and exclusive remedy between them regarding any claims, counterclaims,
issues or accountings presented or pled to the arbitrators, that the award shall
be made and shall be promptly payable in U.S. dollars, free of any tax,
deduction or offset, and that any costs, fees or taxes instant to enforcing the
award shall, to the maximum extent permitted by law, be charged against the
party resisting such enforcement. No claim may be submitted by a party to
arbitration in accordance with this Section 17 unless notified by the other
party within one (1) year of the date on which the submitting party first knew
or should have known of the existence of the facts indicating the existence of
such dispute.
18. Force Majeure. Neither party shall be deemed in default hereunder, nor shall
it hold the other party responsible for, any cessation, interruption or delay in
the performance of its obligations hereunder due to earthquake, flood, fire,
storm, natural disaster, act of God, war, terrorism, armed conflict, labor
strike, lockout, or boycott, provided that the party relying upon this section
(i) shall have given the

82



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
other party written notice thereof promptly and, in any event, within five
(5) days of discovery thereof and (ii) shall take all steps reasonably necessary
under the circumstances to mitigate the effects of the force majeure event upon
which such notice is based; provided further, that in the event a force majeure
event described in this Section extends for a period in excess of thirty
(30) days in the aggregate, Registry may immediately terminate this Agreement.
19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to its
principles of conflicts of law. Any such action shall take place in the County
of Fairfax in the Commonwealth of Virginia.
20. Changes to this Agreement. Registry reserves the right to modify this
Agreement at any time and from time to time. Any such revision or change will be
binding and effective upon sending notification to You by e-mail or United
States mail. If You do not agree with any revision to the Agreement, You may
terminate this Agreement at any time by providing Registry with notice. Your
notice of termination will be effective on receipt and processing by Registry.
Any fees paid by You if You terminate this Agreement are nonrefundable, but You
will not incur any additional fees. By continuing to use the Service after any
revision to this Agreement, You agree to abide by and be bound by any such
revisions or changes.
21. Assignment of Agreement. Except as otherwise set forth herein, Your rights
under this Agreement are not assignable or transferable. Any attempt by Your
creditors to obtain an interest in Your rights under this Agreement, whether by
attachment, levy, garnishment or otherwise, renders this Agreement voidable at
Registry’s option. This Agreement shall inure to the benefit of and be binding
upon Registry’s successors and assigns.
22. Severability. In the event that any provision of this Agreement shall be
unenforceable or invalid under any applicable law or be so held by applicable
court decision, such unenforceability or invalidity shall not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provision shall be changed and interpreted so as to best accomplish the
objectives of such provision within the limits of applicable law or applicable
court decision.
23. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in writing and signed by an authorized representative of Registry.
The failure of a party, at any time or from time to time, to require performance
of any obligations of the other party hereunder shall not affect its right to
enforce any provision of this Agreement at a subsequent time, and the waiver of
any rights arising out of any breach shall not be construed as a waiver of any
rights arising out of any prior or subsequent breach.

83



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
24. Entire Agreement. This Agreement completely and exclusively state the
agreement of the parties regarding the subject matter, and supersede all prior
agreements and understandings, whether written or oral, with respect to the
subject matter of this Agreement.

84



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT C-1 TO THE
COMMON SHORT CODE ADMINISTRATION AGREEMENT
Common Short Codes Registry Fee Schedule
Registrants of CSCs shall pay the following amounts based on the type of CSC
registered:
     (a) Random CSC = $500 per month per CSC
     (b) Selected CSC = $1,000 per month per CSC
     (c) Carrier-Reserved code = $0 per month per code
Length of Registrations:  CSCs shall be available for terms of 3, 6 and
12 months.
Minimum Term:    All CSCs shall be registered for a minimum of three (3) months.
Billing:    Registrants are required to pre-pay Registry for the entire term,
upon such CSC being granted by Registry in accordance with the process set forth
in Exhibit D, provided that Registrants that elect and are eligible for monthly
billing are required to prepay on a monthly basis throughout the term.
Registrants will be permitted to use auto-renew and/or monthly billing in
accordance with the terms of the Common Short Code Administration Guidelines in
Exhibit D.

85



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT C-2 TO THE
COMMON SHORT CODE ADMINISTRATION AGREEMENT
CSCA Royalties Calculation
For all Registry Fees collected in the 2008 calendar year, CSCA Royalties shall
be paid by Registry to CTIA in the manner set forth in Exhibit C-2 of the
Original Agreement.
For all Registry Fees collected after December 31, 2008, CSCA Royalties shall be
paid by Registry to CTIA in the following manner:

  •   The CSCA Royalty Percentage shall be calculated based on aggregate
Registry Fees collected by Registry through the end of the calendar year.

  •   For each dollar of Registry Fees collected by Registry during the calendar
year up to $[* * *], the CSCA Royalty Percentage shall be [* * *] percent
([* * *]%) and CTIA will be paid CSCA Royalties equal to that percentage of the
Registry Fees collected by Registry not exceeding $[* * *].     •   For each
dollar of Registry Fees collected by Registry during the calendar year in excess
of $[* * *], but less than $[* * *], the CSCA Royalty Percentage shall be
[* * *] percent ([* * *]%) and CTIA will be paid CSCA Royalties equal to that
percentage of the Registry Fees collected by Registry in excess of $[* * *], but
not exceeding $[* * *].     •   Thereafter, for each dollar of Registry Fees
collected by Registry during the calendar year in excess of $[* * *], the CSCA
Royalty Percentage shall be [* * *] percent ([* * *]%) and CTIA will be

86



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

      paid CSCA Royalties equal to that percentage of the Registry Fees
collected by Registry in excess of $[* * *].

87



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT D TO THE
COMMON SHORT CODE ADMINISTRATION AGREEMENT
Assignment Guidelines
Common Short Code
Administration
Guidelines
Version 2.0
June 2, 2008
Table of Contents
1. Common Short Code Service Overview
2. Common Short Code Namespace
3. Common Short Code Users
4. Common Short Code Application Process
5. Registry Database and Public Website Functionality
6. Common Short Code Customer Care
Attachment 1. CSC Functional Roles
Attachment 2. Process Flow for Contributing Reserved Short Code
Attachment 3. CSC Application Form
Attachment 4. CSC Application Process Flow
Attachment 5. Item Lists

1.   Common Short Code Service Overview

Short codes are a string of numeric digits used to address wireless messages.
Common Short Codes (CSC) are short codes that are administered by a single CSC
Administrator for a group of wireless Carriers.
1.1 Wireless Messaging and Short Codes

88



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Wireless messaging allows mobile subscribers to send and receive messages with
other subscribers or with applications. A telephone number will be used when
sending a message to another subscriber. This is commonly referred to as Peer to
Peer Messaging. These messages sent to other subscribers and are like email, and
include text such as “I’ll be there in 10 minutes”.
Another form of messaging is application to Peer messaging. Some examples of
applications used in CSC-based wireless messaging are: TV voting/polling,
information requests, direct response marketing promotions, downloading of
content, alerts and wireless advertising. Rather than use telephone numbers to
address applications, Carriers allow brands and enterprises to make use short
codes. For example, if a wireless End User wants to request football scores by
using a short code, that End User could create a message with the text “Football
scores” and address it to a short code such as 29876. The application Provider
would then send football scores to the End Users mobile device. Short codes are
only used with application to Peer Messaging; they are not used for Peer to Peer
messaging.
1.2 Functional Roles Involved in Short Codes
There are a number of roles involved in enabling and using short code related
applications:
     (a) End Users – persons or entities that will utilize short codes for
communication with applications,
     (b) Carriers — provide the network infrastructure for delivery of messages
between the End User and Connection Aggregators or Application Providers. A
Carrier may also act as a Connection Aggregator, Application Provider, or
Applicant for CSCs.  In such an event that Carrier will be bound by the same
rules and obligations as any other Connection Aggregator, Application Provider
or Applicant,
     (c) Connection Aggregator — may provide connectivity between Carrier
networks and Application Providers,
     (d) Application Providers — provide the technology platform for a short
code service application, and
     (e) Content Provider – the entity that owns or has the right to content and
licenses such content to the Application Provider for delivery to the End User.
It’s possible for the Application Provider to also be the Content Provider. For
example an Application Provider could provide ring tones as content. It’s also
possible for the same company to be both a Connection Aggregator and an
Application Provider. Therefore it’s possible for the Connection Aggregator, the
Application Provider and the Content Provider to be the same company.
Attachment 1 provides a diagram of the roles involved in short code service
delivery.

89



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
1.3 Common Short Codes
Short codes were originally Carrier specific with no coordination of codes for
inter-Carrier applications. This limited applications to specific Carriers and
required End Users to recognize the specific short codes used by their Carrier.
This type of approach fragmented the marketing message and limited Content
Provider participation.
CSCs are a specific type of short code that are provisioned across multiple
Carriers, thus increasing traffic and reducing user confusion. This provides the
Content Provider or Advertisers maximum reach (now at 97% wireless phones which
can support text messaging). This document addresses CSCs that will be
administered by a single CSC Administrator for a group of participating US
wireless Carriers.
The CSC Registry provides and supports the operational functions on behalf of
the CSC Administrator. The Registry maintains a single database of available,
reserved, and registered CSCs through the CSCA website. Some of the Registry’s
responsibilities include: providing day to day support, administering the
resource, maintaining the CSC registry platform, developing and implementing
guidelines, facilitating the manual and automated implementation of CSCs across
multiple Carriers, and addressing issues presented by the administrator, in a
timely manner, and in accordance with the Agreement.
In addition to the roles identified in Section 1.2, CSCs require two additional
roles:
(a) CSC Administrator – is the entity providing the administration and
management of the CSC Program as defined by the participating Wireless Carriers.
CTIA is the US Common Short Code Administrator.
(b) CSC Registry – is the entity selected by the CSC Administrator to provide
the operational aspects of the Administrator’s functions. NeuStar is the entity
selected by the CSC Administrator to serve as the US Common Short Code Registry.

2.   Common Short Codes Namespace

The Registry operates the CSC service, offering CSCs in the format of five
(5) and six (6) digits. The digits 0 and 1 are not used as the first digit of a
CSC to avoid potential conflicts with existing dialing plans.
The CSCs approved by the Carriers and Administrator for the Registry to operate
and manage are within the following ranges below:
Five (5) digit   20000-99999  =  80,000 potential CSCs

90



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Six (6) digit   200000-999999  =  800,000 potential CSCs
Some codes within the range of potential CSCs are reserved by the Administrator
for specific and/or future business purposes. The ranges set aside for future
opportunities are:
Six (6) digit 200000-222221
Six (6) digit 900000-999999
Six (6) digit 260000-269999
Six (6) digit 360000-369999
Six (6) digit 800000-800999
Some codes may be reserved by Carriers and therefore will not be available for
assignment as a CSC. The remaining codes within the defined ranges are eligible
for use as CSCs.
Each Carrier retains the right to support traffic, or not support traffic, for a
leased CSC. However a Carrier cannot use a leased CSC for a purpose other than
that which it has been leased during its term.
CSCs are only to be used between mobile devices and applications. A CSC
Registrant cannot lease, sublicense or otherwise transfer a CSC, or the rights
to an application within that CSC, to a third party. Such transfer would violate
the Registrant Sublicense Agreement unless such transfer is in connection with
the sale of all or substantially all of the Registrant’s assets to a third party
successor in interest.
2.1 Reserved Short Codes
Reserved Short Codes are short codes within the range of potential CSCs that are
reserved for other purposes and therefore are not available to be used as CSCs.
There are no code-specific charges associated with reserved codes. Although
historically there were two types of reserved codes (grandfathered codes and
Carrier-reserved codes), currently all reserved codes are labeled “Carrier
Reserved Codes”. Grandfathered Codes were CSCs that were initially reserved by
one or more Carriers at the time the CSC Registry launched in October 2003.
Commencing after the launch of the CSC Registry, individual Carriers were, and
are still, able to reserve short codes within the range of CSCs for their own
purposes as long as the code is not already registered. If the code is already
registered as a CSC, the Carrier’s reservation request will be denied. The
lessee has the right to renew that same code when its term is expiring, assuming
it has abided by the terms of the Registrant Sub-license Agreement. Once a
Carrier reserves a Carrier-specific code it is removed from the pool of
available CSCs.

91



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
The Registry will register; 1) the code, 2) the Carrier, and 3) the date it was
reserved. The Registry will only disclose that the code is not available for
registration as a CSC. It will not disclose the Carrier that registered the
code.
If a Carrier decides that it is no longer necessary to reserve the
Carrier-specific code, it can call Customer Support to contribute it to the pool
of CSCs. This process is depicted in Attachment 2. The Carrier’s primary point
of contact with the Registry will send an email to the Registry identifying the
code(s) contributed and the date of contribution. The Registry will store a copy
of the correspondence in its records.
It is possible that more than one Carrier will have claimed the code as a
grandfathered code. If no other Carrier still has the code reserved as a
grandfathered code it will be placed in the pool of CSCs and will start a 90-day
aging period where it cannot be assigned as a CSC. Carriers will be notified,
via email, each time a grandfathered code enters the 90-day aging period. They
will not be told which Carrier contributed it. Any Carrier can reserve the code
as a Carrier-specific code during the 90-day aging period.
2.2 Common Short Codes
Common Short Codes (CSCs) are those short codes within the defined range
available for registration as a CSC. CSCs are subject to registrations fees from
the Registry. There are two types of CSCs:
(a) Random CSCs – the Applicant registers a CSC randomly selected by the
Registry
(b) Select CSCs – the Applicant selects the CSC that it wants to register
2.2.1 Random CSCs
Applicants can choose to have a CSC randomly assigned to their application by
the Registry. In the event that the Applicant chooses a random CSC, the CSC will
not be assigned to the application until the Registry approves the application
and payment is received. A CSC will be assigned using an algorithm that searches
the list of available CSCs.
2.2.2 Select CSCs
Applicants can select a specific CSC for their application. Select CSCs will be
assigned on a first-come first-served basis. Prior to submitting the
application, the Applicant can perform a CSC search to determine the
availability of the desired CSC. If the Applicant requests a CSC that is
reserved or already registered the search will indicate that the code is
currently not available. The Applicant can request to be notified when that code
becomes available. The Applicant will have the opportunity to select a different
CSC. If the CSC is available, the Registry will review the application.

92



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Once the Registry receives the application it will be time stamped with the date
and time in the event that there is a conflict between two Applicants requesting
the same CSC. The requested code will be placed in reserved status until the
application is rejected or accepted.
2.2.3 Selection Restrictions on CSCs

Pursuant to the detailed requirements below, Registry, after consulting with CSC
Administrator shall implement methods and procedures to reduce the number of
CSCs that may be assigned on a random basis, to ensure that CSCs that are
suitable for “Select/Premium” purposes are only to be assigned when specifically
selected.
“Select/Premium” CSCs are defined as any 5 or 6 digit CSC that the user
specifically requests in the form of a numeric, alpha or alphanumeric 5 or 6
digit string. To ensure a maximum pool of easy-to-remember numbers for
Select/Premium purposes, the Registry reserved the following combinations for
Select/Premium-specific purposes:

  (a)   any 5 digit CSC that meets any of the following conditions:

  i.   The CSC contains 4 or more sequential numbers anywhere in the string
(i.e., 81234).     ii.   The CSC contains 2 repeating pairs anywhere in the
string (i.e., 53753).     iii.   The CSC contains 3 or more of the same digit in
a row anywhere in the string (i.e. 32000).

  (b)   any 6 digit CSC that meets any of the following conditions:

  i.   The CSC contains 4 or more sequential numbers anywhere in the string
(i.e., 812347).     ii.   The CSC contains 2 or more repeating pairs anywhere in
the string (i.e., 537531).     iii.   The CSC contains 2 repeating triples in
the string (i.e., 254254).     iv.   The CSC contains 4 or more of the same
digit in a row anywhere in the string (i.e. 300006).

For the purposes of the above, when determining sequential numbers, the number 0
shall be considered sequential to 1 not 9. For example, the CSCs 50123 and
501236 will be considered desirable and therefore restricted from random
assignment while the codes 57890 and 578906 will not be restricted from random
assignment.
Nothing herein shall prevent the renewal of CSCs that are currently being leased
as random CSCs; provided however, that in the event the CSC is deleted (and not
renewed/restored), the CSC shall be removed from the pool of available random
CSCs. In addition, the above rules shall not prevent any of these codes from
becoming a Reserved CSC in the event that a Participating Carrier decides to
reserve such CSC.

93



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
2.2.4 Search Logic and Advanced Search Logic

  (a)   Registry shall enable the public pages of the CSCA Website to perform
search functions and advanced search functions for a Select CSC. The website
will display the search results based on the following criteria as set forth
below. Registry shall implement functionality to allow the End User to search
which CSCs are available for registration, including those CSCs that have been
restricted from the pool of available Random CSCs as described in Section 2.2.3.
    (b)   Registry shall allow the following searches:

  i.   Easy to Remember Codes. These are CSCs that contain:

  A    For 5 digit CSCs:

  1   4 or more sequential numbers anywhere in the string (i.e., 81234)     2  
5 reverse sequential numbers anywhere in the string     3   2 repeating
consecutive pairs anywhere in the string (i.e., 53537).     4   3 or more of the
same digit in a row at the beginning or end of the string (i.e. 77775 or 57777).

  B    For 6 digit CSCs:

  1   6 sequential numbers.     2   6 reverse sequential numbers.     3   2 or
more repeating pairs if the pair appears 3 times (i.e., 535353)     4   2
triples in the string where there are 2 sets of sequential or nonsequtial
repeating numbers (i.e., 444666 or 234234)     5   5 or 6 consecutive
occurrences of the same number (i.e., 555556 or 555555)

  ii.   Advanced Search and Tips where users can conduct more specific or
advanced searches where the user can select predefined criteria/patterns
including “repeating pairs” and/or enter ranges if searching for a block of
numbers.

  (c)   All search results shall be displayed similarly to the current search
results displayed to an Applicant requesting to purchase a CSC directly from the
search results page upon user login.

3.   Common Short Code Users

The CSCA website, operated by the Registry, is available to the public for the
purposes of finding general information regarding CSCs. There are three entities
that have secure access to the Registry system and are able to view specific
information about specific CSCs. Those are:

94



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
(a) Applicants – those that have submitted an application for a CSC, but have
not yet had it approved by the Registry,
(b) Registrants – those that have applied for and been assigned a CSC, and
(c) Carriers – telecommunications service providers that are notified of the CSC
assignment and may decide to implement the CSC in their network
3.1 Applicant Account Set-up
An entity that decides to submit an application for a CSC is first required to
set up an account with the Registry. If the Applicant has already set up an
account the Applicant can go directly to the Existing User Login page and login
with their user name and password.
If the Applicant does not have an account, it must first set one up by filling
out the appropriate information at the Account Set-up page. Once the potential
Applicant has an account, the Applicant can then log on to the Registry system
and fill out a CSC application (see Attachment 3). The application is sent to
the Registry for review. Once the Applicant submits an application, the
Applicant can review the status of that application through their secure access
to the Registry system.
Applicants have the following permissions:
(a) Modify account information,
(b) Receive alerts related to applications, and
(c) View status with regard to pending applications (e.g., approved or rejected
with comments)
3.2 Registrants
Once the Registry approves the application the selected or random CSC is
assigned to the application. At this point the application is approved and the
code is officially leased for the desired term.
Registrants have the following capabilities:
(a) Modify account information,
(b) Receive alerts related to registered CSCs,
(c) View all of their existing registration records,
(d) View assigned CSC status information such as Carrier expiration date,
(e) View Status of new and renew application,
(f) Submit application renewal request for CSC and view status,
(g) Opt-in or Opt-out any leased CSC for Auto Renew, and
(h) Enter any leased CSC campaigns into the Public Directory

95



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
3.3 Carriers
The Registry will work directly with representatives from the Carriers to
identify a primary point of contact (“POC”). The Registry will set up an account
for the POC, with a User Name and Password provided by the POC. The POC can
modify the Password once he or she logs-on to the Registry system.
The POC will have the following capabilities:
(i) Modify account information,
(j) Receive all Carrier alerts generated by the Registry,
(k) View applications (excluding payment information such as credit card
numbers),
(l) Submit Carrier status information related to specific CSCs (e.g., Opt-In,
Opt-Out), and
(m) Add other Carrier contacts for the purposes of receiving alerts, viewing
applications, or submitting status information
If there is a need to change the POC, the Registry will work directly with the
current POC.

4.   Common Short Code Application Process

Registry users with an active account can submit an application for a CSC. The
processes defined in this section are depicted in Attachment 4.
4.1 Application Submission
Applicants can submit an application by logging on to the Registry system using
their User Name and Password. If they plan on applying for a Select CSC they
should first perform a CSC search to determine if the desired CSC is available
for assignment. If the desired CSC is designated as unavailable, the search
results will indicate that the code is currently not available. The Applicant
can request to be notified when that code becomes available.
To fill out an application, the Applicant would go to the Apply for a New CSC
page on the secure website. The Applicant can request up to twenty CSCs on one
application form. Since the Applicant has already set up an account with the
Registry, the Applicant information portion of the application will already be
filled out with the Applicant’s specific information. The Applicant will then
fill out the rest of the application. A CSC can be reserved for three, six, and
twelve-month terms.

96



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Once the application is complete, the Applicant will hit the Submit button on
the application. The Registry will receive an alert (all alerts associated with
the Registry are via email) that an application was submitted and the
application will be placed in the Registry’s work item list. (A work item list
is the first page a user views after the user logs on to the Registry system;
see Attachment 5.) If the application is properly submitted, the Applicant will
receive an alert from the Registry that the application was received and will be
reviewed.
4.2 Registry Review
The Registry will review the application for completeness and for whether
information on the application is erroneous on its face. If the application is
not complete or found to be in error, it will be rejected with an explanation.
The Applicant will receive an alert from the Registry that the application was
rejected. The Applicant can then log-on to the Registry system for the next
fourteen (14) calendar days to review the Registry’s explanation for why it was
rejected, make corrections, and resubmit the application. The rejected
application will be on the Applicant’s work item list. If the Applicant had
selected a specific CSC, that CSC will remain reserved during the fourteen
(14) days period.
Once the Registry approves an application, a CSC will be assigned. If the
Applicant requested a random CSC, the Registry system will use a random
selection algorithm to assign a CSC to the application once payment is received.
If the Applicant chooses a Selected CSC, that CSC will be assigned to the
application. Upon approval, the Applicant/Registrant and the Carriers will
receive an email alert from the Registry that the application was approved. The
Applicant/Registrant can then log-on to the Registry system and view the
approved application.
Once the application is approved, the information included in the application
will then become part of a CSC registration record. This will serve as the form
that will be viewed by the Registrant, Registry, and Carriers on an ongoing
basis.
All of the Carriers will receive an email alert that a CSC has been assigned and
a registration record is available to be reviewed.
The Carriers can log-on to the Registry system to review the registration
records. These registration records will appear in their work item list. If the
Carrier has any questions about the registration, it can contact either the
Registry or the Registrant by phone or email.
4.3 CSC Addressing File
The CSC addressing file is generated from the registration records in the
Registry’s master CSC address database. It is an ASCII text file containing the
mapping information for CSCs and their respective Application Providers.

97



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
The Registry updates the file every Friday and makes it available for download
from the secure website. Carriers can use the file to create or verify their own
CSC addressing tables.
Each line in the CSC addressing file constitutes one CSC-to-Application-Provider
mapping record with fields delimited by a comma (“,”). The format of the record
is defined as follows:
<CSC>,<Application Provider>,<Expiration Date>,<Program Start Date>, <Program
End Date>
where <CSC> is a common short code, <Application Provider> is the identity
string of the Application Provider whose application is addressed by the CSC,
<Expiration Date> is the expiration date of the CSC, <Program Start Date> is the
date when the content program of the CSC starts, and <Program End Date> is the
date when the content program of the CSC terminates.
The date format is “MM/DD/YYYY”, where MM is the two digits for a month, DD is
the two digits for a date, and “YYYY” is the four digits for the year. They are
separated by the forward slash (“/”). This format applies to the three date
fields in a record. For single digit month or date, the left digit is default to
zero (“0”).
4.4 Carrier Implementation Status
Each participating Carrier will be able to register its status with regard to
whether it plans to Opt-In Or Opt-Out of the program associated with the
specific CSC. The default condition will be no reply. This status information
will not be disclosed, in any way, to other Carriers or Applicants.
4.5 CSC Expiration
Before a CSC’s term expires, the Registrant and the Carriers will receive alerts
notifying them of the expiration date. The alerts will be sent 60 days (for a
twelve-month CSC), 30 days, 15 days, 5 days, and 1 day prior to the expiration
date. When the term expires, the Registrants and Carriers will receive an alert
notifying them that the CSC has expired and it is no longer assigned to the
Registrant.
Once a CSC expires, it is given a sixty-day aging period where it will not be
available for re-assignment, however it will be available for renewal. The aging
period also serves as a grace period where the past Registrant can renew the
registration. Once the aging period expires, the CSC will be placed in the pool
of available CSCs so any Applicant may lease it.

98



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

5.   Registry Database and Public Website Functionality

5.1 Registry Database and Method of Payment Functionality
As part of, and in addition to, the search, selection and registration of Random
and Selected 5 and 6-Digit CSCs by members of the public, the Registry will
support the following functionality:
(a) Credit Card Payment: Registry shall update the Registry Database to allow
CSC Registrants to pay for their CSC leases via Visa, MasterCard and American
Express credit cards.
(b) Billing Contacts: Registry shall allow CSC Registrants to add additional
billing contacts for each CSC.
(c) Renewal Terms: Registry shall ensure that all renewal terms for CSCs shall
correspond to the expiration of the previous term, rather than the date of
payment for such renewal.
(d) Reminders: Registry shall provide e-mail reminder notices to Applicants for
CSCs that have been registered or renewed, but are unpaid.
(e) Deactivations: Registry shall ensure that Carriers are provided with a
weekly deactivation report in the event that CSCs are not renewed and paid
within 30 days after expiration of the CSC. The Carriers, in turn, are using
these reports to deactivate those CSCs on their network. The designated POC at
the Aggregator receives a weekly expiration report showing all expired
applications (in Aging), for which that Aggregator is the designated Aggregator.
(f) Carrier Opt In: Carriers shall have the ability to Opt-In or Opt-Out of all
types of Registry notices
(g) Content Rating: Registry shall provide CSC Applicants with the ability to
add a basic content rating (i.e., Over/Under 18 years of age).
(h) Copy Function: Registrants shall have the ability to copy information about
a particular CSC from one application or registration into an application for an
additional CSC.
(i) Dropdown Functionality: In the CSC Application, Registrants will have the
ability to select a particular Content Aggregator from a drop-down list.
(j) International Characters: Registry shall update the CSC application fields
to allow for the use of Internationalized characters.
(k) Monthly Billing: The monthly billing feature shall only be available to
Registrants who have leased a new code, or renew a currently registered CSC for
a period of twelve (12) months. Each participating Registrant must agree to the
following terms and conditions, which shall be attached as an amendment to the
“Hard Copy” Registrant Sublicense Agreement:

99



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

  i.   Registrant must be the CSC Applicant for a minimum of twenty-five
(25) CSCs and must exercise this monthly billing feature for a minimum of five
(5) CSCs. Such CSCs can be new CSCs or may be renewal of existing CSCs under
this program provided that it maintains a minimum of five (5) active CSCs in
this program and a total of twenty-five (25) CSCs. These minimum numbers may be
changed by mutual agreement of the CTIA and Registry.     ii.   All monthly
billing payments must be paid by credit or debit card – no exceptions.     iii.
  All payments are made monthly in advance.     iv.   In the event that there
are insufficient funds or the card is refused, the customer will be notified and
will have 72 hours to provide a replacement card number; if this occurs more
than once, Registry reserves the right to cancel the customer’s eligibility in
the program immediately.     v.   If the customer defaults on credit/debit card
payments, and payment to Registry is refused by the applicable financial
institutions, Registry, on behalf of the CSC Administrator, shall have the right
to immediately terminate Registrant from this program. Upon such termination,
payments of all amounts owed to Registry shall be accelerated and become
immediately due and payable to Registry.

(l) Auto Renew: The Auto-renewal function (“Auto-renew”) will automate the
renewal of CSC applications for those Registrants that wish to participate
(Opt-In). This high level design document contains the detail set of
requirements and system changes based on this.
i. Auto-renew shall be available to all Registrants.
ii. Only Registrants that expressly opt-in through the processes set forth below
shall be enrolled in the Auto-renew program.
iii. The CSC website shall contain two “radio buttons” to the CSC Application
for the Registrant to either Opt-In to the Auto-renew program and a separate one
for existing Auto-renew customers to subsequently Opt-Out.
iv. In the event an Applicant or Registrant decides to Opt-In, the
Applicant/Registrant shall be required to confirm their selection (i.e., “double
Opt-In”).
v. In order to participate in the Auto-renew program, Registrants must provide
the Registry with all relevant credit card information. Such information shall
not be stored by NeuStar, but shall be provided to NeuStar’s outsourced credit
card provider.
vi. Registrants shall only be allowed to have one credit card on file.
vii. Registrants enrolled in Auto-renew shall not be provided with the standard
30, 15, 5 & 1 day notices of expiration, but will instead be provided with a
14 day notice of auto-renewal.
viii. Each Registration enrolled in the Auto-renew program, upon expiration of
the CSC, shall be automatically renewed for a period equal to the then-expiring
CSC term. For example, a CSC registered for one year, upon expiration, shall be

100



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Auto-renewed for a one year period, while a CSC registered for 3 months, upon
expiration, shall be Auto-renewed for a 3 month period. However the Registrant
shall have the ability to Opt-Out at any time up to the 7 day window prior to
code expiration date. In addition, the Registrant shall have the ability to
change the CSC term at any time between the 14th and 7th days prior to the code
expiration date.
ix. FAQs approved by the CTIA shall be posted on the CSC Website and shall link
the FAQ to the Auto-Renew section of the CSC Application.
x. NeuStar shall notify Registrant if their credit card will expire prior to
code expiration date.
xi. CSCs enrolled in the CSC Monthly Billing program shall not be eligible for
Auto Renewal.
xii. Using predefined system parameters NeuStar shall send Invoices to the
Registrant 7 days prior to CSC expiration date.
xiii. In the event a credit card authorization fails or if a credit card profile
is not established up to 5 days prior to code term expiration date, the Registry
System shall “Dropout” an application from Auto Renewal. Registrant shall then
be required to pay directly for renewal of that code.
xiv. If application is “Dropped out” of Auto Renewal, once the Registrant has
rectified the reason why it was “Dropped out”, the Registrant shall have the
ability to opt back in
xv. If Registrant does not pay after “Dropout”, the application goes through the
normal age-off process.
xvi. Registrant shall have the ability to Opt-In for Auto Renewal at any point
in the lifecycle of the CSC up to the 14 day window prior to code expiration
date.
(m) Optional Public Directory.
i. The CSC Website shall contain a directory of CSCs that shall be viewable by
the general public containing information derived from the CSC Application Form
(“CSC Directory”). In order to implement the CSC Directory, the CSC Application
Form set forth in Attachment 3 contains:

  A    a high level description of the Opt-In directory and “value proposition”
to the Applicant/Content Provider;     B    a reference via a hotlink the new
Registrant Sublicense Agreement containing additional terms and conditions with
regards to the CSC Directory Service;     C    an Opt-in check-box for
Applicants to Opt-In to this directory. Only Applicants that opt-in shall be
eligible to participate in the CSC Directory; and     D    a link to additional
information and a longer explanation of the Opt-In directory program

101



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
ii. By opting into the CSC Directory, an Applicant/Registrant shall consent to
the posting of the following elements contained within its Application Form:

  A     CSC,         B     Call to Action (e.g., Text GQ to 47624),     C   
Aggregator,     D    Application Provider, and     E    Description

iii. The Registrant shall have the right to edit, modify, or delete any of its
content displayed within the CSC Directory upon request to the Registry. The
Registrant shall also have the right to Opt-Out or remove any of its content
within the CSC Directory.
iv. As stated in the Registrant Sublicense Agreement, Registry shall have the
right, but not the obligation, to modify, edit or remove any CSC Directory
entry. In addition, Registry shall have the right to refuse the display of any
campaign which it deems in its sole discretion is (i) inappropriate, (ii) too
lengthy, or (iii) would not be in the best interests of the CSC Directory.
5.2 Applicant Abuse
It’s possible that some Applicants and Registrants could attempt to abuse the
CSC administrative process. At the direction of the CSC Administrator, it may
ultimately be necessary for the Registry to take corrective action. As forms of
abuse are identified by the Registry or the CSC Administrator, these guidelines
will be amended with additional forms of action required by both the CSC
Administrator and the Registry to take appropriate corrective action.
5.3 CSC Public Website Functionality
The CSCA public website is a place where interested parties can go to obtain
general information about CSCs. There are FAQs, general descriptions of CSC
related applications and services, general descriptions of Registry functions
and processes, and other general informational documentation.
In addition to general information, the public will be able to perform a query
on a specific CSC to see whether it is available for assignment. The only
information provided to the public will be whether the code is available or not
available. One can also enter the “private/Applicant log in” portion of the
website where Applicants and Registrants can manage their CSC activity. To that
end, the Registry supports the following functionality on the public website:

102



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

  o   The CSCA Website shall be designed to minimize the number of steps to
register a CSC.     o   The inclusion of actual examples of existing CSC
programs (i.e., ESPN, ClearChannel, etc.) on the CSCA Website. In addition, the
CSCA Website shall contain “case studies” and “model” CSC programs. Such content
shall be supplied by CTIA to Registry to include on the Website. CTIA shall
procure the intellectual property rights and associated licenses from third
parties (if any are required) to display such content on the Website. Content
may also be supplied directly by third party Content Providers that license such
content directly to the CTIA and Registry to use on the CSCA Website.     o  
The revision of the “Step by step process” for leasing CSCs currently located
at: http://www.usshortcodes.com/content/csc_obtain.html     o   The replacement
of certain graphics on the Website.     o   Adding a section entitled “What’s
New” to the Website home page, which will contain dynamic content supplied by
CTIA and Registry. Registry’s website support team shall provide the support for
updating this section.     o   Adding a section entitled “Calendar/Event” to the
home page of the Website a section entitled “Calendar/Events” which shall supply
the End User with information related to events, trade shows and conferences
that are related to the United States CSC program. Registry’s website support
team shall provide the support for updating this section.

6.   Common Short Code Customer Care

6.1 Registry User Customer
Care Customer care will be able to address any issues related to the Registry
function such as status of applications, questions about how to fill out an
application and issues concerning user profiles. Users can communicate with
customer service via phone calls, email or fax. Standard hours of operation are
9AM to 8PM Eastern Time, Monday through Friday, excluding holidays.

103



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
ATTACHMENT 1
(FLOW CHART) [w64771w6477113.gif]

104



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
ATTACHMENT 2
Process Flow for Contributing Reserved Short Code
(DIGRAM) [w64771w6477114.gif]
ATTACHMENT 3

1.   Applicant details:

     
Contact Name:
  Phone Number 1:  
 
   
Company name:
  Phone Number 2:  
 
   
Street Address:
  Email Address:  
 
   
City:
  Phone # Ext:  
 
   
State:
  Alt Phone # Ext:  
 
   
Zip Code:
  Country  

105



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

2.   Billing Contact details:

     
Contact Name:
  Phone Number 1:  
 
   
Company name:
  Phone Number 2:  
 
   
Street Address:
  Email Address:  
 
   
City:
  Phone # Ext:  
 
   
State:
  Alt Phone # Ext:  
 
   
Zip Code:
  Country  

The Applicant is requesting the CSC(s) on behalf of the following Content
Provider:

3.   Content Provider details:

      A content provider is the entity that owns or has the right to content and
licenses such content to the application provider/connection aggregator for
delivery to the end user.
 
   
Contact Name:
  Company Name:  
Email Address:
  Phone Number:  
 
   
Same as Applicant o
   

4.   Application Provider details:

      An application provider delivers the technology platform for programs that
utilize CSCs
 
   
Contact Name:
  Company Name:  
Email Address:
  Phone Number:  
 
   
Same as Applicant o
   

5.   Connection Aggregator Details:

      A connection aggregator may provide connectivity between carrier networks
and application providers/content providers
 
   
Contact Name:
  Company Name:  
Email Address:
  Phone Number:  
 
   
Same as Applicant o
   

6.   Accepted Payment Methods:

      Credit Card o      Check o     Electronic Funds Transfer o
 
    The CSC Registry will contact the Applicant directly after approving the
application to arrange payment. If the Applicant would like to accelerate the
payment process they may call the Registry at 1-866-623-2272

7.   Auto-Renew:

106



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
The Auto-Renew program provides you the convenience and flexibility of extending
your CSC lease beyond its term expiration date via an automatic credit card
payment.
Would you like to participate in Auto-Renew?
o  Opt-In      o  Opt-Out
8. Purchase Order Number:



Purchase Order Number:

 



9. Term:
     3 months o           6 months o           12 months o
10. Requested CSCs: (please check one)
The Registry must receive payment before a CSC is leased to the Applicant. You
are required to indicate if the CSC’s related content is appropriate for
audiences under 18 years of age, or for audiences aging 18 and over.
The Registry must receive payment before a Random CSC is identified. Random CSCs
are 5-digits only. Select CSCs are 5-digits and/or 6-digits;



o     Random Quantity of CSCs:

      
      
Content Rating: () [w64771w6477116.gif]
Each Random CSC is leased for $500 per month.
(limit is 20 per application; single content rating applied to all)
Selected: Each Selected CSC is leased for $1000 per month.
Enter your selected 5-digit and/or 6 digit CSC and appropriate content rating.
     (CSC APPROPRIATE CONTENT RATING) [w64771w6477117.gif]

107



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

11.   What is the application type? (please check all that apply)

iTV o iRadio o In venue o Ring tones/graphics o Contest o Print/Outdoor o
Consumer packaging o Movie promo o Info alerts o Coupons/advertising o Chat o
mCommerce o Other o

12.   Anticipated program duration:       Proposed Start date:
                    Proposed End date:                      N/A (ongoing):      
NOTE: Short code program cannot be initiated before the Proposed Start date
stated here.   13.   Time of Day / Day of Week       Will the program be offered
during a specific day of week/time of day ? Yes o No o       If so describe the
day of week/time of day:
 
     
 
  14.   Time of Day / Day of Week Restrictions       Does the program have any
day of week/time of day restrictions planned? Yes o No o       (i.e. run only at
specific hours or on specific days)       If so describe the restrictions:
 
     
 
  15.   Is this a national campaign? Yes o No o       If it is not, please
describe the region(s) for the campaign:
 
     
 
  16.   How will the application(s) be promoted/marketed
(vehicles/frequency/impressions)?

                   
 
  TV: o   Air dates and times:   National: o   Local: o
 
                 
 
  Radio: o   Air dates and times:   National: o   Local: o
 
                 
 
  Print: o   Date live:   National: o   Local: o
 
                        Newspaper: o Magazine: o Collateral: o Packaging: o
Other                    
 
                 
 
  Outdoor: o   Date live:   National: o   Local: o
 
                 
 
  POS: o   Date live:   National: o   Local: o
 
                 
 
  Web: o   Date live:   National: o   Local: o

17.   Will traffic associated with the program be:       Constant o or, Subject
to Spikes o       If it will be subject to spikes (i.e., high volumes for a
short duration of time) please describe:

108



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

   
 
     
 
  18.   Provide estimated traffic volumes:
                                               What are the specific assumptions
associated with the estimated traffic volumes:
 
     
 
  19.   Describe the Application associated with the CSC. Please describe the
step-by-step interaction with the user. :
 
     
 
  20.   Message Rates: (please check all that apply)       Premium o Non-premium
o Free o   21.   How do consumers get help?
 
  22.   Provide website URL for consumer information: (optional)
 
  23.   Provide toll free customer care number for consumer information:
(optional)
 
  24.   Provide short description of the program that wireless carriers can
inform their end users: (optional)
 
  25.   CSC Directory:

Get more Exposure! List your Campaign in the New Official CSC Directory.
The CSCA is excited to offer you the opportunity to list your Mobile Campaign in
the New Official CSC Directory! This Directory provides you a unique opportunity
to promote your CSC application and provides others an easy way to find your
mobile campaign. You may provide a brief description, the CSC and call to action
example. We are confident this will provide the brand/company supporting the
application with additional exposure and value as we continue to drive more and
more traffic to the CSCA website through our marketing outreach. Take advantage
today. Sign up now to list your mobile application in the CSC Campaign
Directory. For questions or more information please contact CSC Support at
web@USshortcodes.com.
Would you like to participate in the CSC Directory?
o Yes

109



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
ATTACHMENT 4
CSC Application Process Flow
(FLOW CHART) [w64771w6477115.gif]
Registry returns the short code to the pool of available CSCs after the 60-day
period

110



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
ATTACHMENT 5
Applicant / Registrant Work Item List

                  Application ID   CSC(s)   Application Status   Action   Due
Date
ZZZZ
  NZZZZ   Rejected for Resubmission   Resubmit   MM/DD/YYYY
ZZZZ
  NZZZZ   Rejected   N/A   MM/DD/YYYY
ZZZZ
  NZZZZ   Approved   N/A   MM/DD/YYYY
ZZZZ
  NZZZZ   Expired   Renew   MM/DD/YYYY
ZZZZ
  NZZZZ   Expiring   Renew   MM/DD/YYYY
ZZZZ
  NZZZZ   Pending Review   N/A   MM/DD/YYYY

NOTES:
Application ID — A unique identifier for each application. Applications can be
searched by either the Application ID number or the CSC number.
Rejected for Resubmission — Registry has rejected the application and provided a
description of why it was rejected
Rejected — Registry rejected the application
Approved — Registry has approved the application
Expired — Code has expired and is now in the 60 day aging/grace period. After
60 days it will be returned to the pool of available CSCs if the registration is
not renewed.
Expiring — Once the code has 30 days to expiration it will be placed on the
Registrant’s work item list to remind them to renew the term.
Pending Review — The Applicant has submitted an application and it is pending
review by the registry.
Carrier Work Item List

                      Application ID   Expiration Date   CSC(s)   CSC Status  
Carrier Status   Program Date
ZZZZ
  MM/DD/YYYY   NZZZZ   Expired   Opt-in   Start: MM/DD/YYYY
 
                  End: MM/DD/YYYY
ZZZZ
  MM/DD/YYYY   NZZZZ   Expiring   Opt-out   Start: MM/DD/YYYY
 
                  End: MM/DD/YYYY
ZZZZ
  MM/DD/YYYY   NZZZZ   Approved   No Reply   Start: MM/DD/YYYY
 
                  End: MM/DD/YYYY

NOTES:
Carrier Status — This will display whether the Carrier has registered its status
with regard to Opt-in, Opt-out, or No Reply.

111



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Registry Work Item List

                                              Auto-   Auto-                
Expiration       Renew   Renew   Campaign   Campaign CSC(s)   Status   Date  
Action   Status   Action   Dir Status   Dir Action
NZZZZ
  Rejected for
Resubmission   N/A   Resubmit   Not Eligible   N/A   N/A   N/A
NZZZZ
  Pending   N/A       Not Participating /
Participating   Opt-In/ Opt-Out   Saved For Submission   Edit
NZZZZ
  Approved   MM/DD/YYYY   Renew   Not Participating /
Participating   Opt-In/ Opt-Out   No Listing Found   Get Listed
NZZZZ
  Expired   MM/DD/YYYY   Renew   Not Eligible   Opt-In/ Opt-Out   Listed   Edit

NOTES:
Pending Review — Indicates that this is a new application that the Registry must
review.
Pending Payment — Indicates that this is an approved application that is
awaiting payment from the Applicant.

112



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT E TO THE
COMMON SHORT CODE AGREEMENT
Code of Conduct
Registry will, at all times, operate as a trusted third-party provider of CSC
Registry Services. In order to ensure that all carriers, as well as application
and content providers, receive equivalent access to Registry Services and to
support fair competition, Registry will follow the below Code of Conduct.
1. Registry will not directly or indirectly, show any preference or provide any
special consideration to any Carrier, Application Provider or Content Provider
in the provision of Registry Services.
2. All Carriers, Application Providers and Content Providers shall have equal
access to Registry Services.
3. Registry shall not, in any way attempt, either to warehouse CSCs or attempt
to lease CSCs in their own right, except for CSCs designated for operational
purposes in compliance with the terms and conditions of this Agreement. Neither
Registry, nor its shareholders, subsidiaries, affiliates, or other related
entities shall have access to CSC Data or proprietary information of a Carrier,
Application Provider or Content Provider, except as necessary for the
performance of Registry Services.
4. Registry will ensure that no CSC Data or proprietary information from any
Carrier, Application Provider or Content Provider is disclosed to its
affiliates, subsidiaries, or other related entities, except as necessary for the
performance of Registry Services.
5. Registry will not claim any rights to the CSC Data received in the course of
its providing Registry Services.
6. Confidential Information about Registry Services will not be shared with
employees of any Carrier, Application Provider or Content Provider unless access
to such information is required by this Agreement.

113



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
7. Registry will conduct internal neutrality reviews on a regular basis. In
addition, the Parties may mutually agree on an independent party that CTIA may
hire, at CTIA’s expense, to conduct a neutrality review of Registry to ensure
that Registry and its owners comply with all the provisions of this Code of
Conduct. The neutrality review may be conducted as often as once per year.
Registry will provide the auditor with reasonable access to information and
records appropriate to complete the review. The results of the review of the
auditor will be provided to CTIA and shall be deemed to Confidential
Information.
8. Sections 3, 4, 5, and 6 do not apply to Registry’s use of Licensed User Data
or the promotion of the Related Services in accordance with the terms of the
Agreement.

114



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT F
TO THE COMMON SHORT CODE ADMINISTRATION AGREEMENT
Service Level

                                  Service             SLA Definition and  
Commitment   Performance SLA#   SLA Category   calculation method   Level  
Credit
SLA-1
  CSC Registry
Website
Availability   CSC Registry Website Availability is defined as the time, in
seconds, that the Website is responding to CSC Service Users, measured on
calendar quarters. The Website is unavailable when it is unavailable to all
Users, that is, when no User can initiate a session with or receive a response
from the Website (“Unavailability”). The “Unavailability” does NOT include the
“Planned Maintenance” downtime as defined under SLA-3 and SLA-4.   99.999 %    
  960 to 3600 seconds below the committed level — $1,000

More than 3600 seconds below the committed level — $3,000
 
                   
 
      Calculation:            
 
      The total seconds in the quarter, minus the seconds of Planned Maintenance
and Maintenance minutes in excess of Planned Maintenance intervals, represent
the potential Website Availability seconds in the quarter. The number of seconds
of Website Service Availability divided by the number of seconds of potential
Website Availability, the quotient expressed as a percentage, is the percent
Website Availability for the quarter. That is, only Planned Maintenance
intervals are deducted from the potential Website Availability interval to
determine actual Website Availability.            

115



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

                                  Service             SLA Definition and  
Commitment   Performance SLA#   SLA Category   calculation method   Level  
Credit
 
      Expressed algebraically, where A is total seconds in the quarter, B is
Planned Maintenance, and C is unplanned downtime (which includes any planned
maintenance seconds in excess of SLA-3 and SLA-4), Website Availability is
defined as follows and expressed as a percentage:            
 
                   
 
      (A - B) - C x 100 %            
 
        A - B            
 
                   
SLA-2
  CSC Registry
Database
Availability   CSC Registry Database Availability is defined as the time, in
seconds, that the Database is responding to CSC Service Users, measured on
calendar quarters. The Database is unavailable when it is unavailable to all
Users, that is, when no User can receive a response from the Database
(“Unavailability”). The “Unavailability” does NOT include the “Planned
Maintenance” downtime as defined under SLA-3 and SLA-4.   99.9%       960 to
3600 seconds below the committed level — $1,000

More than 3600 seconds below the committed level — $3,000
 
                   
 
      Calculation:            
 
      The total seconds in the quarter, minus the seconds of Planned Maintenance
and Maintenance minutes in excess of Planned Maintenance intervals, represent
the potential Database Availability seconds in the quarter. The number of
seconds of Database Service Availability divided by the number of seconds of
potential Database Availability, the quotient expressed as a percentage, is    
       

116



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

                                  Service             SLA Definition and  
Commitment   Performance SLA#   SLA Category   calculation method   Level  
Credit
 
      the percent Database Availability for the quarter. That is, only Planned
Maintenance intervals are deducted from the potential Database Availability
interval to determine actual Database Availability.            
 
                   
 
      Expressed algebraically, where A is total seconds in the quarter, B is
Planned Maintenance, and C is unplanned downtime (which includes any planned
maintenance seconds in excess of SLA-3 and SLA-4), Database Availability is
defined as follows and expressed as a percentage:            
 
                   
 
      (A - B) - Cx 100 %            
 
        A - B            
 
                   
SLA-3
  Regular Planned
Maintenance   Regular Planned Maintenance is scheduled downtime outside of
Business Hours that is required to perform maintenance to ensure a high level of
service. The Duration of the Maintenance defines the maximum allowable time, in
hours, that is allowed to take the CSC Registry Services out of service for
regular maintenance, measured on calendar months. The Maintenance is planned in
advance and the CSC Service User Community must be notified ahead of time.   8
hours per calendar month with at least 3 Business Days of advance notice

Unless Registry receives prior approval from CTIA, it shall not have any Regular
Planned Maintenance in any month in which an Extended Planned Maintenance
occurs.   Not meeting the committed levels counts as downtime against applicable
Availability as defined in SLA-1 and SLA-2
 
                   
 
      Calculation:            
 
      The calculation of Regular Planned Maintenance is dependent on the date,
duration, and start and end times for each Regular            

117



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

                                  Service             SLA Definition and  
Commitment   Performance SLA#   SLA Category   calculation method   Level  
Credit
 
      Planned Maintenance interval and the number of hours agreed not to exceed
8 hours per calendar month d the time in excess of the amount agreed to for each
event. Any time in excess of the Regular Planned Maintenance interval is applied
towards SLA 1 or SLA 2 as the case may be.            
 
                   
 
      SSU not to exceed 8 hours per calendar month — Pass or Fail            
 
      SSU notice must be sent at least 3 business days in advance of SSU — Pass
or Fail            
 
                   
SLA-4
  Extended
Planned
Maintenance   In some cases such as software upgrades and platform replacements
an extended maintenance downtime is required outside of Business Hours. Extended
Planned Maintenance will be less frequent than regular ones but their duration
will be longer. The Duration of the Maintenance defines the maximum allowable
time, in hours, that is allowed to take the CSC Registry Services out of service
for extended maintenance, measured on calendar quarters. The Maintenance is
planned in advance and the CSC Service User Community must be notified ahead of
time.   18 hours per calendar quarter with at least 10 Business Days of advance
notice   Not meeting the committed levels counts as downtime against applicable
Availability as defined in SLA-1 and SLA-2.
 
                   
 
      Calculation:            
 
      The calculation of Extended Planned Maintenance is dependent on the date,
duration, and start and end times for each Extended Planned Maintenance interval
and the number of hours            

118



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

                                  Service             SLA Definition and  
Commitment   Performance SLA#   SLA Category   calculation method   Level  
Credit
 
      agreed to and the time in excess of the amount agreed to for each event.
Any time in excess of the Extended Planned Maintenance interval is applied
towards SLA 1 or SLA 2 as the case may be.            
 
                   
 
      Every calendar month, report the total time taken for each Extended
Planned Maintenance interval and any time in excess of the Extended Planned
Maintenance interval (to be applied to SLA 1 or SLA 2 as applicable).          
 
 
                   
 
      SSU not to exceed 18 hours per calendar quarter — Pass or Fail            
 
      SSU notice must be sent at least 10 business days in advance of SSU - Pass
or Fail            
 
                   
SLA-5
  Application
Confirmation   CSC Registry’s responsiveness to CSC Registrants to confirm
receipt of their Application, measured on calendar quarters. The response time
is defined as the duration between the time the CSC Registry receives an
Application submitted by a Registrant to the time the CSC Registry sends out an
electronic confirmation to the Registrant for that Application.   99% within 60
minutes   $50 per missed confirmation below the committed level, up to $500
 
                   
 
      Calculation:            
 
      At the end of the quarter, applications received are reviewed and the
total confirmations meeting the 60-minute requirement are determined. The
quantity of applications meeting the 60-minute confirmation threshold are then
divided by the total applications received and the            

119



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

                                  Service             SLA Definition and  
Commitment   Performance SLA#   SLA Category   calculation method   Level  
Credit
 
      quotient expressed as a percentage.            
 
                   
 
      A = Total Applications received            
 
      B = Total Applications
confirmations greater
than 60 minutes            
 
                   
 
      (A - B) / A * 100% = % Met            
 
                   
SLA-6
  Carrier Notification   CSC Registry’s timeliness to process the Applications
and notify Carriers, measured on calendar quarters. The response time is defined
as the duration between the time the CSC Registry approves the CSC lease (i.e.:
approves a completed Application and collects full payment from the Registrant)
to the time the CSC Registry sends out electronic notifications to all
participating Carriers regarding that Application.   99% within 1 Business Days
  $100 per missed notification below the committed level, up to $1,000
 
                   
 
      Calculation:            
 
      At the end of the quarter, the eligible transactions are reviewed and the
quantity of those meeting the 1-Business Day turnaround threshold are
determined. The quantity of eligible transactions meeting the 1-Business Day
turnaround threshold is divided by the total eligible transactions and the
quotient expressed as a percentage.            
 
                   
 
      A = Total eligible transactions            
 
      B = Total eligible
transactions greater
than 1-Business Day            
 
                   
 
      (A - B) / A * 100% = % Met              
SLA-7
  Customer Support
Calls during
Business Hours   CSC Registry Customer Care Help Desk’s responsiveness to   95%
within 2 Business Hours   $50 per missed call
below the

120



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

                                  Service             SLA Definition and  
Commitment   Performance SLA#   SLA Category   calculation method   Level  
Credit
 
      calls from CSC Service Users during Business Hours, measured on calendar
quarters. The response time is defined as the duration between the time the Help
Desk receives a call and the time a customer rep answers the phone or calls the
caller back.           committed level, up to $500
 
                   
 
      Calculation            
 
      The daily counts for each Customer Support rep during the business day are
added together. The total number of calls answered, within 2 business hours are
divided by the total number of calls received and handled by a live customer
service rep or a voice mail is left. The quotient is expressed as a percentage.
           
 
                   
 
      A = Total calls answered            
 
      B = Total calls answered greater than 2 — Business Hours            
 
                   
 
      (A - B) / A * 100% = % Met            
 
                   
SLA-8
  Customer Support Calls outside of Business Hours   CSC Registry Customer Care
Help Desk’s responsiveness to calls from CSC Service Users outside of Business
Hours, measured on calendar quarters. The response time is defined as the
duration between the time the Help Desk receives a call and the time a customer
rep answers the phone or calls the caller back.   95% within next Business Day  
$50 per missed call below the committed level, up to $500
 
                   
 
      Calculation:            
 
      The daily count of voice mails left after business hours are added
together. The total number of voice mails returned within 1 business day are
divided by the total number            

121



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

                                  Service             SLA Definition and  
Commitment   Performance SLA#   SLA Category   calculation method   Level  
Credit
 
      of voice mails received. The quotient is expressed as a percentage.      
     
 
                   
 
      A = Total voice mails            
 
      B = Total voice mails returned greater than 1 — Business Day            
 
                   
 
      (A - B) / A * 100% = % Met            
 
                   
SLA-9
  Email Inquiries   CSC Registry Customer Care Help Desk’s responsiveness to
email inquiries sent from CSC Service Users during Business Hours, measured on
calendar quarters. The response time is defined as the duration between the time
the Help Desk receives an email and the time a response email is sent out to the
sender.   90% within 2 Business Hours   $50 per missed response below the
committed level, up to $500
 
                   
 
      Calculation:            
 
      The daily counts for all inbound e-mail request are added together. The
total number of e-mails answered by customer rep within 2 business hours is
divided by the total number of e-mails received. The quotient is expressed as a
percentage.            
 
                   
 
      A = Total e-mails            
 
      B = Total e-mails returned greater than 2 — Business Hours            
 
                   
 
      (A - B) / A * 100% = % Met            

  Notes:   1)   NeuStar Holidays currently include: New Year’s Day, President’s
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving (2 days), and

122



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

      Christmas (2 days). The exact dates of these Holidays for each Calendar
Year during the Term of the Contract will be published on the CSC Registry
Website;   2)   Business Days are Monday through Friday except NeuStar Holidays;
  3)   Business Hours are 9am to 8pm ET during Business Days except NeuStar
Holidays.

123



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT G TO THE COMMON SHORT CODE
ADMINISTRATION AGREEMENT
Reports
The following reports shall be made available to CTIA, and where stated,
participating Carriers.
I. Daily Reports: The following reports shall be updated daily:
     A. CSCA Daily Detailed Report
     The CSCA Daily Report is an automated report compiled from data submitted
by a Registrant for an application or renewal for a CSC. The data is based on
information collected during the CSC application/renewal process by the
Registrant. The report is emailed daily to the CTIA.
CSCA Daily Detailed Report Fields

          Field Name   Description   Values
CSC
  Common Short Code   Number
SELECTED
  Is CSC Select or Random   Y/N
AUTORENEW_OPTIN
  Is CSC opted-in to Auto Renew   Y/N
TERM
  Term of CSC   3/6/12
APPLICATIONTYPE
  What type of application   New/Renew
EXPIRATIONDATE
  Date CSC expires   Date
DEACTIVATIONDATE
  Date CSCA sends carriers deactivation notices   Date
AGEDDATE
  Date CSC becomes available to public   Date
FIRST_NAME
  First name of Applicant/Registrant   Name
LAST_NAME
  Last name of Applicant/Registrant   Name
COMPANY
  Company name of Applicant/Registrant   Name
ADDRESS1
  Address   Address
ADDRESS2
  Address   Address

124



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

          Field Name   Description   Values
CITY
  City   Address
STATE
  State   Address
ZIP
  ZIP Code   Address
COUNTRY
  Country   Address
PHONE
  Phone number of the Applicant/Registrant   Number
EMAIL
  Email of the Applicant/Registrant   Email
STATUS
  Current status of the application   - Approved
- Waiting Payment
- Pending Review
- Rejected for Resubmit
DUEDATE
  Application due date   Date
OPTEDIN
  Is CSC opted-in to campaign directory   Y/N
APPLICATIONID
  Current application ID   Number
APPCREATEDDATE
  Current application create date   Date
INVOICEDATE
  Date invoice was sent   Date
APPROVEDDATE
  Application approved date   Date
PAYMENTINTERVAL
  Number of days from application create date to when customer pays for CSCs  
Number
PAYMENTMETHOD
  Method of payment   - Check
- Transfer (wire)
- Credit Card
- Free Carrier Code
- N/A
PENDINGRENEW_APPID
  Pending renew application ID   Number
PENDINGRENEW_AUTORENEW_OPTIN
  Pending renew application via
Auto Renew   Y/N

125



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

          Field Name   Description   Values
PENDINGRENEW_TERM
  CSC Term in the pending renew application   Number
PENDINGRENEW_STATUS
  Pending renew application status   - Pending Auto Renewal
- Waiting Payment
- Pending Review
- Rejected for Resubmit
PENDINGRENEW_INVOICEDATE
  Date renewal invoice was sent   Date
PENDINGRENEW_AUTORENEW_ISSUE
  Issue types with Auto Renew application   - No Aggregator
- No CC Profile
PENDINGRENEW_AR_ISSUE_RFLAG
  Error code received from payment processing company if credit card charge
fails   Free-Form Text
PENDINGRENEW_AR_ISSUE_MESSAGE
  Message communicated back to the customer via email notice based on the error
code   Free-Form Text
AGGREGATOR
  Aggregator’s name   Name
CONTENTPROVIDER
  Content Provider’s name   Name
ISNATIONAL
  Is campaign national?   Y/N
CAMPAIGNREGION
  Campaign Regions   Free-Form Text
TRAFFICVOLUME
  Traffic volume   Free-Form Text
TRAFFICVOLUMEASSUMPTION
  Traffic volume assumptions   Free-Form Text
PREMIUM
  Is campaign premium?   Y/N
NONPREMIUM
  Is campaign non-premium?   Y/N
APPDESCRIPTION
  Application description   Free-Form Text

126



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

          Field Name   Description   Values
PROGDESCRIPTION
  Campaign description   Free-Form Text
TYPEITV
  Is application type iTV?   Y/N
TYPEIRADIO
  Is application type iRadio?   Y/N
TYPEINVENUE
  Is application type In Venue?   Y/N
TYPERING
  Is application type Ringtones/Graphics?   Y/N
TYPECONTEST
  Is application type Contest?   Y/N
TYPECONSUMER
  Is application type Consumer?   Y/N
TYPEMOVIE
  Is application type Movie?   Y/N
TYPEINFO
  Is application type Info Alerts?   Y/N
TYPECHAT
  Is application type Chat?   Y/N
TYPEPRINT
  Is application type Print?   Y/N
TYPEMCOM
  Is application type mCommerce?   Y/N
TYPECOUPON
  Is application type Coupon?   Y/N
TYPEOTHER
  Is application type Other?   Y/N
OPTED CARRIERS — COMPANY
  Name of the Carrier that has opted in to the CSC campaign   Name
OPTED CARRIERS — CSC
  CSC the carrier has opted-in   Number
CSC ACCOUNT — COMPANY
  Account Company Name   Name
CSC ACCOUNT — CREATEDDATE
  Account create date   Date
CSC ACCOUNT — USERNAME
  Account User ID   Free-Form Text
CSC ACCOUNT — FIRST_NAME
  First name of the account holder   Name
CSC ACCOUNT — LAST_NAME
  Last name of the account holder   Name
CSC ACCOUNT — PHONE
  Account phone number   Number
CSC ACCOUNT — EMAIL
  Account Email   Free-From Text
CSC ACCOUNT — SHORTCODE
  This field indicates whether the
account has any codes leased   Y/N

127



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     B. CSC Daily Snapshot Report
     The Daily Snapshot Report offers an easy summary view of key metrics for
that day. It contains the following fields, and commencing no later than July 1,
2008, will be emailed to the CTIA daily in an HTML format.
     The Parties acknowledge that the data contained in this report is based on
the “raw data” in the Registry, and due to timing differences and accounting
policies such data may not match the Royalty Payment/Cash Receipts Report CTIA
receives by the 15th of each month or the CSCA Daily Detailed Reports. These
numbers reflect only active codes that have not reached Expiration date.

      Field Name   Description
Date
  Date
Free Carrier Codes
  New/Renew Free Carrier Codes
Monthly Billing Codes
  New/Renew Monthly Billing Codes
New 3/6/12 Month Codes
  New codes broken down into specific Term categories. Note: These numbers do
not include Free Carrier Codes and Monthly Billing codes
Daily Total New 3/6/12 Month Codes
  Total daily New code activity. Note: These numbers do not include Free Carrier
Codes and Monthly Billing codes
Renew 3/6/12 Month Codes
  Renew codes broken down into specific Term categories. Note: These numbers do
not include Free Carrier Codes and Monthly Billing codes
Daily Total Renew 3/6/12 Month Codes
  Total daily Renew code activity. Note: These numbers do not include Free
Carrier Codes and Monthly Billing codes

128



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

      Field Name   Description
Appr Total
  Total daily new and Renew Approved codes. Note: These numbers do not include
Free Carrier Codes but do include Monthly Billing codes
Aged On This Day
  Number of codes that “Aged Off” on this day. These are codes that reached
60 days past expiration date and the codes are now available to the public
Total Codes Managed (Daily)
  Total number of “Approved” codes in CSCA. These codes that have not reached
expiration date.

II. Weekly Reports.
     The “Carrier Weekly Report” as defined below, shall be delivered to each
participating Carrier as well as the CTIA on a weekly basis.
     The Carrier Weekly Report is an automated Excel spreadsheet report that is
currently generated on every Thursday morning. The purpose of this report is to
provide carriers one consolidated report of code activity in CSCA. It contains
CSC Deactivation, Re-Activation, Activation and Aggregator Changes. This report
is distributed to each participating Carrier in the CSC program.
     The Carrier Weekly Reports Contain the Following Worksheets:
Worksheet Title: Deactivations
Description: This worksheet lists the CSCs that have reached “deactivation” date
during this week and since the last report.

          Field Name   Description   Value
CSC
  Common Short Code   Number
AGGREGATOR
  Aggregator Name   Name

129



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

          Field Name   Description   Value
DEACTIVATION_DT
  Date CSC Reached deactivation   Date
EXPIRATION_DT
  Date CSC expired   Date

Worksheet Title: Re-Activation
Description: This worksheet lists the CSCs that had reached “deactivation” date
and were re-activated in the last week.

          Field Name   Description   Value
CSC
  Common Short Code   Number
AGGREGATOR
  Aggregator Name   Name
DEACTIVATION_DT
  Date CSC Reached deactivation   Date
PREV_DEACT_REPORT
  Date the previous report was sent   Date
REACTIVATION_DT
  Date CSC was re-activated   Date
NEW_EXPIRATION_DT
  Date CSC expires   Date

Worksheet Title: Aggregator Change
Description: This worksheet lists the CSCs that in the last week had;
     a) the aggregator changed in the application while code is active

     b) chose an aggregator on their renewal application

          Field Name   Description   Value
CSC
  Common Short Code   Number
NEW_AGGREGATOR
  New Aggregator Name   Name
OLD_AGGREGATOR
  Old Aggregator Name   Name
CHANGE_DT
  The date the aggregator name changed   Date
EXPIRATION_DT
  Date CSC expired   Date

130



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Worksheet Title: Activations
Description: This worksheet lists the New CSCs that have been approved in CSCA
since last report.

          Field Name   Description   Value
CSC
  Common Short Code   Number
AGGREGATOR
  Aggregator Name   Name
EXPIRATION_DT
  Date CSC expired   Date
APPROVED_DT
  Date CSC got approved   Date

III. Monthly Reports: The following reports shall be delivered to CTIA on a
monthly basis:
A. Cash Receipts/ Royalty Payment Monthly Report

This monthly report will be provided to CTIA by the 15th of each month.
This report includes the following worksheets:

  •   Wire Transfer Request: Wire transfer request form     •   YTD: Year to
date monthly breakdown of the

  o   Gross     o   Split     o   Wire Amount     o   Net Amount

  •   Details: Lists a detail breakdown of the payments received. A complete
breakdown of the worksheet follows.

          Field         Name   Description   Value
Item
  This column lists the unique ID associated with the payment activity. The
following are the different types   •   Application ID
•   AU-XXXX (unique identifier)

131



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

          Field         Name   Description   Value
 
  of entry:    
 
  •  Application ID
•  AU-XXXX (unique identifier)
•  OA-YYYY (unique identifier)
•  CSC-000000X(Manual Invoices)   •   OA-YYYY (unique identifier)
•   CSC-000000X(Manual Invoices)
 
       
Cust
  Customer ID   Number
 
       
Name
  Company Name   Name
 
       
Deposit
  Deposit Batch ID   Number
 
       
Payment
  This column lists the type of payment using a unique ID.   Free-Form Text
 
  •  Check Number = Check Number    
 
  •  Name = The Name of company who sent the wire transfer    
 
  •  1 = Credit Card Payment    
 
       
Amount
  Amount collected for CSC. Amount may reflect payment for multiple codes within
an application. Applications with multiple codes will have blank cells
following. Each blank cell represents additional codes. Please note if the
application contains more than one code the actual codes in an application will
be listed in the “Code” column.   Number
 
       
Date
  Payment Receipt date   Date
 
       
Type
  This column lists the type of payment:   Free-Form Text
 
  •  AU = Adjustments    
 
  •  OA = On Account Credit    
 
  •  PY = Payment    
 
  •  CR = Credit    
 
       
Descr
  Code description   Free-Form Text
 
  •  Code Term    
 
  •  Random/Select    

132



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

          Field         Name   Description   Value
 
  •  New/Renew    
 
       
Code
  List of CSCs which payment was received for. Please note this column lists all
the codes that are in a single application.   Number
 
       
Appl ID
  Application ID   Number

B. CSC Monthly Snapshot Report
Commencing on or before July 15, 2008, Registry will provide CTIA a Monthly
snapshot report containing the fields set forth below. The report will be
emailed to CTIA by the 5th day of each month in HTML format.
The Parties acknowledge that the data contained in this report is based on the
“raw data” in the Registry, and due to timing differences and accounting
policies such data may not match the Royalty Payment/Cash Receipts Report CTIA
receives by the 15th of each month or the CSCA Daily Detailed Reports.

      Field Name   Description
Month/Year
  Date
 
   
Cancelled Non Pay
  Total Cancelled applications due to non-payment
 
   
Cancelled Not Resub
  Total Cancelled application due to not resubmitting after the initial
application was rejected
 
   
Auto Renew Opt In Wait Pay
  Number of codes opted in to auto renew with their application in the Waiting
Payment status. If there are no issues with the application, CSCA will
automatically renew these applications.
 
   
Auto Renew Opt In Approved
  Number of approved (Paid) auto renew codes.
 
   
Free Carrier Codes
  New/Renew Free Carrier Codes
 
   
Monthly Billing Codes
  New/Renew Monthly Billing Codes
 
   
New 3/6/12 Month Codes
  New codes broken down into specific Term categories. Note: These numbers do
not include Free Carrier Codes and Monthly Billing codes

133



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

      Field Name   Description
Daily Total New 3/6/12 Month Codes
  Total daily New code activity. Note: These numbers do not include Free Carrier
Codes and Monthly Billing codes
 
   
Renew 3/6/12 Month Codes
  Renew codes broken down into specific Term categories. Note: These numbers do
not include Free Carrier Codes and Monthly Billing codes
 
   
Daily Total Renew 3/6/12 Month Codes
  Total daily Renew code activity. Note: These numbers do not include Free
Carrier Codes and Monthly Billing codes
 
   
Approved Total
  Total daily new and Renew Approved codes. Note: These numbers do not include
Free Carrier Codes but do include Monthly Billing codes
 
   
Growth Month Over Month
  New and Renewal code’s growth current month compared to last month
 
   
Vs. Same Month Last Year
  New and Renewal code’s growth current month compared to same month last year
 
   
Aged On This Month
  Number of codes that “Aged Off” in this Month. These are codes that reached
60 days past expiration date and the codes are now available to the public
 
   
Total Codes Managed (Month)
  Total number of “Approved” codes in CSCA for the month. These codes that have
not reached expiration date.
 
   
Total Codes Managed Month Over Month
  Total number of “Approved” codes in CSCA current month compared to last month.
These codes that have not reached expiration date.
 
   
Total Codes Managed vs. Same Month Last Year
  Total number of “Approved” codes in CSCA current month compared to same month
last year. These codes that have not reached expiration date.

IV. CSCA SLA Quarterly Report
     Commencing in the fourth quarter of 2008 (for the results obtained in the
third quarter of 2008), A quarterly report regarding the Service Levels set
forth in Exhibit F will be provided to the CTIA by the fifteenth day of the
month following the end of the calendar quarter. Licensee will provide both the
SLA data and the SLA formula applied to such data. Such report shall also
contain information on the start, stop, and interval period for all downtimes
for the following SLAs: SLA-1 (CSC Registry Website Availability), SLA-2 (CSC
Registry Database

134



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
Availability), SLA-3 (Regular Planned Maintenance), and SLA-4 (Extended Planned
Maintenance).

          Field Name   Description   Value
SLA
  List the specific CSCA services according to the CSCA SLA as outlined in the
master contract.   o   SLA — 1 CSCA Registry Website Availability
o   SLA — 2 CSC Registry Database Availability
o   SLA — 3 Regular Planned Maintenance

 
      o   SLA — 4 Extended Planned Maintenance

 
      o   SLA — 5 Application Confirmation

 
      o   SLA — 6 Carrier Notification

 
      o   SLA — 7 Customer Support Calls during Business Hours

 
      o   SLA — 8 Customer Support Calls outside of Business Hours
 
      o   SLA — 9 Email Inquiries
 
       
Measurement
  Lists the SLA measurements according to the CSCA SLA as outlined in the master
contract.   o   99.999%
o   99.90%
o   8 hours per calendar month
o   18 hours per calendar quarter
o   99% within 60 minutes
o   99% within 1 business day
o   95% within 2 Business Hours
o   95% within next Business Day
o   90% within 2 Business Hours
 
       
Month/Year
  List the actual performance measurement by Month/Year for each given SLA item
  Free-Form Text
 
       
Comment
  If a specific SLA was not met or   Free-Form Text

135



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

              Field Name   Description   Value
 
  there was a planned outage, the reason and length or number of misses will be
outlined

V. Additional Reports.
     In addition, Registry may make available customized reports to CTIA and
participating Carriers as the Parties mutually agree pursuant to Article 9 of
the Agreement.

136



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT H TO THE
COMMON SHORT CODE ADMINISTRATION AGREEMENT
Description of 2007 Audit
NeuStar, Inc.
Listing of deliverables to Calibre
2007 Agreed Upon Procedures
Below is a list of deliverables provided to Calibre for the agreed upon
procedures performed by Calibre for 2007:
•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]

•    [* * *]
Most of above data was provided to Calibre on or about December 19th. On
December 19th, NeuStar personnel met with Calibre for an on-site meeting to
review and discuss the data provided. This meeting took approximately five
hours. Attendees to the meeting were:

  •   NeuStar

  o   Vice President, Finance – Corporate Controller     o   Senior Director,
Billings & Collections

137



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

  o   Manager, Billing & Collections     o   Director, Internal Audit     o  
Vice President, Mobile Business Management     o   Senior Marketing Analyst,
Mobile Business Management     o   Senior Manager, Software Engineering     o  
Vice President, Operations

  •   Calibre representatives

As part of the on site meeting, NeuStar allowed a conference call between E&Y
and Calibre whereby E&Y confirmed NeuStar’s Internal Audit’s assessment
regarding the internal control environment for the CSC process.
While January through November was provided in 2007, CTIA has the right to
review records and controls described in this Exhibit H for December 2008, at no
additional cost, but in accordance with Section 4.4.1 of the Agreement, at a
time to be mutually agreed; provided, however, that such records shall not
include Registry internal or external audit work papers.

138



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT I TO THE
COMMON SHORT CODE ADMINISTRATION AGREEMENT
Description of the Processes for SAS 70 Type II and AUP Reports
Common Short Codes Agreed Upon Procedures (AUP)
The CTIA AUP will cover the period from January 1, 2009 through December 31,
2009. The AUP will assist CTIA and NeuStar, the users of the AUP report, in
determining that the amounts paid to CTIA from NeuStar were in accordance with
Agreement.
Common Short Codes SAS 70 Type II Processes
The CTIA SAS 70 report will cover the period from January 1, 2009 through
September 30, 2009.  In addition, NeuStar will provide a negative assurance
letter stating whether or not any changes were made to the control environment
from October 1, 2009 through December 31, 20091. The SAS 70 report will include
“Information Provided by Service Auditor” section which will include specific
controls and the nature, timing, extent, and results of the test. The auditor
will express an opinion on (1) whether NeuStar’s description of controls
surrounding CSCs present fairly, in all material respects, the relevant aspects
of NeuStar’s controls that had been placed in operation as of January 1, 2009 to
September 30, 2009, (2) whether the controls were suitably designed to achieve
specified control objectives, and (3) whether the controls that were tested were
operating with sufficient effectiveness to provide reasonable, but not absolute,
assurance that the control objectives were achieved during above period. Per our
discussion from April 2nd conference call below are preliminary high level
processes which will be covered during SAS 70 Type II audit.
 

1   The 2009 report will cover January 1, 2009 through September 30, 2009; a
negative assurance letter from NeuStar will be issued for the period October 1,
2009 through December 31, 2009. For each subsequent year, Registry shall ensure
that the SAS 70 Type II Report will cover a twelve month period, from October to
September. For example the SAS 70 for 2010 will include the period from
October 1, 2009 through September 30, 2010.

139



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

                 
 
    1.     [* * *]      
 
    2.     [* * *]      
 
    3.     [* * *]      
 
    4.     [* * *]      
 
    5.     [* * *]      
 
    6.     [* * *]      
 
    7.     [* * *]      
 
    8.     [* * *]      
 
    9.     [* * *]      
 
    10.     [* * *]      
 
    11.     [* * *]      
 
    12.     [* * *]      
 
    13.     [* * *]      
 
    14.     [* * *]      
 
    15.     [* * *]2      
 
    16.     [* * *]    

 

2   [* * *]

140



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT J TO THE
COMMON SHORT CODE ADMINISTRATION AGREEMENT
Branding and Website Guidelines
     These guidelines are intended to provide branding guidance and support for
management and development of the CSCA Website.
     The navigation, types of content, branding, and look & feel of the CSCA
Website as of May 2008 reflect the preferred standard for the CSCA Website, and
any changes that substantially deviate from that standard the must be approved
in writing by CTIA. A non-exclusive list of requirements follows below:
Colors:
The overall color scheme of the CSCA Website will be red, black, and grey. The
CSCA Website will use the color codes listed below when possible, or when not
possible, similar colors that are as close as possible. The objective of color
choice will be to maintain a consistent color scheme, while matching the color
to image rendition on a typical user’s screen settings. These settings can also
vary depending on the shading and depth of images. Additional colors may be used
to enhance user experience. However the colors listed below will be used to
maintain a consistent overall look and feel, and must be used as a basis in
designing additional web pages.
Red:
pantone = 1807C
CMYK = 0 100 96 28
RGB = 181 18 27
Gray (this is the gray that is the background on the website):
CMYK = 70 64 63 61
RGB = 48 48 48
Black:

141



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
CMYK = 0 0 0 100
RGB = 0 0 0
Logos:
The CTIA logo and the NeuStar logo will appear on every page of the site. The
size of the CTIA logo will always be at least as large as the closest NeuStar
logo. Wherever possible, the CTIA logo will be placed immediately above or to
the left of the NeuStar logo.
Branding:
Logos shall not be positioned or used in such a manner as to imply that non-CSCA
materials, including, but not limited to, goods, services, websites, or
publications, are endorsed or licensed by the CSCA. Logos shall not be used in a
manner that would disparage the CSCA or its products or services.
Articles and Resources:
Registry may post on the resource center current content and news from reputable
trade magazines, national magazines, analyst publications, reputable bloggers,
analysts, and industry thought leaders. Any content not generated or provided by
Registry or CTIA will be linked to the original source. These postings will
positively promote Common Short Codes.
Emails to CSC Users.
Service emails to registrants and applicants of CSCs, application providers,
aggregators, and/or content providers will conform to the color, branding, and
image guidelines stated above for the CSCA Website. Except as authorized in
Exhibit K, Service emails may not contain any marketing materials unless CTIA
gives prior written approval.

142



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
EXHIBIT K TO THE
COMMON SHORT CODE ADMINISTRATION AGREEMENT
Guidelines and Specifications for
Site Advertising and Marketing and Data Usage Consent
1. Advertisement and Opt-In Placement.
     Commencing on January 1, 2009, Licensee may place advertisements that
contain links to Related Services provided by Licensee (“Advertisements”) on the
pages listed in Table K-1 below, provided that such Advertisements must meet the
requirements in Table K-3.
Table K-1: Pages on Which Licensee May Place Advertisements.

      Page Title   URL
[* * *]
  [* * *]
[* * *]
  [* * *]
[* * *]
  [* * *]

     Commencing on January 1, 2009, Licensee may place opt-in consent mechanisms
on the pages listed in Table K-2 below, provided that such opt-ins must meet the
requirements in Table K-4.
Table K-2: Pages on Which Licensee May Place Opt-Ins.

      Page Name   Description
[* * *]
  [* * *]
[* * *]
  [* * *]
[* * *]
   
[* * *]
   

143



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement
     The pages listed in Tables K-1 and K-2 above are exclusive. Unless Licensee
receives prior written approval from CTIA, Licensee shall not place any
Advertisements on pages not listed in Table K-1 above and shall not place any
opt-ins on pages not listed in Table K-2 above.
2. Advertisement Requirements and Specifications.
     All Advertisements placed on the CSCA Website by Licensee must comply with
the requirements in Table K-3 below.
Table K-3: Advertisement Requirements and Specifications

     
1.
  Advertisements must consist solely of text and/or static, non-animated images.
 
   
2.
  Advertisements shall not exceed 190 pixels in width and 95 pixels in height.
 
   
3.
  Advertisements shall only appear in the left rail of a page, and the right
edge of an Advertisement shall not overlap with the left edge of the content of
the page.
 
   
4.
  On pages with a left side navigation panel, Advertisements will only appear
below the navigation panel and will not exceed the width of the navigation
panel.
 
   
5.
  The top edge of an Advertisement shall not be within 400 pixels of the top
edge of the page.
 
   
6.
  All hyperlinked URLs must open in a new browser window.
 
   
7.
  All Advertisements must clearly identify Licensee as the provider of the
Related Service.
 
   
8.
  Advertisements shall only advertise Related Services for which the customer
will have a direct customer relationship with Licensee. Licensee shall not place
any Advertisement for any third party or any Licensee service that is not a
Related Service

144



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

     
 
  without the express written consent of CTIA.
 
   
9.
  Advertisements shall not contain any misleading elements, including misleading
text, content that creates a false impression regarding the party offering the
Related Service, content that creates a false impression that the Related
Service is endorsed or approved by CTIA or any third party, or any faux
functionally.
 
   
10.
  Hyperlinks in Advertisements must result in a conspicuous notice that clearly
indicates that the CSC Service User or Visitor has left the CSCA Website and
that Licensee is offering a Related Service. This notice shall take the form of
a pop-up button, an intermediate notification page, or conspicuous notice on the
landing page.
 
   
11.
  Advertisements shall not contain any obscene, vulgar, or distasteful text or
images.
 
   
12.
  All Advertisements must be clearly differentiated from the content and
functionality of the CSCA Website by appearance, color scheme, and a border that
completely surrounds the content of the Advertisement.
 
   
13.
  Only one Licensee Advertisement shall appear on any page at any one time.
 
   
14.
  CTIA shall place advertisements for itself or, subject to section 6.12.7 of
the Agreement, any third party on the CSCA Website in its sole discretion. The
requirements in this Table K-3 will not apply to CTIA advertisements.
 
   
15.
  Subject to the preceding requirements and section 6.12.7, the specific
placement of Licensee Advertisements, and any other advertisements, will be in
CTIA’s sole discretion.
 
   
16.
  Licensee shall not refer to itself as the common short code registry or
licensee of the registry in any Advertisement.

145



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

     
17.
  Advertisements must not contain any opt-ins, but an Advertisement shall link
to a site that contains a request for an opt-in to the use of Licensed User
Data.
 
   
18.
  Licensee shall not place any Advertisements for services that compete with the
Registry Services, any services offered by the CSCA pursuant to this Agreement,
or any services otherwise offered by CTIA, as disclosed by CTIA to Licensee from
time to time. Such CTIA services include: trade shows, the spectrum
clearinghouse offered by CTIA, certification programs that CTIA conducts, and
wireless industry metrics and data surveys performed by CTIA. Licensee must
receive prior approval from CTIA before placing any Advertisements that mention
trade shows that compete with trade shows offered by CTIA.

3. Marketing and Data Usage Opt-In Requirements.
     The requirements in Table K-4 below govern the marketing consent required
by Section 6.12.2 of the Agreement:
Table K-4: Marketing Opt-In Requirements

     
1.
  Requests to opt-in to receive marketing information may be placed on any page
listed in Table K-1 above.
 
   
2.
  Licensee shall not use any pre-checked opt-in checkboxes to give consent for
Marketing.
 
   
3.
  All opt-ins on the CSCA Website for consent to send marketing materials must
contain the following language, or something substantially similar thereto:
“Please check here to receive marketing and other information regarding related
services from the CSCA, CTIA, and carefully selected business partners, with
whom the CSCA may share such information.”
 
   
4.
  Licensee will create a page in the Account Management section of the CSCA
Website that will contain functionality that allows an email

146



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

     
 
  recipient to opt-out of receiving CSCA information and/or marketing material
for Related Services. Licensee will bear all costs and expenses necessary to add
this functionality.
 
   
 
  Because the specific design of this page is not available as of the Effective
Date, the Parties agree to the following procedures to create the page:
 
   
 
  (1) Licensee will design and send to CTIA a mockup page and a detailed
description of the page and opt-out system functionality.
 
   
 
  (2) CTIA will review the mockup and description and will provide comments and
objections, if any, to Licensee within ten (10) Business Days of receipt.
 
   
 
  (3) The Parties will cooperate to mutually agree on the final design of the
page and description of the opt-out system functionality.
 
   
 
  The opt-in placements permitted by this Exhibit K shall not be available until
this page is completed, but both Parties will work in good faith to agree on a
mutually agreeable design and description.
 
   
5.
  Every marketing email send by Licensee for Related Services must contain a
link to a page on which the recipient may opt out of receiving marketing
materials from Licensee.

     The requirements in Table K-5 below govern the data usage consent required
by Section 6.12.2 of the Agreement:
Table K-5: Data Opt-In Requirements

     
1.
  All opt-in requests must clearly indicate the nature of the consent being
given.
 
   
2.
  All opt-in requests for the use of Licensed User Data will clearly indicate
that consent is being given to NeuStar, Inc., acting in its

147



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Amended and Restated Common Short Code License Agreement

     
 
  capacity as a provider of Related Services.
 
   
3.
  Opt-in requests for the use of Licensed User Data shall take the form of a
checkbox or equivalent. A link to Licensee’s privacy policy will be placed on
any page on which such an opt-in appears.
 
   
4.
  Licensee shall not use any pre-checked opt-in checkboxes to give consent for
use of Licensed Data.

148